Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 1 of 59 PageID #: 733


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                         !                               "       #                           $               %                       &                       '                                                                  $                                   (                                                  )                   $                           %                       &                                      '                                                                                                                                       *




                 +
                         '                         %                               ,                       -       !                   .               !                                                      !                       -                                                                                                                                                                                                                                                                                                                                                                                           *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *




                                                                                                                                                                                                                                                                                                                         /                   0                                                           1                           2                                      1               #                   #                           ,                                                                                       *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *




                                                                                                                                         3       4                                       3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *




                 5       6           7           8                           9                   :                   6                                                   6                                                                                                                   9                                               6                               ;
                                                                                                                                 %                       &                       $                       %                       $                               /                                                       (                                                                                       ,                                   !                                                                              0                               <                                                               *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     *




                                                                                                                                                                                                                                                                                                                         &                   !                               #                           !                           2               -                                       2                                                                 ,                                                               =




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              >                                                                                                                                      ?                                                                                             ?                                                                                               @




                                                                        A                   B                   C                   B       D                       E               F                       G                       H                       G                           E                           I                                                   J                   D                                   E               I                                       E                   K                   L                       M                                               B                   N                           L               O                       G               I                       L               H                       G                   E                   I                                       E               P




         >                                                                          ?                                                                 ?                                                                                                                       @                                   Q                                           L                                                       R               G                       H               I                   B                   F                       F                                           D                       K                           E                   C                   J                                      B               C                                           L                   I                   C                               F       R       E   K           I           S           B           P   E   K       B




                     L           I           C           L                                  B                                       L               K                              B                       T                               Q                                                                      E                   H                               L                           K                           T                                                       J               S                       M                       G                                                                  G                           I                                       L               I                       C                                           P               E                   K                                       H           A       B                       E       J       I       H       T           E           P




         ?           L           K           G           E               I                           Q                              H               L               H               B                                               E                               P                                                                  I                               C                           G                           L               I                       L                       Q                               H                       L                           U                   B                   I                                               E                   I                                   S                   B                       A                   L                   M                       P                           E           P           H       A       B




                    B                   P   B           I               C                   L           I       H                                   L               H                                       H                       A                       B                                                       E                           P                               P                   G                                          B                       F                                   E                           P                                                              F                   F                           E                                      G               L                       H               B                       C                                                          B               D               E       K       H   G           I       V           Q                  I                     Q




                    W                                                 L                   F           H                                           A               G               E                                                                      H                           K                           B                   B                               H                                   Q                                                          J               G                   H                   B                                                       X                   Y                                              Q                                                  I                       C               G                       L                   I                   L               D                       E           M       G       F           Q       ?           L       K       G       E   I




                     E           J           I           H               T                           Q                              I               C               G               L                       I                       L                               Q                                                                  E                           O                       O                                   B               I                                      G                   I                   V                                                   L                   H                                                                                                                                       D                                          O                                                              E           I               H   A           B                             F       H




                    L           T                       E                       P                              L                   I               J               L               K                       T                                                                                                                                X                               Q                                       D                       J                       K               F                   J                   L                       I                           H                                       H                           E                                       H               A                       B                                                           B                   C                   B                   K           L       M                      J       M       B       F               E       P




                     G                      G           M                                               K       E                                  B               C               J                       K                       B                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   @                   Q                                                                                                     




                                                                                                                                                                                                W                                                                                                                                                                                                                                                                                                                                                                                                                                                       Q                                                                                                                                                           X                   Y               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q                                                                                                                                                                                                            Y                                                                                Y




                                                                                                                                                                                                                                                                                                                                                                                                                     Z


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     X                   Y                   

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 =




                                                                                                                                                                                                             R                       R                       R                                                      L                   F                               F                           E                                          G                       L               H                   B                   C                                                  K                   B               D                               E                   K                   H               G                       I               V                                                             E               O
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 2 of 59 PageID #: 734


                                                                                                                                                                                                                                                                                                [                       \               \               ]           [               ^       [           _               `               ]           a




                        b           c               ^                       d           e       ]                           \               f   [                   g   _                   d               g       b       b                   h




                        d           ^               ]       _               d               [                       i                   j           `           `           [                   g   _




                    j               k               `       [                   g   _                       f           [               l                       c               b           b               g       `       ]           a                   m                       \                       i           `                       i




                        n               o           n           n                       p


                                                                                                ^           c           [                   q   l           [                   r               m                   a       s               g           d               ]                           t                   a




                                                                                                                                                                                                                                                                                                                                            o


                    j               ]               ^           ^               g       f       f       u                       g           f       f           ]                   m                       g   _           q               g       [               _           [                                           v                               v               w           x




                        b           c               ^                       d           e       ]                           q               ]       b           ]       _                   q       [           _           d                   h




                    [           _                   q           ^           ]       l                       y                       i               s           \               `           e           s           ^       `           e




                        c           b               b               g       `           ]                   c               b                       `           c               ^           \           c           ^   [               d                   g           c       _                                       `               c               s           _               a           ]           f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                o


                        t               x               x                   ]       [           a           d                           l       [               a               e               g   _               z       d           c           _                               a               d                   ^               ]               ]               d               m                   ^           c               c       j                               w                           x       w




                                                                                                                                                                                                                                                                                                                                            o


                            g   _                   q               g   [           _       [               \               c               f           g       a                   m                       g   _           q               g       [               _           [                                           v                           t                   x           v




                        b           c               ^                       d           e       ]                           q               ]       b           ]       _                   q       [           _           d                   h




                        y           c               e       _                           b           i                       {           [           s           d                   |   j           [           _




                                                                                                                                                                                                                                                                                                                                        p                                                                                                                                                                       p


                        ^           s               `           {           ]           f       a           e           [                   s       a               m                       {       [               s       d               |       j               [           _                       m                                               f           [               `           {       l               ]               f           f               m                           }                           ]       j       g   a           m           f       f       \




                                                    n                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   o


                            w       ~                                   _               c       ^           d               e                       \           ]           _           _               a           r       f       u               [               _                   g       [                                       a               d               ^           ]           ]           d               m                       a           s               g           d           ]                       w           x       x




                                                                                                                                                                                                                                                                                                                                            o


                            g   _                   q               g   [           _       [               \               c               f           g       a                   m                       g   _           q               g       [               _           [                                           v                           t                   x           v




                                                                                                ]                      [               j               g   _               [               d               g       c   _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \       [       z       ]




                                                                                                                                                                p


            ]                  [               j                   g   _           [           d               g           c           _                                       r                   j               ^           i                       s               \           `               e                   s               ^               `               e                                                                                                                                                                                                       ~




                                                                                                                                                                p                                                                                                                                                                                                                                                                                                                                                                                                       n       


            ]                  [               j                   g   _           [           d               g           c           _                                       r                   j               ^           i                       {           [               s               d                       |       j               [               _                                                                                                                                                                                               w




                                                                                                                                                                                                                                                                                                                                                                                                                                                        p


                                                                                                                                                                                                                                                                g           _               q                   ]                                              c               b                   ]                          e           g                           g           d               a




        _               c                   i                                                                                               q       ]           a               `           ^               g       \       d               g           c           _                                                                                                                                                                                                                                                                                   \       [       z       ]




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                n


                w                                                                                                                           ^       ]           a               s       j               ]                   c           b                           l                   g           f                   f                   g       [               j                           e       [               ^           j               ]       _                   g       _               z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                n


            t                                                                                                                               b       c           ^               `           ]                   [       _           [                   f               r           a                   g               a                               c               b                   [           _               q               ^           ]                       z               ^           ]       ]       _                                                   




            ~                                                                                                                               s       \           q           [               d           ]           q                   d               ]               a           d                   g           j                   c           _                   r                       f               g       a               d                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                v                                                                                                                       [           s           d               c           \           a           r                   \               e               c           d               c                                                                                                                                                                                                                                                               w   t
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 3 of 59 PageID #: 735
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




              Õ

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




          Ö


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




          


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




              ×
                                                                                                                                                                                                                                                                                                                                     




          Ø
                                     ¡                                                                                      ¢                          £                                                      




              Ù
                                                                  ¤                   ¥                                                                                                                                                                                                                                                                                       ¥                       ª               «                                       ¥                                       «
                                                                                                                                 ¦                   ¢                          £                                                  ¦                   §                   ¨                                                                             ©                                                                                                                                                                            ¬




          Ú
                      ­           ®                                   ¯                   °               ±                   ²                   ³               ±                                       ³                       ´           ²               ´                   ±                                   µ                   ¶       ·                   ¸                           ¹                       ²               º                       ±                           ®




              Û


                                  ®                           ¼                           ½               °                   °                   ½               ²           º                                                   ¾           ²               ¸           º                           ±               ¹                   ½       ¹                   ¿                   ®
                  »




              Ü


                      ­           ®                                   ¾                   ±               °                   °                   ¶                       À                       Á                               ¸                   ®                           ¾                   ²               ¸           º               ±                   ¹           ½               ¹                       ¿                               ®                                       Á                       µ                               ¹                   ²       º               ±                                   ½               ³                                       ¹       Â               ¸           ±                   Ã                               Ä           Å                   Æ       Ç           ·   ¸       Æ       Ç           ®
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          »




      Õ       Ý

                                                                                                          ¸                   ±           Å                       ¸                   ±                   ³                       ±           ¹               ´                                       ´               Ç                   ±                           Â           ±                       É               ±                       ¹               Â                   ²                   ¹               ´           ³                                       ½           ¹                           ´                   Ç               ½       ³                       º               ²               ´           ´                   ±           ¸                           ®                               Ê           ¶   ·               ²       ¸           ±
                                                                              È




      Õ       Õ

                                                                      Ç                   ±               ¸                   ±                                   ´                   ¶                   Â                       ²           µ                                           É           ¶               ¸                           µ                   ¶           ·               ¸                                               Â               ±           Å                           ¶               ³           ½                   ´                   ½           ¶           ¹                       ®                                   ¾               ²               Ë       ±                           µ                   ¶           ·                                   ±               Ë       ±           ¸           Ç       ²       Â




          Ö
      Õ

                                                                      ²                                   Â                   ±           Å                       ¶                   ³                   ½                       ´           ½               ¶                   ¹                           Ì                           ±               É           ¶           ¸               ±                               Í




          
      Õ

                                  ®                                   Ê                   ±               ³                           ®
                  »




      Õ
              ×
                      ­           ®                                               Å               Å                           ¸                   ¶               Î                   ½           º                               ²           ´               ±                   °                   µ                       À                   Ç                   ¶           Ã                               º                               ²               ¹                   µ                                   ´           ½           º                           ±           ³                           Ç                   ²               Ë       ±                               µ       ¶               ·                               ¿           ½                       Ë           ±               ¹
                                                              »




      Õ
          Ø
                                                                      Â                   ±       Å                           ¶                   ³               ½                   ´                   ½                       ¶           ¹                                   ´                   ±               ³                   ´       ½               º               ¶               ¹                       µ                           Í




              Ù
      Õ

                                  ®                                                                       Â                   ¶                                   Ç                   ²                   Ë                       ±                           ²                   ¹                                   ·           Å               Â                   ²           ´               ±                       Â                                       °                   ½                   ³               ´                               ´                   Ç           ²           ´                                                       Ì                   ¸               ¶       ·               ¿           Ç                   ´                   ®
                  »                                                           È                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   È




      Õ
          Ú
                      ­           ®                                   Ï                   Ç                       À                       Å                       ±                   ¸                           É               ±           Æ               ´                               ®




              Û
      Õ

                                  ®                                                       ´                           Ð       ³                                   ½                   ¹                                   º                   µ                                   ¸                   ±       Å                           ¶       ¸                   ´                           ´                       Ç                       ²               ´                                                                   Ç                   ²                   Ë           ±                           Ç                   ²               Â               º                       ¶       ¸               ±                               ´           ±                   ³               ´               ½   º               ¶   ¹       µ
                  »                                                           È                                                                                                                                                                                                                                                                                                                                                                                                                                   È




              Ü
      Õ

                                                                      ³                   ½               ¹                   Æ                   ±                                   ´                   Ç                       ±           ¹                       ®                                               Ñ                   ¶                           ´           Ç               ²                       ´                                       Ã                   ¶                   ·               °           Â                                   Ì               ±                           ²                   °               °               º                       µ                       Â           ±           Å                   ¶                   ³               ½               ´       ½           ¶   ¹       ³           ®




  Ö
              Ý

                                                                                          Ç               ²                   ´                           Ð       ³                                       ²                       ¹                           ²                   Æ                   ´               ·                   ²       °                               °               ½                       ³                       ´                       ®
                                                                      Ò




  Ö
              Õ

                      ­           ®                                   Ï                   Ó               ²                   µ                           ®                                               Ñ                       ¶           ·               ¹                   Â                   ³                                   ¿       ¶                   ¶           Â                           ®




  Ö       Ö


                                                                                                                                                                  Ñ                   ¶                                           Ô           ·               ³                   ´                           Ì                           ¸       ½                   ±               É           °                       µ                                       ´                   ¶                                   ¿           ¶                                       ¶           Ë           ±               ¸                                   Ã       Ç               ²               ´                       ´           ¶                               ±                       Î       Å                   ±       Æ           ´




  Ö       


                                                                      Â                   ·               ¸                   ½                   ¹               ¿                                       ´                       Ç           ±                                   Â                   ±       Å                           ¶       ³                   ½           ´               ½                       ¶                       ¹                       ®                                                           ´                           Ð           ³                       ½       º                   Å                       ¶       ¸               ´               ²       ¹               ´                                   É       ¶                   ¸                               µ       ¶           ·           ´       ¶
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              È




  Ö
              ×
                                                                      Ó                   ¹               ¶                   Ã                                   ½                           É                                   µ           ¶               ·                                       ¹               ±                   ±       Â                               ²                               Ì                               ¸               ±                   ²                   Ó                           ²                   ´                               ²           ¹               µ                                   ´       ½       º                       ±               À                   µ                   ¶           ·                           Ð       ¸               ±




  Ö
          Ø
                                                                      ±                   ¹               ´                   ½                   ´               °                   ±                   Â                                   ´               ¶                                       ²                           Ì               ¸                   ±           ²               Ó                                   ®                                               Ñ                   ¶                           Ã                   ½                   °           °                           µ                   ¶               ·                       °               ±       ´                       º                       ±                               Ó               ¹               ¶       Ã               ½           É
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 4 of 59 PageID #: 736
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Þ               ß




           à       á           â                   ã           ä       å       æ           ç                       å           ã                   è       é                   ê                   ë           ì               í       ê   ë               ã   ì           î       ï               á                               â   æ           ï               ð                   ñ           ë           ê       é       é       ì       é                       â




                                                               ë       õ                   ö       ö                               â               è   ï                       æ                   ã                           é           î   ì                   â                                               ë           õ               õ           ì           ÷       å       æ           ì                   ã       ä       ê       ã               ø               ì       ð           æ   õ




                           ò       ó               ô                                                                                                                                       ó                                           ô                                               ò       ó       ô                                                                                                                                                                                       ó




                       ø           î                           ç       ì       æ               ø                               æ           ì               é                   ê           æ       õ               ù                   ð                       ç           æ                               ù                   ã       ä       ì                   ú           ê       î           å                           é                           ê       ð           é               ã   ä   ì




                                                   ó                                                               ó                                                                                                                       ó   ô                                       ó       ò                                                                                                               ó       ô                       ò




       Þ


                                   ì               î           é               æ                   ñ                                       ë               õ               ø               ì               ø                   ê       õ   ë   ð               å           æ           ü               î           ì           õ           ø               ð                   ã       ä           ì                   é               é                   ì       ñ           ã           á




                       û                                                                                                                                                                                                                                                                                                                                                                                                                   û
                                                                       ó                                           ó           ô                                                                                                                                                               ô                                                                                                                               ô




                           ý       ì               ê           ã       ä                   å       é                           õ           ì               ê       ã           ä               á




       


               þ
                   á       ý                                   ð                                   ç               æ                                                           ä           ì       ã           ä               ì       î       ã           ä   ì                       é       ã       ê           ã           ì                               ÷                   â   æ           õ           å       ê       æ       ê               ä           ê           é               ê




                                   ó                                   ó       ô                                               ó           ò                       ò                                                                                                                                                                           ó




   


                           õ       ì                   ÷       å       æ       å           ã       å                           æ                               ÷               î                   é           ì               î       å                   é           ø                       õ       å           ë           ð               ä       ê           î       ï               ÿ




                                                                                                                   ó                                               ó                                                                       ó   ô                                       ó




       ß


           à       á           â           è   ï                       ê       é           é               ï                   å           æ               í                   ã           ä       ì           ð                       õ               á                       â           ø           ì           ë           å       ì       ú       ì                       ì       ú           ì           î       ð               é       ã           ê       ã           ì               õ       ì       é                   á




                                                                                                   ô                                                                                                                                       ó                                                                                                                                                                                                                                                       ó




       



                               â                   ñ           ê       æ               è   ã                       ã           ì           ë               ë                   ð                                                       ä   ê   ã               å           ã                   å       é                   á




                                                                                                                                                                                           ó       ô                           ò




       

               þ
                   á       ý                                   ð                                   ç               æ                                               å               ÷                   â       ë               ë       å   æ               å   é                       ä       ê       é                       ê               õ       ì               ÷       å       æ           å           ã       å               æ                               ÷               é       ì   î   å                                   é




                                   ó                                   ó       ô                                               ó           ò                                                                                                   ó                                                                                                                                                                               ó                           ó                                                   ó           ô




                       ø                           õ           å       ë       ð                   ä               ê           î       ï                       ÿ




                                   ó




           à       á               ì               é               á




               þ
                   á              ä               ê           ã           è   é                   ã               ä           ì           å               î                   õ           ì           ÷       å               æ       å   ã   å               æ               ÿ




                                                                                                                                                                                                                                                           ó




       Þ


           à       á              î                           ç       ì       æ               ø                               æ           ì               é           á                                                                   ç   æ                               ù               å       ã                   è   é               î       ì           ë           ì       ú           ê           æ       ã               å       æ                   ñ           ê       é       ì   é                           ÷




                                                   ó                                                           ó                                                                                               ó               ô                           ó   ò                                                                                                                                                                                                                                               ó




                       ø           ê               ã           ã       ì       î           ð           á                                       â           ã           è       é                   î           ì               ë       ì   ú   ê           æ   ã                       å       æ                       ÷       ì       ë               æ           ð                   ý                          â       á                       â   æ                           ÷   ê       ñ   ã       ù               ê




                                                                                                                                                                                                                                                                                                                                               ó




       



                               ÷   ì               ë                   æ       ð                   ý                              â           ù                   ã           ä           ê       ã                   è       é           ä                               ã           ä       ì       ð                       ö       ö               ã           ä           ê       ã               è       é                       ä       ê       ã                   ï           ê       ç   ì   é                   å               ã




                                                               ó                                                                                                                                                                               ó           ò                                                                                                                                                                   ò




   


                           ê                           ÷       ì       ë                   æ       ð                       á                                      î           ì           ê       ã                       ø               õ   å           ë   ð                       ä       ê       î       ï                       ê       é       ç           ì           õ                                               æ           ø           ð                   ø           î           ç   ì       æ




                                                                                                                                                                                                                                                                                                                                                                                                           û
                                                                               ó                                                                                                                                                       ó                                                                                                                                                           ô                   ó                                                                       ó




       ß


                       ø                           æ           ì       é           ù           ø                   ê           é           å               ñ       ê           ë           ë       ð                   á




                                   ó




       


               þ
                   á   à           î               ì                   ð                                               ÷       ê       ï                   å       ë           å           ê       î                                   å   ã   ä               ã           ä           ì                           ê           ð




                                                                               ó           ô                                                                                                                                   ò                                                                       ò




       



                               â   æ               õ           å       ê       æ           ê                                   ë           å               é                              ì       ã           î                               ë           å   ã           ê           æ                                      ë       å       ñ       ì                       ý       ì                       ê       î       ã   ï           ì       æ           ã




                                                                                               û                                                                                                                                   û                                                                                                                                                           û
                                                                                                                   ó                                                                                                           ó           ó                                                                       ó




                                       ÷               ÷       å       ñ       ì           î       é                           ê           î               ì                   ã           î       ê           å               æ       ì   õ       ÿ




                           ó




           à       á              ê               ú           ì                   â               ë                                       ç               ì       õ                       ê       ã                           ê       æ   ð                       ÷                   ã       ä       ì           å           î               ã       î           ê           å       æ           å           æ       í           ï           ê           ã       ì           î       å       ê   ë   é           ÿ




                                                                                                                   ó           ó                                                                                                                           ó




                                                          á




                                   ó




       Þ
               þ
                   á       ý                                   ð                                   ç               æ                                               ä                                           ë                       æ   í               ã   ä           ì           ð           è   î           ì                   ã       î       ê           å           æ       ì           õ               ÿ                                                   ÷               î




                                   ó                                   ó       ô                                               ó           ò                                   ó           ò                                   ó                                                                                                                                                                                                               ó                               ó




                           å       æ               é           ã       ê       æ           ñ       ì                   ù                   ë               ì       ã                   è   é                   ã               ê       ç   ì                   æ           ì                               ÷                                   î                                   ÷       ÷       å           ñ       ì       î       é           ù




                                                                                                                                                                                                                                                           ó                                   ó                               ó       ô                           ó
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 5 of 59 PageID #: 737
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




              =

                                                                                                                                                                                                                                                        !           "                                                             #                               $               #               %                                             $                      #       &           '




          >


                                                         &                            )               *
                                  (




          ?


                             ,                                               '                                                                       $                                                                        )   &       !                                      -                               '                           &                               '               &                              /       &                  )       &                                  0           "
                  +                                       (                               (           (                                                                                                       (                                                                                   (               .                                                                               (           (                                                                   (                                           (




              
                                  '                   /                          )              1                   &                  /                                             '               2               0                                                  2               )                  1                   &                                      /                                 '                   #              %       %               $           &       3           
                                                                                                                                  (                                               (                                                                                                                                                                               (                                           (




          @
                                          $                                                        #                      1                                                        &       /                                      4                                         5           &   /               1                   %                              2                                             -       %       %                                    '               2                                      '
                                  (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (       .




              A


                                          #                          %       3                      #                                    '               2               0           "                                           $                 &                                      7                       %                                                                               &       )              /       !                   #              %           %                   
                                  (                                                                                                                                                                   (                       6                                                                                                                                                               +




          B
                                                                                #                                     !       8                                  "                              #                                '                                  9                               -                       /                                                                      '       "                                 #       $       &
                                                                              (                                       (                                                                                                                                                                                                           .                                                               (                                                                               (




              C


                                      -                  )                  &          &       1                       %                  '                       )                              '               




              
                      :          9                                   !           "                   )                                                                                            #                       #       $   &                           1               %                                                            &                              &           )      /           !                       $                                                                                    '
                                                                                                                                      .       (                                                                                                   (                                                                                                                                                                                       (




      =       D

                                  &                                             )           *
                                          (               (




      =       =

                                     -               /                       &   '       '           "       /                                                                $                  !                       &                                         )                       $                                                                                #                      &                  &       )          /           !                          
                  +                               .                                                                                                                   (                                                               (   (                                           (




          >
      =

                                      -                  )                  &          &       1                       %                  '                                              -                                         #                               $                                            '                                                                                                                                 $                         
                                                                                                                                                                                                                                                          (                                                       .                                                                                                                                       (




          ?
      =

                                      -                  )                  &          &               2               !                   "                                                     #           2                                                                                    $                               '                                  
                                                                                                                                                                                                                                                                                                  (




      =
              
                      :                                             !           "                                             #                       #           $                                     &                      !                                              $                                  )                                                                   )   &                                                                                        '
                                                                                                                                                                                                                                                                              (                                                                                                                                       (




      =
          @
                                                     /           1           %                                     )                       $                                                1                           %                                        &          &           )                  /                   !                                                      &                                          *
                                                                                          (                                       (                                                                                                                                                                                                                               (




              A
      =

                                 ;                      '                                  -                   /              &                          2                       -               $       &               3                  &       %               %                       $                                                                                           &                                                                %                  '           
                  +                                                                                                                                                                                                                                                                   (                                                                           (




      =
          B
                                  9                                                                               $                                                                )           &       !                   2           -                          &                                                                         %           %                                          <       "                           -                   $   &       3           
                                                          (           (                                                                                               (                                                                                                                       .   (                       (                                                                                                       (




              C
      =

                                                        3                     #                  )                           $                                                                       &                                                                            %                      '                       
                                                                                                                          (                                                               (




      =
              
                      :                                             !           "                                             #                       $                       #                   %                                         &                                              $                      !                           #                               "           %   )               $           &       3                                 /           1           %                                 )
                                                                                                                                                                                                                                                                                      (                                                                                                                                                                                                                                   (




  >
              D

                                          $                                                                       &                                                          *
                                  (                                                       (




  >
              =

                                     -                              &                                                         %           %                       !                   "                   '                                                                   $                                                    2               0                       "                           -               )          )                                 3                             #
                  +                                                                   .   (                           (                                                                                                               (   (                                                                                                                                                       (




  >       >


                                          $                                                                      %          '                   
                                  (




  >       ?


                      :                                             !           "                                             #                                                     &                  !                                                          $                                                                                                                '                          /       1       %                                 )
                                                                                                                                                                                                                                                          (                                                                                                                                                                                                       (




  >
              
                                                         &                                                          &                                                       $                                                    &                                                          &                              &           )                          /                         '                           "               '              )                                          
                                  (                                                                                               (                                   (                                                       (                                                                                                                                                                                                               (




  >
          @
                                      -                  )                  &          &               *
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 6 of 59 PageID #: 738
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  E       F




              f


                  G       H       I       J       K       K       J           L       M                       N   O   P       O                   P           J       M       N           K                   L           Q               R               S                   T                       U               V       L                   W   K                   K           O           X       X               H




                      Y
          e               H       Z       Q               [       Q           \                   ]           L   Q   R               N           Q           R           ^               \           U       N                           \           _           O       `               Q               a           `           a       Q           P       U           O                       K       P       V               J       L               J       L           M       K       N       O




          w
                                                                                                                                                                                                                                                                                                                                                                                          F           f   E           g


                                  Q           a       a   J       U           O       P           _               N   V       b               c               P       J       Q           P                   K           Q                       G               \       M               \           _               K                       d           S               e




              x


                  G       H   h           Q           S           L           Q       K                   _       J   K       K       J           L           M               N           O           P       O                           K           Q           b       V               [                   H                               T               U           Q           \           X       b       L                   W   K                       K           O   X   X               [       Q   \           H




          E
                      Y
                          H       Z       Q               [       Q           \                   ]           L   Q   R               J               a               \       L           b           O       P                               a       O           b       O               P           V               X                   X           V       R               S                   b       Q       O               _                           a   O           b   O   P       V       X           X       V           R




              y
                                                                                                                                                                                                                                                                                                                                                                                                                                              g


                                  N       V       i       O                   b       O               a       J   L   J       K       J           Q           L               Q               a               _           O               P           J           Q       \               _                       j           Q           b           J       X           [                       N       V       P           ^




          z


                  G       H           T           b       Q       L               W   K                       ]   L   Q       R           H




                      Y
              d           H   k           J       K       N                   K       N           O               `   `               _           Q                   [       Q           \                   _           K               V           P           K       O               b                           K       O           V           U       N           J           L           M               V               K                       l       O           L   O   b       J       U       K   J       L           O




              {



                                  V       L       b               m           J       L           U       Q       X   L               m           V           L       b           S                   V       L           b                           K           N       O               L                           K       N           O                   n           N           J           U       V       M               Q                       I       U           N   Q   Q       X               Q       a




      f       F


                                  o       P       Q           a   O           _       _           J           Q   L   V       X                   o           _       [       U           N           Q       X           Q               M           [               H




      f       f


                                                                          k           N           V           K       K       [   c               O           _               Q               a               K           N               J           L           M       _                           b               J       b                       [       Q           \                       K       O       V               U       N                       K           N   O   P       O               V   K




      f                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g


          e                       K       N       O               n           N       J           U           V   M   Q               I           U           N       Q       Q           X                   Q               a                       o           P       Q                   a       O               _       _           J           Q           L       V           X                   o       _               [       U               N       Q       X       Q   M       [




          w
      f


                  G       H   k           O       X       X           S                   T                   N   V   i       O                   K           N       O   ^                           X       J           _               K           O           b               H                                       T               K           V       \           M           N           K




      f       x


                                  n       P       J       _       J           _                       T       L   K   O       P       i           O           L       K       J           Q           L               H                                   T               K               V           \               M       N           K                   p           O           _           O       V       P               U       N                       J           L       q       Q       P       O   L       _           J       U




      f   E


                                  o       _       [       U       N           Q       X           Q           M   [       H                       r           N       J       _                       R       V           _                           V                       a           Q           P               O       L           _           J       U                   c               _       [       U               N       Q               X       Q       M       [       c           P       Q   M       P           V   ^




              y
      f


                                      T           R       V       _                   K           O           V   U   N       J       L           M                   J       L               S               _           Q                           J           K                       R           V               _                   V                   U           Q       ^           j           J       L               V       K               J       Q       L           Q           a           X   V       R




      f   z


                                  O       L           a   Q       P           U       O       ^               O   L   K               Q               a           a   J       U           O           P       _                   H




      f


              d                                                               r       N           O           P   O           R       O           P           O               V           X           _       Q                           V                       L       \           ^           j                   O       P                       Q               a               n           N       J       U               V       M               Q           c           Q   X       J       U       O




              {
      f


                                  Q           a       a   J       U           O       P           _               J   L               K           N           V       K               c               P       Q           M               P           V       ^                   H                               G           L           b                   K           N           O           L           c                   O       Q           c           X       O           O       V       P       L   J       L           M




              F


  e                               V               o       N       Z                   J           L               q   Q       P       O           L           _       J       U                       o       _           [               U           N           Q       X               Q           M               [               H                       I           Q                           T           K               V       \               M       N       K           K       N       Q       _   O




              f


  e                               K       N       P       O       O                   U           Q           \   P   _       O       _                   s                   p           O           _       O           V               P           U           N                       J           L                       q           Q           P       O           L           _           J       U                       o       _               [       U       N       Q   X       Q       M       [       S




  e       e                       n       P       J       _       J           _                       T       L   K   O       P       i           O           L       K       J           Q           L           S                   t               O           L       K               V           X                       u           O           V           X       K           N                   m       V               R               H




          w
                                                                                                                                                                                                                                              g
                      Y
  e                       H           T   _               K       N           O       P           O               V           b       J               a           a   O       P           O           L       U           O                                               I               Q                           N       O           P           O                   K           N           O           t                   V       P               J       Q       L           n       Q       \       L   K       [




              x


  e                               q       Q       P       O       L           _       J           U               I   O       P       i           J           U       O       _                   G           M           O               L           U           [                       R           J               X       X                       U       Q           X           X           O       U       K                       V                       X       Q       K           Q           a




          E


  e                               O       i       J       b       O           L       U           O               V   L       b                   V           L       V       X           [               v   O                           O           i           J       b               O           L               U       O                       V       K                       K           N       O       _               O                       _       N           Q   Q   K       J       L       M
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 7 of 59 PageID #: 739
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      |           }




              }




                                  ~                                                           ~                                                     ~                                                                                                                                                                                                                                                                                                                                                                 




          ¦




                                                                                             ~                                         ~                                                                                                                                                     ~                                                ~                                                                                




          §




                  




                                                   ~                   




              ¨
                      




                                                                                                                                                            ~                                                                                                                                       ~           




          |


                  




                                                                                                                                                           ~                                    ~                                                                                                   ~                                                                                                                                                                                     




              ©




                                                                                                                                                                   ~                                                         ~                                                                                 ~                                                                                                  ~                                                   




          ª




                                                                                                                                                                                                                                                                                                                                                                                                                         ~                                ~           




              «




                                                                                              ~                                                               ~                                                                                                                               ~                                                                                                                                                    




              ¬




                                                                                                                                                     ~                                        ~                                                                                                   ~               ~                                                                                                                                        ~                                    ~




      }       ­




                                                                                                                                                                                                                                                                                                   ~       ~                                                                          ~                                                       




      }       }




                                                                                                                                                                             ~                                                                                                                                                                             ~                                            ~                                                                                           ~




          ¦
      }




                                                                                                                                       ~                                                                                                                                                                                                ~                                                                                                                            ~                          




          §
      }




                                         ~                                                                                                                                                                                                                                                                                             ~                                                                 ~       ~                                                                                                ~




      }       ¨




                                  ~                                                                                                                                                                                                                                                                                                     ~                                                                                                                                     ~          




      }   |




                                  ~                                                                         ~                   




              ©
      }
                      




                                                                                                                                                                                                                                                                                                                                                                                                             ~                                    ~           




      }   ª


                  




                                                                                                                                                                                        ~                                                                                                                                                                                                         ¡                                                  ~                                ~       ¡           




              «
      }


                              




                                                                                                             ~                                                ~                  ¢                                                                  ~                                                                                                                                                                         




              ¬
      }




                                                                                                                                                                              ~                                                                                                                                                      ~                                 ~                                                                                             




  ¦
              ­




                                                                                                                                                                                                                                                                  ~                                                                                                                                                                                




  ¦
              }




                                                                                                                                                                                 




  ¦       ¦




                                                                                              £




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




  ¦       §




                                                                                                                                                                                          ~                                                                           ~                                                                  ~                                                                                                                                                 




  ¦
              ¨




                                                                                             ~              ~                                                  ¤                                   ~                                    ~                              ¢                                       ~                                                                                                                                                                         




  ¦
          |




                                                                                                                                                                                                                                                                  ~                  ~                                  ¥                                                ~                      
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 8 of 59 PageID #: 740
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ®       ¯




              ×                   °       ±       ²       ³       ´               µ               °           ¶                   ·               µ               °           ²           ³                           µ           ³               ¸   ¹           ±               °       º           »           ³                   ¼                           ½           ±           ¾       ¿           À                   ³       ´       ¿                       Á               Â   Ã                   µ           Ä       ·       °       ±   ³       ¾                       µ       Å




                                  ¾       Å               µ       ¹               ·               µ                   ¼                                               Á                   ¾           Å                           µ               ¹   ·           µ                       º           »           °           µ               ³                       Å           Æ       µ   ³       ±                   ¼                   Ç           »           µ               ¿                   ±       Å               ¿               Á       ¾       Å                       ±       Å       µ
          ¯




          Û                       ¾       Å           È           ·               É               É           °                   ´               µ               °           ¸           ´                   ¼




                          ¼   Ë           ¹       ³       ±                       À               Å           »                                   ´               ·           À                       µ               ¹           ·               µ               À               Å       »                       ¾           Å                       µ               ¹       ·           µ               Ì   º                   »       °   µ           ³                       Å                   Æ   µ       ³       ±               Ì       ¿       µ       ¹           ³
              Ü
                      Ê




                                  µ       Ä       ·       Í       ³               ¸               µ           Å                   Ä               À                           ·           ±           ·               É           À               ´   °           ´                   ¿               ¹           Å           Î                       ´               Å           Ï                   Ð       Å                   Î           ¾           Å                       À               Å       »                   ¾       Å               µ   ¹       ·           µ
          ®




              Ý                   º       »       °       µ       ³                               Å               Æ               µ               ³               ±               Ï




                  ½       ¼           Á   ±               µ       ¹               ³               ´           ³                               Ñ                   ·           Ä           µ           °               ¸           »               É   ·           Ä                       ¸           ·           ´           ³               ´               ¼                           Ò   Å                       Á               Â   ²   ³                       ¾           Å               ±       ³               ¸           ·       ´       ³   ´
          Þ




              ß                   Î       ¹       ³       Ä       ³                                   Á               Â           ²               ³                           ·           ¸           µ               »           ·               É   É           À                       ¸           Å       Ã           Ñ                   É       ³               µ       ³           ¾           ´       Å               Ã           ³               ´           Å           Ä               µ               Å               Æ           ·




              Ø                   µ       Ä       ·       Í       ³               ¸               µ           Å                   Ä               À                           ·           ±           ·               É           À               ´   °           ´                   ¿           Ñ               Ä           Å           È           ·           È           É           À           µ       ¹                   °       Ä   µ           À                       µ               Å               µ           ¹       °       Ä       µ   À       Ó               Æ       °       ²       ³




      ×       Ù                   ¸       ·       ´       ³       ´                       ¼                               ½                       ±               ¾                       ´           Å           Ã               ³                   Å               Æ                   µ           ¹           ³       Ã                           ·               Ä       ³               º       »       °                   µ       ³               ¸           Å       Ã               Ñ           É       ³           Ô




      ×       ×                   °       ±       ²       Å       É               ²               °           ±                   ¶                           Ã               »           É           µ               °       Ñ                   É   ³                           Å           Æ           Æ       °           ¸               ³       Ä               ´               ¼




      ×                                                                                           ¹           ³                   À                       Â       Ä           ³                       ·               É           Î               ·   À           ´                       ¸           ¹           ·           Ä               µ       ³               ¾                   Å   »       µ                           °       ±               ¾           °           ·               ¶       Ä       ·   Ã               ´               °   ±               Ã               À
          ¯


                                                                                  Õ




      ×   Û                       Ä       ³   Ñ           Å       Ä               µ               ´                   ¼                                           Ò           Å       Ã               ³               µ           °           Ã       ³           ´                       µ           Ä           ·           Í               ³       ¸               µ       Å           Ä   À               °                   ´           °       Ã           Ñ               Å               Ä       µ       ·       ±           µ           ¿




      ×                           ´       Å   Ã           ³       µ               °           Ã               ³                   ´                               °           µ                   Â   ´                           ±               Å   µ                   ¼                           Ç           »           µ                           Á                   Î           Å   »       É       ¾                           ¶   »           ³           ´           ´                       µ       ¹       °           Ä       µ       À   Ó           Æ       °           ²       ³
              Ü




      ×                           µ       °   Ã           ³       ´                   ¿                       ·                   µ                               É           ³           ·           ´               µ               ¿                   Á                       ¹       ·           ²           ³                           ¸       Å           Ã       Ñ               É   ³       µ       ³                   ¾           ·                       µ           Ä               ·       Í       ³       ¸           µ       Å       Ä   À
          ®




      ×       Ý                   ·       ±       ·       É       À               ´               °           ´                           ¼




      ×                   ¼   ½           ±       ¾               Î               ³                           ¹                   ·               ¾                           µ           ·           É               Ö           ³               ¾               ³               ·       Ä           É           °           ³               Ä                       ·   È               Å   »       µ                           À       Å   »           Ä                       µ               Ä       ·       °           ±       °       ±       ¶       ¼                       ½           ±       ¾
          Þ
                      Ê




      ×       ß                   °       µ               ´       Å               »               ±           ¾                   ´                               É           °           Ö           ³                           °               ±                   ×               Ø       Ø           Ù                   À               Å       »                       Ä           ³   ¸       ³       °                   ²       ³   ¾                       ´           Å           Ã           ³               µ           Ä       ·       °   ±       °           ±           ¶




      ×       Ø                   Å       ±               µ       Ä               ·               Í           ³                   ¸               µ               Å           Ä           °           ³               ´                   ¼                       Ð               ·       ²           ³                       À               Å       »                       Ä           ³   ¸       ³       °                   ²       ³   ¾                       ·           ±               À               µ       Ä           ·       °       ±   °       ±           ¶                   Å       ±




              Ù                   µ       ¹       ·       µ                       ´               °           ±                   ¸               ³                               ×           Ø           Ø               Ù           Ï
  ¯




              ×   ½       ¼   Ë           ³       É       É           ¿                           ±           Å                                   µ               Ä           ·           °           ±               °           ±               ¶       ¿                   È           »           µ                           Á               Â   ²               ³                   ¸   ³       Ä       µ                   ·       °   ±           É           À                           ·       ¾       ²       ·           ±       ¸       ³   ¾               Ã               À
  ¯




                                  Ö       ±       Å       Î       É               ³               ¾           ¶                   ³                               Å               Æ                   °               µ                   ¼                       Ú               °       Ä           ´           µ                           Å           Æ                   ·           É   É           ¿                       ±       Å   µ           ¹           °           ±               ¶           Â   ´                   ¸       ¹       ·   ±       ¶           ³           ¾
  ¯       ¯




          Û                       ´       °       ±       ¸       ³                                   ×           Ø                   Ø               Ù                   ¼                           Ç               »           É               É   ³           µ               ´                   ´           µ           °               É       É                       µ           Ä   ·       ²       ³                   É           °           ±                       ·                       ´       µ           Ä       ·       °       ¶   ¹       µ
  ¯




                                  É       °       ±       ³               ¼                               ½                   ±                   ¾                           Î           ¹           ³               ±                           Î   ³                           ¾       Å                       µ           Ä               ·       Í               ³       ¸           µ   Å       Ä           À                       ·   ±           ·           É           À               ´       °       ´               ¿           °       µ       Â   ´                       ±       Å       µ
  ¯           Ü




                                  ·               ¸       Å   Ã               Ñ                   É           ³                   Ô                               ´           ¸           °           ³               ±           ¸               ³           ¼                               Á       µ               Â       ´                       ·                   Ã               ·   µ       µ       ³                   Ä           Å               Æ                   µ               ¹       °       ±           Ö       °       ±       ¶
  ¯       ®
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 9 of 59 PageID #: 741
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  à           á




                         â       ã           ä       å       ä       â           æ       ç   ç       è                       æ       é           ê           ë       æ       å       â   ì       ä           é   í                       î   ï           ð           é           å       ã       è                   æ   é           ê                   ð       ñ       ä       å                               ï           ò       ä           é       å       ó           ô




                          õ




                                  ò                   é       ò       å           ì       ä   é       í                   ö   ó                   â       ì       æ   é       í       ð   ê                   ó   ä           é           â       ð       å           ì           æ       å                   å       ã   æ           ä   é               ä       é       í               ô




      á


                                                                      ÷




                                                                                  î       å               ø               ö   ù       ð                   â       ð   ã       å       æ   ä       é           ç   è                       æ       ê   ù   æ           é           â       ð       ê               ë       è               ò               ú       é               û           é                       ò       ú       ç           ð       ê       í       ð




                          ä       é                   å       ð       æ           â       ì   ä       é           í                   å           ì       æ       å       ï           æ   ã       å           ä   â           î           ç       æ   ã               ä           ó       ó       î           ð           ä           é                   å       ì       ð




      à




                          â       ã           ä   ë           ä       é           æ       ç   ä       ó           å           ä       â                   â       ò   î       ã       ó   ð               ô                       ø               ú   ä   ç           ç                   å       ð           ç       ç               è   ò               î               æ       å




                      ü




                                  æ           ó       ì       ä       é           í       å   ò       é                       ý       é           ä       ù       ð   ã       ó       ä   å       è               ò           é           ð           ò       þ               ë           è                   â       ò   î           ã   ó               ð       ó               ú           ð                               ê       ò




                          æ       ç       ë           ò       ó       å                   é   ò       å           ì           ä       é           í           ÿ       î       å           ó       å           î   ê           è               ï       ò   ç           ä           â       ð                   ó       ì   ò           ò   å               ä       é       í       ó                           ô




          




                                                                                  é       ê           ú           ð                   å           æ       ç       û           æ           ç       ò           å               æ       ÿ           ò   î   å                       å       ã       æ                  ð   â           å   ò               ã       è               æ           é                       æ       ç       è           ó       ä       ó           ô




                                 é           ê           ï           æ           ã       å           ò               þ               å           ì       ð           í       ò       æ   ç                   ò       þ                   å       ì   æ   å                       â       ò       î           ã       ó   ð               ä               ó               å       ò                               ï           ã       ð           ó       ð       é       å




                        å       ì           ð               ð       ù           ä       ê   ð       é           â           ð                   å       ò           å       ì       ð           ð           ñ   å           ð           é       å       å           ì           æ       å                   ú       ð               â   æ               é           ô                               ø               é               ó           ò   ë           ð                   ò               þ




                        å       ì           ð       ó       ð                   â       æ   ó       ð           ó                   æ           ã       ò       î   é       ê           å       ì           ð               â           ò       î   é   å           ã           è                          å       ì   ð           è               ï           ò       ó       å                                   æ       ç       ç                   ò           þ




                         å       ì           ð               ê       ä           ó       â   ò       ù           ð           ã       è                          è   ò       î           û       é           ò   ú                          ÿ       ð   â           æ           î       ó       ð                   å   ì           ð   è                       ú       æ       é           å




      á




                         å       ã           æ       é       ó   ï               æ       ã   ð       é           â           è               ô




                                                                                 é       è   å       ä       ë               ð                   ú       ð           â       æ       é           í           ð   å                       ò       î   ã               ì           æ       é       ê           ó           ò           é                   å       ì       æ       å                                          æ       ó           ó       î   ë           ä           é           í




      à




                             ø       ö   ë                   é       ò           å           ú       ò           ã           û       ä           é       í           æ               â   æ       ó           ð           ë               è       ó   ð   ç               þ                              ø           ê   ò           é           ö       å               ä       é           â                       ç       î       ê           ð




                         å       ì           ò       ó       ð                      ÿ       î       å                       ä           þ               ú       ð           â       æ   é                   í   ð           å                   ò   î   ã                       ì       æ       é           ê       ó               ò   é                       å       ì       æ           å                                      å           ì       ð       ã       ð




                         æ       ã           ð               å       ä       ë           ð   ó                   ú           ì       ð           é               ú   ð           ö   ù   ð                   î   ó           ð           ê           ó   î       ÿ           ë           ä       å           å       ð   ê               ð           ë       ï           ç       ò           è                       ð       ã




          




                         ã       ð                  î       ð       ó           å           å       ò                       í       ð           å               ä   å           ô                          ì   ð           é                   ä   é           ë               è                   â       ç       æ   ó           ó                          ú       ð               ö   ç                       ç               ê           ò               æ       é




                        ä       é           ù       ð       ó       å           ä       í   æ       å           ä           ò       é                   ã       ä   í       ì       å           ä           é               å           ì       ð       â           ç           æ       ó       ó           ã       ò   ò       ë               ô




                                                                      õ




                                                                                 ò               ø           ï               ã       ò           ù       ä       ê   ð               æ   é                   ä   é           ó           å       ã   î   â           å           ä       ò       é                   ò   é               å               ì       ä       é       í           ó                               ç       ä           û       ð




                         å       ã           æ              ð       â           å       ò   ã       è                       æ       é           æ       ç       è   ó       ä       ó                      ì   ò           ú                   å   ò               ç           ò       ò       û                   æ   å               ð               ù       ä       ê       ð           é                       â       ð                          ì       ò       ú




                          å       ò                   î       é       ê           ð       ã   ó       å           æ           é       ê                   ð       ù   ä       ê       ð   é       â           ð               ú           ä       å   ì               å           ì       ð                   ä       é   å           ð   é               å               ò           þ                           ï           æ       ä           é       å       ä       é           í




      á
                                                                                                                                                                                                                                                                                                                                                          õ




                          æ               ï           ä       â       å           î       ã   ð                   ò               þ               ð       ñ       æ   â       å       ç   è                   ú   ì           æ           å           ì   æ       ï           ï           ð       é           ð       ê       ô                                   ò                              æ                   é       è       ú           æ       è                          å           ò




                          æ       é           ó       ú       ð       ã                   è   ò       î           ã                              î       ð       ó   å       ä       ò   é                      é           ò                   å   ã   æ           ä           é       ä       é           í           ó           ä   é               â       ð                                                                       ô




      à
              
                      ü




                  ô               ì           ð       é               è           ò       î           ó           æ           è                              ÿ       î       ç       ç   ð       å           ó               å           ã       æ   ù   ð           ç                   ä           é               æ               ó   å               ã       æ       ä       í           ì                       å               ç           ä       é       ð                       
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 10 of 59 PageID #: 742
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                  "
               6




           7                                                                               "       #                      $                                  !                                     %                                                   "       #           &




           8                                                                *                                                                                                               +                      $                      ,               ,                                "                                         -              %                                                                                                           ,                                                                                      




                   '       (   )                                                                                                                                                                                                                                                                                                                                                                                                           (                               .




                                                                        "                                                                      *                                               $                      "                                                    ,           ,                                                "                                                        "                             "                              "                                                        
               


                                                                                                                                                                               .                                                                                                                                                                                                                                                                                                                                                                       (




                                                      %                   "                                     /                                                       ,                             $                                                 $                                                                                                                         %                       "                                                                              "                                                               
           


                                       .                                                                                                                                                                                                                                                                                                           (                               .




               9                                                                                                                                         -                                                                                                                                                                  +                                        $                                     1                                                    %                                                $   !



                                                                                                                                                                                                                                                           (                       0




                                   +                                                                                     !                                                                                          1       #                                        "           $                                                       "   $                                                                                                                                                                                  
           :


                                                                                                                                                                                                                                                                                                                   (                       '




               ;                                                                       ,                                                   !                                                               "              $                                                                                                                                                                                                          "                                                                          $   




               <                                                                          -                                                                     



                                                                                                                                                                                               (




                                                                                                                                                                                                          %                                             +                         "                                                    "   #                                          +                                                                                                       "                                                               
       6       =



                                                                                       0




                                                                                                            "                                                                                       "                                                                                                                      $       !                                                                   $                      "                                                 2       2                                              ,           ,              
       6       6



                                                                                                                                                                                                                                                                                                                                                               (                                           .                                                                                                                           .




           7                       "                                                       "                             "                                                                                                                                         -                                                                   "                                         !                          "               $                              -                                     *                      
       6




           8                                                                                         ,                      "                                      -                                         +                         "               $               +                                                                                                        %                      $                                                                               -              %                  "                  
       6




                                                         !                                                                                                                                                "       $                  $                          
       6
               


                                                                                                                                                                                                                                                                                                       (




                                                                                                      +               *                                                                                          $                  *                              "               %                              "       !                                                                                                                                                                  $                  $               
       6
           


                                                                                   3                                                   .                                                                                                                                                                                                                                                                                       .




               9                                                                                                       !                                                                                  "                                                      $                                                                   "                                         !                                                    "                                             "       $                                 
       6




                                              -                                                              "                                                                      ,                                                                              %                                                            "                                                                                                        "                                                                               +                             
       6
           :


                                                                                                                                           (                                   .




               ;                                                                  "              $                          "                                                                +                     "                                                                          *                                       $                  "                                                        ,               ,                                                    "
       6



                                                                                                                                                                                                                                                                                                                                       .




               <                                                "                         "                                                              %                       "                                     /                                                   ,                                 $                                                                                  1                                                                                      +                             
       6



                                                                                                               (                       .




   7                                                                              "                                                                                                         "                                                                      $           !
               =



                                                                                                                                                                                                                                                                                                                   (




   7                                                                                                                                                                                                                                                                                                                                                                                                     $                                                                              "                       +                                       "
               6

                       4
                           (       5




   7       7                                                                              $       !               *                                                 +                                            &




   7       8                                                                *                                             $                                        "           $                                     "                                                                                                                                                                                         $                                            "               $                                         "                                 




                   '       (   )                                                                                                                                                                                                                                                                                                                               (                                           .




   7                                          -                         "                                                    +                                                                                                                                                                                       ,                 #       %                                  "                                                                                                                                           
               


                                                                                                                                                                                                                                                                                                                                                                                                                                           (                           0




   7                                                 %                                     +                             "                                                                                                            +                                                                                                                                          "                                         "           $                   #                              %                                                                 
           
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 11 of 59 PageID #: 743
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       >       >




               f
                                   ?       @               A           A           B               C           B       D           E               ?       @       C           B   F           E           @       G           D               H               I                   J               K           B           C           B                   L       C           B                       E           @       M           B           H           H       N                       B           F   @       A   @       F       L       O       O       P




           g
                                           @           E           K                               L                   K           @       R       K       S   N               G               B           C       B           ?                   T                   U       O   O               B           E               V                   O       @       W           B                   V               L




                                   Q                                                                                                                                               Q




           h
                                   K       @           R           K               S           N               G               B           C       B       ?                   C   @               A       O       B               V                                   K       B   C               B                       E           K           B           T               U               O       O           B           E                           @   O           O                               K   @   E               L




                                                                                                                       Q                                                                                                                               Q                                                                                                                                                                                           Q




               i               T           G           D           B                               L           D       ?                           @       O       O               F           K           L       D           R               B                       ?       @   C               B           F           E           @           G       D       H                   I                               X       E                           @   O           O                       V           P   G       U




                                                                                                                                           Q                                                                                                                                                                                                                                                                                                       Q




           >                       W       D           G                               V                       H       E           C       @       W       B                   L   D           G           E       K           B               C                   N           L   C               E                       G               A           T           G           ?               P           I                           Y           B       C   E           L               @               D   O   P           V           E       G




                                                                   Q




               j
                                   L       D           H                           B               C                   P           G       U       C               Z           U   B           H           E       @           G               D           V                   P   B               H               I




                                                                   Q




           k               I   \           D           ?                       T                   L           H       B       ?                   U   N           G           D           M               P               M                   @       O               @       E   L               C           P                   T               L       F       W           R               C       G           U           D       ?               V           X                       W               D   G                   E       K       L       E
                       [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q




               l
                                   H       G       M               B                               G               A               E       K       B                           B   L       N               G       D           H                       E               K       L   E                                       B           C           B               U           H               B       ?                       E       K           B       C   B               V                           E   K   L       E               E       K       B




                                                                                                                                                                   Q                                                                                                                                           Q




               m
                               T           U           O           O               B               E           H                   L       F       E       U       L           O   O           P                   O           B               L       ]               B           E               K           B                                   B       L   N               G               D                               @       E           K           E           K                   B               @   D       E       B       D       E




                                                                                                                                                                                                                                                                                                                                       Q                                                                           Q




       f       n
                                   E       K           L           E                               E           K       B           P                       @       O           O               C           @       F           G               F       K               B       E           I




                                                                                                                                                   Q




       f       f
                                                                                                               G                   P       G       U               W           D   G                                           K               B       E               K       B   C                           G               A           A       @       F       B           C               H                   U           H       B                       B           L           N                   G   D   H                       K       B       C       B


                                                                                                   ^




                                                                                                                                                                                               Q                   Q                                                                                                                                                                                                                                       Q                                                                       Q




           g
       f
                                   E       K           L           E                       _       H                   E           K       B               F       L           H   B                               K           B               C       B                       E   K               B                   T               U           O       O       B           E               H                   L           C       B                   @   D           E                   B           D   ?   B       ?               E       G




                                                                                                                                                                                                           Q




           h
       f
                                   C       @           F           G               F               K           B       E               `                   a       C               K           G                               E               K       B                       G       A               A       @           F           B           C       H                   R               U       D           H                   L           C       B               ?               B               H   @   R       D       B       ?               E       G




                                                                                                                                                                                                           Q




       f
               i               N           B           C               A           G               C       M                       @       D               E       K           @   H                       F       L           H               B           `




       f
           >       \       I   b           G                   I                                       X       D                       A   L       F       E           V           c           U           H       E                           E       K               B           G           N           N               G           H           @       E       B                   I                       \                   N               G       O   @           F                   B




               j
       f
                                   G           A           A       @               F               B           C           _       H               L   M       M               U   D           @           E       @           G               D                       E       K   B               P                       U           H           B               @           H                       ?           B           H       @           R       D   B           ?                               E   G




       f
           k                           A   O           L           E               E               B           D                   G       U       E                           K   B           D                   @           E                       K               @       E   H                           L                       H           G       O       @           ?                       H           U           C           A       L       F   B                   I                           d   G       U           _   C       B




                                                                                                                                                                   Q




               l
       f
                                   C       B               A       B               C               C           @       D           R               E       G                   L               K           @       R           K               S   N                   G           B               C           B           ?                       C       @           A       O               B                   E           K       L           E                       @                   O           O       ?       G




                                                                                                                                                                                                                                                                               Q                                                                                                                                                                               Q




               m
       f
                                   H       B           C           @               G               U           H                   ?       L   M           L       R           B       V               T           B           F               L       U               H       B                   E           K           B                       @       D       E               B           D       E                       @       D                   E   K           B                           M       @   O       @       E       L       C       P




   g
               n
                                   @       H                       E               G                           W       @           O       O               H       G       M       B           G           D       B                   I




   g
               f
                                                                                                   J           K       B                   @       D       E       B           D   E                       G           A                   N           G               O       @   F               @           D           R                       @       H                   E               G                   H           E       G       N               L                           E               K   C   B       L       E           I




   g       g
                                   d       G           U                   _       C               B                   D           G       E               D       B           F   B           H           H       L           C               @       O               P                           L           D           E           @           D       R                   E               G                   W           @       O           O           E           K               B           M           B       ]       B       C       P




                                                                                                                                                                                                                                                                                   Q




   g       h
                                   E       @       M               B                   V                       B       ]           B       D               E       K           G   U           R           K                   P               G       U                   M       @               R           K           E                   I                   e           G                       E           G                   L           D       H               B               C                   P   G       U       C




                                                                                                                                                                                                                                                                                                                                                                                                                                                               Q




   g
               i                   Z       U           B           H               E               @           G       D               V           D       G           V           E           K           B               T                   U       O               O       B   E               H                       E           K           L       E               N                   G       O           @           F       B                   G       A           A           @               F   B   C       H               U       H       B




   g
           >                       L       C           B                           ?               B           H       @           R       D       B       ?                   E   G                       H   N               C               B       L               ?           G               U           E                       G           D               @       M               N           L           F           E                   L       D   ?                           F               B   C   E       L       @       D       O       P
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 12 of 59 PageID #: 744
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           o       p




               
                                   q       r           s           t           q                       u   v               w                   x               w   y           z   s           r                   {           s               |   r               }           r           {                           z       u   s           x               }               u   v       y   w           }       u           ~               r           s           u




           
                                   r       w           t           w           z           z           }   y                                                    u           s               q                                                u           v   w                              




           
                                          }           y                                 w           y                          s                              u           w   z           u                                            w   {               u           v           }               u                      s                              |       s             {               r       w       w           {                   }                   x       v          z          t       z
                       




                                         }           t           q                      y           s                  r       {                           u   s                          {       w           r           u                                            v           s               |                   y                  t   s       t           v   w   u           v           }       {                                 x               }           t   u       w   {




           o                       u       v           w                       u           y           }              w           t               u           s   y                                                                      w   u           z                          t               s           y       y   w               t   u               




               p                         w                                     ~                   r   s                                                     v           }   u                                          z               }              {               |           }               z                                         y                  t   s   t       v   w           u                          w           t       s                      w   z           }   r


                   




                                         z           z                      w                          r                       }                           t   }           z   w               ~                                          |   s                         {                           r           s       u                   s                     w   y           }   r                   s   x                      r                      s           r           s   r




               
                                   u       v           }           u                   




                                         s           |                       |           s                         {                           y              t           s   t           v       w           u                              w           t   s                      w                           }       r                      z       z              w                                 r                   s           u       v           w           y
                       




              ¡
                                   |       s           y           {           z               ~           u               v       w               y           w              {                      w                       u               |   s               {                                                w       y   w               r   u                      w   y       z              s       r       z                       s                              v   s       |       u       v       w




              
                                   u       y           }                      w           t           u   s               y                      w           z               u   s           s       q                   x                      }           t   w               




           
       
                                         w                                     ~                   |   v               w       r                           }                                               w           u                   y              t           s           t               v           w       u   z                                         }   r           w                  }              x                      w               


                   




           
       
                                           s                      w                      s           {                          |               v           s                  z                   z           v           s               u       ~           }           r           {                   ~               s                      t       s              y   z       w       ~               u       v                      z                              z           s   r          
                                   




       
                                  }                   v                  x               s           u   v               w       u                          t   }                                                         s                  w           s   r           w                           |           v       s                      z                   z   v   s       u                                         }               x               s                     t   w
                                                                                                                                                                                                                   




       
           o                       s                                        t           w           y       ~                   }               r           {               u   v           w               x               s                             t   w                       s                                    t               w   y                   z   }          z                      u                   |       }           z




       
               p                   }       t           t                      {           w           r   u               }                                                    v           w                              |               w   y           w               z           v               s           s       u                  r                      }   u           z   s                  w       u           v                  r           




       
                                  {                                        w           y           w   r               u           ~                       }   r           {                      u                       y                  t           s   t           v           w               u           w       {                                         v   }   u           |           s                         {                              w               }       r




               
       
                                   w                  }                  x                          w           




       
                                         z                                  u                   x       s               z       z                                        w               u       v           }           u                   u           v   w                                                           w               u   z                   u   y   }          w                         r                              u           v           y   s             v               }
                       




   
               ¡
                                   t       }           y                       {           s           s   y                       t               s                         {               y                  t           s               t   v           w   u                       }               r           {           t               v   }           r          w           u   y           }              w           t       u           s           y                  




   
               
                                         w           y           u           }                      r                                 


                   




          
                                         s                                  s                          q               r       s               |               |           v   w           u       v           w           y                   u           v   w                                                           w               u   z                   u   y   }          w                         r                              u           v           y   s             v
                       




          
                                   u       v           w                       t           }           y                   {       s               s           y                  r                   u           v                          z           x       }           y           u                          t                         }   y                   t   }   z       w               y              t           s       t           v           w           u   w       {       }       r       {




   
                                  t       v           }           r                      w           {                   u       y               }              w           t   u           s       y                          




   
           o                             w                                     ~                      u                      z                                             u           v       }           u                          z               }               t           s                      x                             t   }       u           w   {                         w       z       u                  s           r                          r           u   v              z


                   
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 13 of 59 PageID #: 745
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¢           £




               Ë




                                   ¤               ¥               ¦           §       ¨           ©               §           ¤           ¥       ª               ¦           §               «           ¬   §       ­       §               ¥       ­   §               ®                   ª               ¯           «       °   ±           ¯           §                       ²       °           ³           ³       §       ­       §           ´       «               «           µ       ±           §       ¦




           Ì




                                   ¶                   ³                   ·               ¸           ¬           §               ­       §                       ¥           ­       §                   ¦   ¬       ¶       «           ¦           «   ¬       ­           ¶               ª               ¹           ¬               «       ¬           §                       º       °       ´           ²           ¶       º           ¨           «           ¬       ­           ¶           ª       ¹       ¬




           Í




                                   «               ¬               §               º       °           ´           ²           ¦           ¬       °               §           ¯       ²           ·                       »               º   ¶       ª   ¯       ²                           ¶               ´           ¯       µ               ¥           ­               ¹       ª       §                   «           ¬       ¥       «               °           ´               ®               µ




               Î




                                   §               ¼           ±               §   ­       °           §           ´               ¤       §           ¨                       ¦       ¬       ¶           «           «       ¬           ­   ¶       ª   ¹       ¬                           ¥                           º       °       ´       ²               ¶           º               ²       ¶           §           ¦               ´           ¶       «               ¤           ¬           ¥       ´       ¹       §




           ¢




                                   «               ­               ¥           ½   §       ¤           «           ¶               ­       µ               ·




               Ï




                                                                                               »       «                   ®               ¥       µ                               ³   ¯       ¥           «   «       §       ´               ¶       ª   «           ·                                           »       «           ®           ¥           µ                           ³   ­       ¥           ¹       ®           §       ´           «           ·                           »       «           ®           ¥       µ




           £




                                   ¤               ­               §           ¥   «       §                       ¥                       ²       °                   ³           ³   §       ­           §   ´       «                   ¾   °       ´   ²                   ¶                   ³                       §       ´       «       ­           µ                       º       ¶       ª           ´           ²               «           ¬       ¥       ´                   °           «




               Ð




                                   º               ¶               ª           ¯   ²                   °               ³                   °       «                           ¬       ¥       ²               ´       ¶       «               ¹       ¶   ´       §                           «               ¬           ­       ¶       ª       ¹           ¬                       ¥               º           °           ´       ²       ¶           º           ·                       ¿           ª       «




               Ñ




                                       »                   À       Á           §           ´           ¶           «                       ¦       §               §           ´               ¥               ¦       °       «           ª   ¥       «   °       ¶           ´                               º           ¬       §       ­       §                           ¹       ¶       °       ´           ¹                   «       ¬           ­   ¶           ª       ¹           ¬                   ¥




       Ë       Ò




                                   º               °               ´           ²   ¶       º               ¨                       °       «                       ¤           ¬       ¥       ´           ¹   §       ¦                   ¤   ¶       ª   ­       ¦           §                       ·




       Ë       Ë



                                                                                           Â




                                                                                                       °           ¤               ¶       ¤       ¬               §           «       ¦                   °   ´               ¥               ²       ¶   ¶       ­                   ·                                       »           ¬       ¥           Á               §               ¬       ¥           ²                   ¥                   ¦       °       «       ª           ¥           «       °       ¶       ´           ¨




           Ì
       Ë




                                       ³           ¶               ­               §       ¼           ¥       ®           ±               ¯       §                   ¨                   »       À       Á   §               ¬           ¥   ²           ¥                   ¤               ¥               ¦           §               º       ¬           §               ­       §               °           «                   ¤       ¥       ®       §                   «           ¬           ­       ¶       ª       ¹       ¬




           Í
       Ë




                                   «               ¬               §               ¤       ¶           ¯           ª       ®               ´                       ¶               ³           «           ¬   §               Á           §   ¬       °   ¤       ¯           §                               ¥           ´       ²               ¬           °               «               «       ¬           §                   °       ­           ¶   ´               ©               ­           ¥       ¤       ¾       §       «




       Ë
               Î




                                   «               ¬               ¥           «           «           ¬           §                       ¦       «               §           §       ­       °           ´   ¹               º           ¬   §       §   ¯           À       ¦                               ¥           «       «       ¥       ¤           ¬               §       ²               «           ¶               ·                   Ã       ´           ²           ¨                   ¦       ¶           ¨           ¥           ´




       Ë
           ¢




                                   §               ´               «           ­   µ               ±               ¶               °       ´       «                           ¶       ª       «               ¬       §       ­           §       ¨       ¥       ´                           §               ¼           °       «           ±               ¶               °       ´       «                   ¶           Á       §       ­               ¬           §       ­           §               ¨




               Ï
       Ë
                                           Ä




                                                   °               ´           ²   °       ¤           ¥           «               °       ´       ¹                   Å               «       ¬           ¥   «               º           §           ¥   ¤       ¤           ¶               ª               ´           «       §       ²                           ³       ¶       ­           ¨           ©               µ               «           ¬       §                   ³       ¥           ¤       «




       Ë
           £




                                   «               ¬               ¥           «           °           «                           ¬       °       «                           «       ¬       ¥           «       ±           °           §   ¤       §           ¶               ³                       ®               §       «       ¥       ¯                       ·




               Ð
       Ë




                                                                                               »           ³                       µ       ¶       ª                       À   ­       §                   ­   §           ³   §           ­   ­       °   ´       ¹                           ¦           ±               §       ¤       °           ³       °               ¤       ¥       ¯       ¯           µ                   «       ¶                   «       ¬       §




               Ñ
       Ë




                               ©                   ª               ¯           ¯   §       «           ¦                           °       ´                       «           ¬       °       ¦               ¤       ¥       ¦           §       ¨           »       À   ®                                   ´           ¶       «               ¦           ª               ­       §                   »                   ¶           ³       ³       §   ­           §       ²                       ¥       ´       µ




   Ì
               Ò




                                   ¶           ±                   °           ´   °       ¶           ´                           ¥   ©           ¶               ª           «               «           ¬   ¥       «               ·




   Ì
               Ë

                       Æ




                           ·   Ç                   ¶               ª           ¯   ²                   µ           ¶               ª               ´               §           §       ²                   «   ¶               ¬           ¥   Á       §           ¥                       ±                   ¬           µ       ¦       °       ¤           ¦                   ©           ¥       ¤           ¾           ¹       ­       ¶           ª       ´       ²                   «           ¶




   Ì       Ì




                                   ¶                   ³               ³       §   ­                   ¥           ´                       ¶   ±                   °           ´       °       ¶           ´           ¶       ´               «       ¬   ¥       «               È




   Ì       Í




                   Ã       ·       É               ´               ¯           µ           °               ³                   °           «                   ©               §       ¤       ¥       ®       §               ¥           ´           °   ¦       ¦           ª               §                       ·                   Ê       ¶           ª                       º       ¶       ª           ¯           ²               ´           ¶   «                   ´           §           §       ²               ¥




   Ì
               Î




                               ±                   ¬               µ           ¦   °       ¤           ¦                   ©               ¥       ¤               ¾           ¹       ­       ¶           ª   ´       ²                   «   ¶           ¦       ¥           µ                               ¬           §       ­       §               À   ¦                       º       ¬       §           ­           §               «           ¬   §               ©               ª           ¯       ¯       §       «       ¦




   Ì
           ¢




                                   ¦               «               ­           ª   ¤       ¾                       «               ¬       §                       ¤           ¥       ­           ·                       »       ³           °       «           º           §               ­               §                   ¥               ¦               °           «       ª       ¥       «           °           ¶       ´                   º       ¬       §       ­           §                   º       ¬       §       ´
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 14 of 59 PageID #: 746
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ó           Ô




               Ô




                                   Õ   Ö           ×           Ø       ×               Õ       Ø                           Ù               Ú       Û                   Ü               Ý               Ú   Ü                   Ú               Þ       ß           à           à               á       Ü                       Ù   á       Ø       Ü               Ü           Ý   â   Õ           ß           ã   Ý                   Ü       Ý           á           ä       Õ   Õ   â           Ú           Ø           ä




           þ




                                   å       Ý       Ú           Ø       ã               á       ä                           Ü               â       Ú           æ       á               å               Ü   Õ       â           ×       á           Û       ç               Þ                   ß       Ü                   è       Ú       é   Þ       á                       é   Õ   ß               ê       â   á                   Ø       Õ           Ü




           ÿ




                                   ë       ß       Ú           à       ×                   ì   ×           á               ä                       Ü           Õ                   è                   Ú   í       á                   Ü           Ý   Ú           Ü                           Õ   Ö               ×           Ø   ×       Õ       Ø       î                   ×   Û               Ü           Ý   Ú   Ü                       å       Õ       â       â       á   å   Ü       ï




                   ð       ñ       ò                                                                                                                                                                                                                                                   ñ




                                           Ý       Ú           Ü               ê       Û                   Ù               Ý               Ú       Ü                       ó                   ê   è               Û           Ú       é           ×   Ø           ã




           
                       ô
                           ñ   ð




                                           Ø       ä               è                   é                   ë               ß               á       Û           Ü       ×               Õ               Ø           ×           Û           õ                       ö           Õ               Ù                   Ú           â   á               é   Õ           ß               ë   ß           Ú           à   ×       ì           ×       á       ä               Ü       Õ       Õ       ì       ì       á           â




               Ó




                                   Ú       Ø                   Õ   Ö                   ×       Ø           ×               Õ               Ø                   Ü       Ý               Ú               Ü           Ù           Ý       á           Ø               Ú                       Þ           ß           à           à   á       Ü           ã           Õ           á   Û               Ü           Ý   â   Õ               ß       ã       Ý               Ú           ä   Õ   Õ       â               ç




           




                                   ×       Ü                   ä       ×               ä       Ø                   ê       Ü                       å           Ý       Ú               Ø               ã   á                   ä       ×           â   á           å           Ü               ×       Õ           Ø           Û       ï




               


                                                                                       ÷




                                                                                               Õ                           ×               Ø                   Õ       Ü               Ý               á   â                   Ù       Õ           â   ä           Û               ç                   ×               ì           é       Õ       ß           ê   â           á       Ø           Õ           Ü       ë               ß       Ú           à   ×           ì   ×   á   ä           Ü           Õ




               




                                   Ü       á       Û           Ü       ×                   ì   é                           Ú           Þ           Õ           ß       Ü                               Ù   Ý       Ú           Ü                   Ý   Ú       Ö           Ö                   á       Ø           Û               Ù       ×       Ü   Ý                       â   ×   å           Õ           å   Ý   á               Ü               Ú       Û               Ú




       Ô       




                               Þ           ß       à           à       á               Ü           ê       Û                               ã       Õ           ×       Ø               ã                   Ü       Ý           â       Õ           ß   ã           Ý                           Ü       Ý           á               ä       Õ       Õ   â                       ×   Ø               Ü           Ý   á               Ö           Õ           Û   ×       Ü       ×   ø   á




       Ô       Ô




                                   Û       á       Ø           Û       á                   ç               Ù               Õ               ß       à           ä       Ø                       ê       Ü           ×           Ü               Þ       á                       æ               ß       Û           Ü               Ú       Û           Ü           â           ß   á               ×           Ø       Ü               Ý       á               Ø       á       ã   Ú   Ü   ×       ø           á




       Ô   þ




                                   Û       á       Ø           Û       á                   ï                                   ó           Ø                   Õ       Ü               Ý               á   â                   Ù       Õ           â   ä           Û               ç                   é           Õ           ß           å       Ú   Ø                   ê   Ü       Ü           á           Û   Ü   ×                   ì   é               Ú   Þ           Õ   ß   Ü




       Ô   ÿ




                                   Ù       Ý       Ú           Ü                       Ý       Ú       Ö               Ö                   á       Ø           á       ä                   ï




       Ô



                   ð       ñ   ù                       ñ




                                           Õ                                               ó   Ü                           Ù               Õ       ß           à       ä                               Ø   Õ       Ü               Þ               á       ç               Þ                   á       å           Ú           ß   Û       á               ó                   Ý   Ú   ø           á               á   ø               ×       ä           á   Ø       å       á       Ü   Õ




       Ô
           


                                                                                                                                                                               ñ




                                   Ü       Ý       á                   å               Õ       Ø           Ü               â               Ú       â           é                                               ó       ì               ú           ú




       Ô       Ó


                       ô
                           ñ   ð




                                           Ø       ä                   Ù               Ý       Ú           Ü                       ê       Û                   Ü       Ý               Ú               Ü           á           ø       ×           ä   á           Ø           å               á           ï




       Ô
           


                   ð       ñ   û




                                           á       à           à           ç                   ×               ì                               ó               Ý       Ú               ø               á           Ú           Ø                   á   Ø           Ü           â               é               Ö               Õ   ×       Ø       Ü                   ×       Ø       Ú                       ä   Õ   Õ               â           ç           Ú       Ø       ä       Ú   Ø




       Ô       




                                   á       ü       ×           Ü                   Ö           Õ           ×               Ø               Ü           ç                   ó                           í   Ø       Õ           Ù                   Ü   Ý           á                       Þ           ß           à           à   á       Ü           ä           ×           ä   Ø           ê   Ü               ä   Ú               Ø       å       á               Ú       â   Õ   ß   Ø       ä




       Ô       




                                   ×       Ø                   Ü       Ý               á       â           á                           Þ           á               ì   Õ               â               á           ×           Ü                   å   Ú       è               á                       Õ           ß           Ü           ×       Ø               Ú               Û   Ü           â           Ú   ×   ã               Ý       Ü




   þ           



                                                                                                                                                           ñ




                                   Ü       â       Ú           æ       á               å       Ü           Õ               â               é




   þ           Ô




                                                                                   ý




                                                                                               é                           Õ               Ø       à           é                   Ö                   Õ   ×       Ø           Ü                   ×   Û               õ                                   ó           ì               ó           Ý   Ú           ø           á       Ú                       Û   Ü   â               Ú       ×       ã       Ý       Ü




   þ       þ




                                   Ü       â       Ú           æ       á               å       Ü           Õ               â               é                   ã       Õ               ×               Ø   ã                   Ü       Ý           â   Õ           ß           ã               Ý                   Ü           Ý   Ú       Ü           ä           Õ           Õ   â       ç                   ×   Ü           ê       Û               Ø       Õ       Ü




   þ       ÿ




                               Ö           Õ       Û           Û       ×           Þ           à           á                                   ì   Õ           â                       Ú               Ø   é       Õ           Ø       á               Ü           Õ                           Ú       â           ã           ß   á               Ü   Ý           Ú           Ü       Û           Õ       è       á   Ü               Ý       ×       Ø       ã




   þ




                                   Ý       Ú   Ö           Ö           á               Ø       á           ä                               Ü       Õ                   Ü               Ý               Ú   Ü               Þ           ß           à   à           á           Ü                       ×           Ø           Û   ×       ä       á               Ü           Ý   á               ä           Õ   Õ   â                   ç           Ú       Ø       ä           ×   Ü




   þ
           




                                   ä       Ú       Ø           å       á               ä                   Ú               â               Õ       ß           Ø       ä                           Þ       á           ì       Õ       â           á               ×           Ü                       å           Ú       è       á               Õ   ß           Ü               ×   Ø                       Ú       Û               Ü       â           Ú   ×       ã       Ý   Ü
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 15 of 59 PageID #: 747
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




               /



                                                                                                                                                                                                                                                                                                                                                                                                                                                            




           


                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                           !       !           "                  "




           0




                                                                                            #                                                                                    $           $                                                                                                                                                                                                                                                                                           "           




               1


                                                                                                                                                                    %




           2


                   &          '                                                                                                                                  "                                                                                   $                                                        "               $                                                                       




               


                       
                                                                       "                                                                                                                                                                                  "                                                                                                                                                                                                   




           3                   (


                                                                                                                                       #                                              "                           )                                                                             "                                      )                                                 "                                                                                        




               4




                                                                         "                                                                                       "                                                                                                         #                                                                                                                                                                                                             %




               5



                   &              *                                                                        )                                          !           !                                  )                                                                                                                                                                            "                                                                                            




       /       6



                                                                         "                                                                                       "                                                         $                                                        "                   $                                                                                                                                    "                                     




       /       /



                                   "                                                                                                                            "                                                           "                     $                                                            




           
       /

                       
                                  +                                                                    ,                                                                                                                                                                                                                                                    "                                                                                                            %




           0
       /



                   &                                 "                                                       ,                                                                                                                               #                                                                                                       $                                                                                                 




       /
               1


                                                                                                                                                                          "                                                                                                                                                                                                                                                           "                                        




       /
           2


                                                                                   )                                                                #                                                                        "                                                                                                                                                                                           




               
       /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (
                       
                                  -                                                                                                                                                                                                                                                                         "                                                                                                                                                                           




       /
           3                                                                                                                           (


                                          $                                                                                                                                                                                                                                                                "                                          )                                                                                                               "          




               4
       /



                                                                                                                                                                                                                                %




               5
       /



                   &                                                    #                                                                                   $                                             "                                                                                                                                                                                                                                                 




   
               6
                                                                       (


                                                                                                                                                      "                       )                                                                                                                 "                                                                .                         $                                                                                                      




   
               /



                                       )                                                                                                                                                                                                                                                                                                                                                                                                                          ,




          




                                                                                                                                                                                                                                                                                            !           !




          0
                                                                                                                                                                                                                                                                                                                                                                                                                                   (
                       
                              &                      "                                                         "                                                                   ,                                                                                                    $           $                                          "                                                                                                             




   
               1


                                                   )                                                                                                                                                                                                                                            #                                                                        %               -                                                                  




   
           2


                                                             "                                                                                       "                                                                        #                                                                                                   "                                                                                                     )                                %
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 16 of 59 PageID #: 748
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7       8




               ^



                                       9   :           ;           <                       ;               =           >                           ?   >       @           A   @       :       B           C                                   D       @               E           E           >           F       >       :       ;               G               H               F               @           H       ;           @           <       :           I               C




           _




                   J       K           9               =           H               G       >               :                   L   ;                   ?       <           :   I       @       M       >               F               >       M                   ;           =               H           ;           K                   9               L       G                   >                       ?       <           :           I       @           M           >               F       >   M                       ;           =       >




           8




                                   :       N       O           P                   >       F                           <               E               ;       @       O       >       I               ;               =               H       ;                   @           ;                           Q       H       I           I           ;               F                   N           ?           R               K                           9               L   G               >




               `


                                   ?       <           :           I               @       M               >           F           >               M           ;           =   >               ;       F               H               S       >       ?           ;           <               F           T               Q       =   @           ?               =                               ;           =       >                       <           E           E       @               ?   >       F           I                       Q       >   F   >




           a


                                   H       ;               U                   P           H               I           >           M                   <       :               Q       =       H       ;                                   9           I           >           >                           @       :               ;   =           >                           P                   N           A       A           >           ;                   =           <               A       >   I               U               P           H   I   >           M




               7



                                   <       :                       ;               =       >                           A           <               ?   H       ;           @   <       :               <                   E                   ;       =           >                           ?           H       I       @       :   B           I                       K                               J           :           M                       9               L   G               >           <               E           E       >       F   >   M




           b


                                   H       :                       <           V           @               :           @           <               :           H       P       <       N       ;                       ;               =       >                       E       H               ;           H       A               I   =           <               ;                           K




               c


                       W
                           K   X           >           A           A                   U                   I           <               U               T       <           N           H       A       I               <                       <           E           E       >               F                   H       :           <       V                   @               :               @           <       :                       H   P               <           N               ;           =           <           Q                   ;   =   >




               d



                               P           N           A           A               >       ;                           B           <               ;           @           :   ;       <               =               @               I               F           @           B               =           ;               A       >   B                   K




       ^       e



                   J       K           9               M           <               :               L       ;                       ;               =   @       :           R           I       <               K                                   9               ;           =               @           :       R               ;   =           >                               <               :           A       T                       ;       =           @           :               B               9                   I           H       @   M       U




       ^       ^



                                   @       ;                       Q               H       I                           H                       P       H       ?           R   Y       ;       <       Y                   E           F       <       :           ;                           ;           F       H       S       >   ?           ;               <               F               T               K                       J           :           M                           ;       =   H           ;                       @       ;




           _
       ^



                                   >       Z           @           ;               >       M                   U                       9               ;       =           @   :       R               ;               =               H       ;                   =           H               M                   H       :           >           Z               @               ;                   U               <           F                   Y           Y                           :       <           K                               9   ;       M           @       M




           8
       ^



                                   :       <           ;                   K                                   9       ;                           Q   H       I               F       >   O           <               G               >       M               K                                   9               ;       =       @   :           R                               ;               =           H       ;               L       I                   <           :               >           ;           =           H           ;           Q   H           I




       ^
               `


                                   F       >       O               <               G       >               M                           E           F   <   O                   =       @       I                   P                   <       M       T                   K                                   9           M       <   :                   L       ;                               ;           =       @           :           R                       9               L       G       >




       ^
           a


                                   M       @           I           ?               N       I               I           >           M                   ;       =           H   ;           P           >               T               <       :       M                       ;               =           H       ;           K




               7
       ^



                                                                                               9                   L   G           >                   <       :           A   T               M       @               I               ?       N       I           I           >               M                   ;       =       >                   E           H               ;               H           A           U                   ;       =           >                           ;   F       H           S           >           ?       ;   <   F           T




       ^
           b


                                   <           E                   ;               =       >                               E       H               ;   H       A               I       =       <       ;                       K                           9                   ;               =           @       :       R           @           ;                       L       I                           >       Z           ;           F       >       O               >               A   T




               c
       ^



                                   M       @               E           E           @       ?               N           A           ;                   ;       <               M       >       ;       >               F           O           @       :           >                           H           :               >       Z   H           ?               ;                               ;           F       H           S           >       ?           ;           <               F   T                   <               E               A   >   B           I




               d
       ^



                                   H       :           M                           H       F           O               I                   K                       9           ;       =       @       :               R                       ;       =           >                       P               H       ?       R           @           I                           O                   N           ?       =                       >       H           I           @               >   F           U               P               >       ?   H   N           I       >




   _
               e



                                   Q       >                       =               H       G               >                       <               ;   =       >           F       V           <       @               :               ;       I                   <               E                       ?       <       :       ;   H           ?               ;                       U                   <       F                       A       H           ?           R                       <       E




   _
               ^



                                   ?       <           :           ;               H       ?               ;                   K




   _       _


                       W
                           K       [       <                       ;               H       A               R           @           :               B       O               <   F       >               H           P                   <       N       ;                       Q               =           H       ;               =   H       V               V                       >           :           I                   Q           =       >           :                       P           N   A           A           >           ;       I




   _       8




                               V           H           I           I                       ;               =           F           <               N   B       =               I       <   O           >               ;               =       @       :           B                   K                           \       :       >               <                   E                           ;           =       >                       <   V               @           :               @   <       :           I                       ;       =   H   ;




   _
               `


                                   T       <           N                           <           E               E       >           F               >   M                   H   I               Q       >               A               A               @           I                           H       P           <       N       ;               ;               =               >                           I       =           H           ;       ;           >           F               @       :   B                       <               E       ;   =           >




   _
           a


                                   Q       @           :           M               <       Q                   ]                   ?               <   F       F           >   ?       ;           C
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 17 of 59 PageID #: 749
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   f       g




               



                   h       i       j           k           l           i




           


                       m
                           i   h               n           o               p           q               r   s       t                       u           v           w   k                       v           x       s   s           w               v   u           u       y   k               z           y               s       u       s           {       |           v       z           y   l               }




           




                                   s       ~                      p       s       t           l       x       r       }                   u           y           k   |           k                   v   |       k           ~           t       x   x   k       u       l           u           y       v               u               u           |       v                      k       x   k       o                       u       y   |   s   t       {       y




               g




                                   u           y           k                      p           n       o       l   y       p               k           x           o                          p       l           u   y           v       u              s       |       |   k                  u               




           


                   h       i       j           k           l           i




               f


                       m
                           i   h               n           o               u       y           k                  p       n               o           l           y   p           k           x       o              v           l               n   s   u               l   y       v           u       u               k       |       k           o           




           


                   h       i                  y           v       u               l                          s   |       |               k                      u           i




               


                       m
                           i                  l                   p       u               z           s       l   l       p           ~               x           k                   q       s       |       ~       t           x       x       k   u   l               u   s                   y       v                      k                   u       |           v                  k   x           k       o                   u   y   |   s       t       {       y




               



                                   v                              p       n       o           s                         p               u           y           s   t           u                   u   y       k                      p       n   o   s                  l       y           v       u               u       k       |           p       n           {               




              



                   h       i                  k           x       x           }                              u   y       p               n           w               r           s           t                  v   n                   s       n   x   r                  v       w           k                       v               |           k       v           l           s       n   v   ~               x           k




              



                                              s           n              x       t           l       p       s   n               i                           h       n           o                   u   y       k               v       n       l      k       |           p       l                   r               k       l           i                                      t       u                                         p   x   x           l       v       r




           
       



                                   u           y           v       u               l                   v           o       p                   q           q       k   |           k           n       u           w   p           n       o           s       q           {   x       v           l           l                   u       y           v       n                       u       y   k




           
       



                                              p           n       o       l       y           p       k       x   o               i                                  y           k                      p       n   o           l       y       p   k   x       o                                                                   k                   n           k                  k   |                   y           v       o       v




               g
       



                                              v           l       k                          y       k       |   k                       p           u               y           v           l           l       y   v           u       u       k   |   k       o                  y           k           n                   v               ~           t           x           x       k   u                   p              z       v      u       l




       
           


                                   p           u               i




               f
       



                                                                                                      y       v          k                           y           v   o                              v   l       k   l                          y   k   |       k           u       y           k                              s                  k       n           u                   v       ~               t           x       x   k   u




       
           


                                   p                  z           v              u           l               v           l               p           o           k                          p       n   o       s                  }              y   p              y           p           l                       v               o           p           q           q       k       |   k           n       u                   w   p   n   o               s           q




               
       



                                   {           x           v       l       l           }               u       y   v       u                           p           u               p                     k       o   p           v       u       k   x   r               l   y       v           u       u               k       |       l               i                                      o           s       n                   u       w   n       s       




               
       



                                   p               q               u       y       v           u               v   n       l                          k           |   l                       r       s   t       |                      t       k   l   u       p       s   n           i                                              u           y       p           n           w                      y       v           u           r   s   t               |       k




   
               



                                   {           k           u       u       p       n           {               v   u           }                                  s   t           x           o           u       y   k           |       k           y   v              k       ~               k       k               n               l           y       s           u           l           u           s                   u       y   v   u




   
               



                                   l           p           o       k                          p       n       o   s                              ~               k       q       s           |       k           p       q                   q   k   x   x               s   t       u                                                 k           |       u           v           p       n   x           r           }               r   k   l       i




          


                       m
                           i                  v                  k               r           s       t           y       v               o                          v           l           k       l              y           k       |       k       r       s       t                      k                       l       k       k           n               ~               t       x   x           k       u           l




          




                               z               v           l       l       p       n           {               u   y       |               s           t           {   y                       v           l       p   o           k                  p   n       o       s                      v       n               o               u           y       k                              p   n       o           s                      n   s   u




              g




                                   l           y           v       u       u       k           |       p       n   {           




   
           


                   h       i                                     k               y           v       o                  v               l           k           l                          y       k   |       k           ~           t       x   x   k       u       l           y           v                      k           z               v       l           l           k       o           u           y           |       s   t   {   y
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 18 of 59 PageID #: 750
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




               Ê



                                                                                                                                                                   ¡               ¢                                                                                                           £                                        ¢                                ¤               ¥                                       ¦           £       §                                 ¢       




           Ë




                                           ¢                                                             ¤                                                                          ¢                            ¤                                                                                   ©           ª           ¢                              ¥                       ¦       «                           ¬                       ­           ®       ¯                           ®       °       ±           °




                                   ¨                                                                                                                                                                                                                                                                                                                   ¨                                                                                                                                                       ¨




           Ì




                                           ­       ±       ³       ±                   ´       µ               ¯   ´               ¯       ¶               ·   µ                   °           ­       ®   µ           µ       ±           ³               ¸           ®           ¶       ¯                               µ           ­   ±           ¶               ®               µ           °       ¹           ©               ±                           ¹           µ       ­           ±           ³




                                   ²




               Í


                               ª           ¹       ´       ¶       µ                   µ       ­       ±                           ´       ¶       ¯                   º           »           ±                       ¹       ³                               ­       ®           µ       ±               §               ±           ³               µ       ­       ±                           ®       °               ±                   ©                   ®           ¼               º               ±       ¸




                                                                                                                                                                                                                                                                                                                                                                                               ¨
                                                                                                                   ²                                                                                   ²                                               ²




           Î


                                   ®       ¶       ¯               µ           ­       ±       ¶               ´   µ                           «   ±           »           »                   ¹       ½   µ               ¾                       ¿           ¹           ¸                   ¬                   ·       §           ±               ¶       ¹       µ                       ­   ®       ¯                           µ               ­           ®           µ           À




               Ï


                       Á
                           À   Â           ­       ®       µ                   ®   º           ¹       ½       µ                   ´           «               Ã           Ã                   °       ¹               ´           «                   °       ­       ¹           µ       °                               ®           ³   ±                   Ä       ¹               ´       ¶   Ä                       µ           ­               ¹           ½           Ä       ­                       µ   ­       ±




           Ð


                               ª           ®       °       °       ±           ¶       Ä       ±       ³                           ´       ¶       ¯           ¹                       ¸                   ¹           ½       »           ¯                   ¼       ¹           ½                       µ               ­           ´   ¶           Å               µ               ­       ®   µ                       µ           ­               ¹           °           ±                   °           ­   ¹       µ       °




                                                                                                                   ²                                                       ²                           ²




               Ñ




                                   ®       ³       ±               Ä           ¹       ´       ¶       Ä           µ               ¹                           ±           ®       Å           ±       ¶               µ       ­           ±                   ´       ¶           µ       ±               Ä               ³           ´   µ           ¼               ¹                   «       µ       ­               ±                                       ´           ¶       ¯           ¹                   ¾




                                                                                                                                                   ²                                                                                                                                                                                                                                                                                               ²                                                           ²




               Ò



                   Æ       À   Æ       º           °       ¹       »           ½       µ       ±       »       ¼           À




       Ê       Ó

                       Á
                           À   Æ           ¶       ¯           ¸               °       ¹           ¸           ´       «                   °       ­           ¹           µ       °                   µ   ³           ®       §           ±           »       ±       ¯                   µ               ­               ³           ¹   ½           Ä       ­                       µ       ­   ±                                   ´               ¶           ¯           ¹                       ¸




                                                                                                                                                                                                                                                                                                                                                                                                                           ²                                                           ²




       Ê       Ê



                                           ±       ®       Å       ±           ¶               µ       ­       ±                   ´       ¶       µ           ±           Ä       ³           ´       µ   ¼                   ¹               «               µ       ­           ±                                       ´           ¶   ¯           ¹                   ¸                   ®   ¶       ¯                           µ           ­               ±           ¶                   µ           ­   ±




                                   ²                                                                                                                                                                                                                                                                       ²                                                   ²




           Ë
       Ê



                                   §       ±       ­       ´                   »       ±               °       µ   ³               ´       Å       ±           °                   °           ¹   ©       ±           µ       ­           ´           ¶       Ä               À                               ¬           °                   ´       µ           ª                   ¹       °   °       ´           º               »               ±                       µ       ­           ®           µ           ®




                                                                   ¨




           Ì
       Ê



                                           ±       ®       Å       ±           ¶       ±       ¯                   ´               ¶       ¯       ¹                               ´           °           Ä           ¹       ´           ¶           Ä               µ           ¹                       °               ­           ®       µ       µ       ±       ³                       ±   ®       °               ´           ±           ³                           µ       ­           ®           ¶




                                   ²                                                                           ²                                               ²




       Ê
               Í


                                   ¹       µ       ­       ±       ³                           ´       ¶       ¯   ¹                       °           ¾




                                                                                       ²                                           ²




       Ê
           Î


                   Æ       À   Â           ±       »       »           ¸               ®       ¶       ¼       µ   ­               ´       ¶       Ä               ·       °               ª           ¹   °           °       ´       º               »       ±               À                               ¬               ·   ©                   ¶       ¹       µ                       °   ½       ³               ±                       ®               ¶           ¼   º               ¹           ¯   ¼




               Ï
       Ê



                                           ¹       ½       »       ¯                   ®       ¶       °           ±               ³               µ           ­           ®       µ                   Ç   ½           ±       °           µ           ´       ¹       ¶                   ´               ¶                           µ   ­           ´       °                               ®   °       ±                       À                               È           ±                   ®           ½   °       ±




                                   ¨                                                                                                                                                                                                                                                                                                                                                   ¨                                                                                               ¨
                                                                                                               ²




       Ê
           Ð


                                   ´       µ           ·   °                   Ä       ¹       ´       ¶       Ä                   µ       ¹                   ³           ±       Ç           ½       ´   ³           ±                   µ           ­       ®       µ                   µ               ­               ±           ¼               °       ¹   ©                   ±       ­   ¹




                                                                                                                                                                                                                                                                                                                                                                                                           ²




               Ñ
       Ê



                                   °               ´       ±       ¶           µ       ´           «   ´           ®               »       »       ¼                               ¹       ©       ª       ®           ³       ±                       µ       ­       ±                   ´           ©               ª               ®               µ               µ               ¹           É       ­               ´           »           »               ´       ª           °                   ·       ¯       ¹       ¹           ³




                                           ¨                                                                   ¨                                                           ¨                                                                                                                                                               ¨




               Ò
       Ê



                                           ´       µ       ­                   ­       ¹                   ©       ®               ¶       ¼                   °           ­       ¹           µ       °               Ã       Ã                       ­       ¹                       ©                   ®               ¶           ¼               ­       ¹       »               ±       °           µ               ­           ±               ³           ±                               ±           ³   ±               ´           ¶




                                   ²                                                           ²                                                                                                                                                                       ²                                                                                                                                                                                                               ²




   Ë
               Ó



                                   µ       ­       ±                           ´       ¶       ¯       ¹                           ®       µ                   µ           ­       ±                   µ   ´       ©           ±               ¸               ®       ¶           ¯                                       ±               ¯           ¹       ¶               ·       µ           Å       ¶               ¹                                   À




                                                                   ²                                           ²                                                                                                                                                                                           ²                                                                                                                           ²




   Ë
               Ê



                                                                           Æ           ¶       ¯               ¶   ½           ©       º           ±           ³                   ¹           ¶       ±       ¸                           ±                   ¯       ¹           ¶               ·       µ                           Å   ¶           ¹                               ­       ¹                       ©               ®               ¶           ¼                   ­           ¹           »   ±       °           À




                                                                                                                                                                                                                               ²                                                                                                                               ²                                   ²




   Ë       Ë




                               Â           ±               Å       ¶           ¹                       ­       ¹                       ©           ®           ¶           ¼                   °       ­   ¹           µ       °               ¸                   ¬               µ       ­               ´               ¶           Å           ¸                   ±               ¶       µ           µ               ­           ³           ¹               ½           Ä       ­                       µ   ­       ®       µ




                                                                                       ²                           ²                                                                                                                                                                                                                                           ²




   Ë       Ì




                                           ´       ¶       ¯       ¹                       À               Â       ­               ±       µ       ­           ±           ³                   µ       ­   ±           ¼                               ±       ¶       µ                   µ               ­               ³           ¹   ½           Ä       ­                       µ       ­   ±                       Ä           »               ®           °           °                   ¹           ³




                                   ²                                           ²                                                                                                                                                           ²




   Ë
               Í


                                   Ä       »       ®       °       °                           ®       °           ®               »       ³       ±           ®           ¯       ¼                   Ä   ¹           ¶       ±               ¸                       ±                   Å               ¶               ¹                               «   ³       ¹           ©               µ       ­               ±                       »               ¹                   ®           µ           ´   ¹       ¶




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¨
                                                                                       ²                                                                                                                                                                       ²                                                                       ²




   Ë
           Î


                                   ¹           «           µ       ­           ±                       ®       °   ´               ¶       Ä       °                       ±       °           °       ±   ¶           µ       ´           ®           »       »       ¼                                   ­               ±           ³   ±                   µ       ­               ±           ¹           «               «       ´                           ±           ³       °                           ±       ³       ±




                                                                                               ¨                                                                                                                                                                                                                                                                                                                                                       ¨
                                                                                                                                                                                                                                                                                           ²                                                                                                                                                                                                                   ²
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 19 of 59 PageID #: 751
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô           Ô




               ú




                                   Õ       Ö       ×           Ø   Ù               Ú               Ø           Û                               Ü           Ý               Þ       Ø               Ö           Ý           ß       Õ       Þ               Õ           Ý       ß       Ö               Õ                   Ü   Þ       à               Þ                               á       Ú       à       Þ       Ù               â




           û




                                                                               ã




                                                                                                   Ø           Ù                               Ü           Þ                       Ý       ×       ä           Þ                   Þ       ä   Ú           Ù           Þ       Ø       å               Þ                   à   Þ       Û               ×           à           Ù               Ú       Ø       Û                   Ý       ß           Ü                   Ý       ×               à   Ù           Ú   Ö               Ý       Ú           Ö




           ü




                                   æ




                                           Ý       Ú           ç   ç               Ú           è               Õ                       é                   ä               Þ       Ý       Ú       å           ç           Þ           â                   ê           Þ       ë       ß               Ø       Ù               Ö       Ý               ×           Ö                               ì           Ù       ß           Ø               é   Ö                   í           Ø           ß   Ü




               ý




                                   Ö       Ý       Þ           à   Þ                       é       Õ                   î                       ï           å               Ý           î           ß           à           Þ               Ü   Þ                       å       ×       Ø                       Ö           Þ   ç       ç                   â




           þ
                       ð




                           â   ñ           Ý       ×           Ö                   ë               ß           ï                               ò           ï               Õ       Ö               Ö           Þ           Õ       Ö       Ú       á       Ú           Þ       Ù           ó                   ×           à   Þ                       ë           ß           ï                       Õ       ×       ë           Ú       Ø           Û




               Ô




                                   Õ       å       Ú           Þ   Ø               Ö               Ú               á           Ú               å           ×               ç       ç       ë                   Ü           Þ               å   ×           Ø               é   Ö                       Õ       ×           ë           Ö               Ý           ×           Ö                       Õ       Ý       ß           Ö       Õ                       Ù       Ú           Ù               Ø   ß       Ö




           ÿ


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   æ




                                   Ö       à       ×           ä   Þ               ç                           Ö               Ý               à           ß               ï       Û       Ý                   Ö           Ý       Þ           Ü           Ú           Ø       Ù       ß               Ü               ô       Þ           á           ß           à           Þ                       õ           á       á       Ú       å           Þ           à                               Ý   Ú   ç       ç   Ú       è       Õ           é




                                   å       ×       à               Ü               ×               Õ                           Õ               Ö           à               ï       å       í           ö




               



                   ã




                           â   ÷           ß           â                               ì               é   î                                   Õ           ×               ë       Ú       Ø       Û                       Õ       å       Ú   Þ           Ø           Ö       Ú           á           Ú       å           ×   ç       ç               ë                       Ü               Þ               å       ×           Ø               é   Ö               î               ×           í   Þ           Ö   Ý           ×   Ö




       ú       




                                   å       ß   î           è       ×               à               Ú           Õ               ß               Ø                   â                   ñ           Þ                       Ù       ß       Ø           é   Ö                   í       Ø               ß       Ü               Ý       ß               Ü                   î                   ×       Ø       ë                   Õ       Ý           ß           Ö       Õ               ó           Ý   ß       Ü           î       ×       Ø           ë




       ú       ú




                                   Ý       ß       ç           Þ   Õ                               Ö           Ý               Þ               à           Þ                       Ü       Þ       à           Þ                   Ú       Ø               Ö           Ý       Þ                       Ü       Ú           Ø   Ù       ß               Ü                       Ü               Ý       Þ       Ø                   Ö       Ý           Þ                   å       ×               à       Õ       Ö   à           ï   å       í




           û
       ú



                                   æ




                                           Ý       Ú           ç   ç               Ú           è               Õ                       é                   Ù               ß       ß       à               â                       ø       Ý   ×           Ö               é   Õ                       ×       ç           ç               ì               é   î                               Õ       ×       ë       Ú           Ø       Û               â




           ü
       ú

                       ð




                           â       ù       ß               ô       ×               Õ               Þ           Ù                               ß           Ø                       Ö       Ý       ×           Ö               ó           Ú   Õ                       Ú       Ö                       ë       ß           ï   à                       ß       è                   Ú           Ø       Ú       ß       Ø                   Ö           Ý           ×       Ö                       Ö   Ý   Þ       à   Þ




       ú
               ý




                                   Ü       Þ       à           Þ               ô                   ï           ç               ç               Þ           Ö                       Ý       ß       ç           Þ           Õ               Ú   Ø                       Ö       Ý       Þ                       Ü           Ú   Ø       Ù               ß           Ü                       ô           Þ           á   ß           à       Þ                       Ö       Ý           Þ               ä   Þ       Ý   Ú           å   ç       Þ




       ú
           þ


                                                                                                                                                                                                               æ




                                   Õ       Ö       à           ï   å               í                           õ                   á               á       Ú               å       Þ       à                               Ý       Ú       ç   ç           Ú       è           Õ               é               å           ×   à           ö




               Ô
       ú



                   ã




                           â           ì   Ö           é       Õ               î                   ë                           ß           è               Ú               Ø       Ú       ß       Ø               ó               ×       Ø   Ù                       Ú       Ö                       Ú       Õ               ×       Ø                           ß       è                   Ú       Ø       Ú       ß           Ø           ó               ô           ×       Õ               Þ   Ù           ß   Ø               Ö       Ý           Þ




       ú
           ÿ




                                   ç       ß       å           ×   Ö               Ú               ß           Ø                               ß               á                   Ö       Ý       Þ                       å       ×       Õ   Ú           Ø           Û       Õ           ó                   Ú           Ö       é   Õ                       î               ë                       ß   è           Ú           Ø       Ú           ß           Ø               Ö               Ý   ×   Ö           ß           Ø




       ú




                                   Ö       Ý       Þ                   á           Ú               à           Õ           Ö                               Ú           î       è           ×       å           Ö                   Ü       Ú   Ö           Ý                   ×                   ô           ï           ç   ç       Þ               Ö               ó                       Ö       Ý       ×       Ö                   Ü           Ú           Ø       Ù       ß               Ü




               
       ú




                                   Õ       Ý       ×           Ö   Ö               Þ               à           Þ               Ù                           ×               Ø       Ù                   á       Þ           ç       ç           Ö           Ý           à       ß       ï               Û       Ý               à       Ú               Û           Ý           Ö                       Ü       Ý       Þ           à       Þ                       Ö       Ý           Þ               å   ×       à               Ý   ×       Ù




   û
               




                                   ×       ç       à           Þ   ×               Ù               ë                           Õ               Ö           ß           è       è           Þ       Ù                   â                   ø   Ý           ×           Ö           é   Õ                   î               ë           ß           è               Ú           Ø               Ú       ß       Ø               â




   û
               ú

                       ð




                           â   ñ           Ý       ×           Ö           é       Õ                           Ö           Ý                   ×           Ö                   ô           ×       Õ           Þ           Ù               ß   Ø               ö




   û       û




                   ã




                           â           ì   Ö           é       Õ               ô                   ×           Õ               Þ               Ù                           ß       Ø               Ö           Ý           Þ               ç   ß           å           ×       Ö       Ú               ß       Ø               ß           á                       Ö           Ý               Þ               å       ×           Õ       Ú           Ø           Û       Õ                   â               ì   Ö       é       Õ




   û       ü




                               ô           ×       Õ           Þ   Ù                               ß           Ø                               Ö           Ý               Þ                   á   ×           å           Ö               Ö   Ý           ×           Ö                   ì                   Ù           ß   Ø               é       Ö                       Ö               Ý       Ú       Ø       í                   Ú           Ö                   Õ           Ö           à   ï   å       í




   û
               ý


                                   æ




                                           Ý       Ú           ç   ç               Ú           è               Õ                       é                   å               ×       à               Ý           ×           à       Ù           Þ           Ø           ß       ï       Û               Ý                   Ö   ß                       å           ×           ï               Õ       Þ               ×           Ø       ë                       Ù       ×   î                   ×   Û   Þ           ç           Ú   í       Þ




   û
           þ




                                   Ö       Ý       ×           Ö           â                                       ì       Ö                           é   Õ                   ô           ×       Õ           Þ           Ù               ß   Ø                       Ö       Ý       Þ                           á       ×   å       Ö                           Ö           Ý               ×       Ö               Ü           Þ                   í           Ø       ß       Ü                   Ö   Ý       ×   Ö
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 20 of 59 PageID #: 752
                                                                                                                                                                                                                                                                                                                                                                                                                                                          




               '



                                                                                                                                                                                                                                                                                                                                                                                                                               




           (




                                                                                                                                                                                                                                                                                                                                                                                                            




           )




                                                                                                                                                                                                                                                                                                                                                                                                              




               *


                                                                                                                                                                                                                                                                                                                                                                                                            




           +


                                                                                                                                                                        




               



                                                                                                                                                                                                                                                                                                                                                                                                                 




           




                                                                                                                                                                                                                                                                                                                                                                                                            




               ,




                          !                                                                                                                                                                                                     "                                                                                            #                                                           




               -



                                                                                      $                                 $                          !                                                                         %                                                                                                                                                $                  !                            




       '       .



                                                                                                                                                                                                                                                                                                                                                                                                             




       '       '



                                                                                                                                                                                                                                                                          




           (
       '



                                                                                                                                                      !                                                                                                $                         !                                                                                                                            




           )
       '



                                                                                                                                                                                                                                                                                                                        !                                              #                     




       '
               *


                                                                        $                     !           #                                                                                                                                                                                                                                                                     #                                       




       '
           +


                                                                                                                                                                                                                                                                                                                                              #                                                          




               
       '



                                                                                                                                                                    !               #                                                                                                                                                                                                                                 




           
       '



                       $                                                                                                             &                                                                                                                           #                                                                   !                                                                      #       




               ,
       '



                                                                                                                                                     #                                                                                                                                                                                                                                                               




               -
       '



                                                                                     $                                                                                                                                    




   (
               .



                                                                                                                                                                                                                                                                                                                                                                                        




   (
               '



                                                                                                                                                                                                     !                                                                                                                           !                                                                                




   (       (




                                        $                                                                                                                                                   %                                                                                                                                                                                                                   




   (       )




                                        $                                                                                                                                                                                                                                                                                                                                             




   (
               *


                                                                                                                                                                                                                                                                                                                                                                                                     




   (
           +


                       $                                                                                                                                                                                                                                                                                                                                                       !                  
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 21 of 59 PageID #: 753
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /       0




               V



                                   1       2       3       4           4       3       5                   6       7               8       9           2       3       :       4       9           ;                   <           =   >               2       9                   2       ?       >                   ?                       @       9           ?       A           B       2       ?           B                   2       9                       C       ?       6




           W




                                                   3       =                               B                                       ?       :           G               H   5               ?           =       >               5       3       =               B       2           9   I               B                                   ?           =                   B   2       9       A                   :       ?           A           ;




                                   D       E                           D                                   E           F                                                                                                                                                                                               E                                           E




           X




                                   J       4               =           =       9               K               ?           =       >                       @           A               3   8           9               I           9       K           3       6                   B       2       ?   B                   B               2           9                   C   ?       L               2       3           6                   =       ?           I           9               3       6




                                                   E                                                                                                           E               D




               Y


                               5           A               =                   H           =               :   9           >           M




                                                   E                   E




           Z
                       N
                           ;       J       4               =           =       9                   ;




                                                   E




               /



                   <       ;       J       4               =           =       9                           B   9           6       B       3               @   3       9       >           3           =                   2       3   6                       A       3                   3       =   ?               4                   6           B           ?       B   9   I           9       =           B                   C       2       3               :       2




                                                   E                                                                                                                                                                                                   E                           D




           [


                                   C       ?       6                   B       2           ?               B               ?           @   B           9       A               2       9               2       3           B           1       2       3       4       4           3   5           6           7           8               9           2           3       :   4       9               2           9                   6       ?       C                       B       2       9




               0




                                   C       2       9       9           4       6                           B   H           A       =               ;               <           =       >               2       9                   C   ?       6               3       =                       @   9   ?               A                                   @               2   3       6                           C       =                   4       3                   @   9




                                                                                                                                                                                                                                                                                                                                           E                                                           E




               \



                                   ?       =       >                           9           3               =                   5           3           =       =       9       >           ?                   ?           3       =   6       B                       =           9                       @               B               2           9                       B       2       9       A                   8           9       2       3               :       4       9       6           ;




                                                                   F                                           D                                                                                       D                                                       E                                   E                                                                       E




       V       ]

                                   O
                                                           B           2       9           A               9       7       6               ?                   4               B                           @               >       3       @       @   9       A       9           =       B           B               2   3               =                       6           B       2       ?       B                       P                       ?               6       9       >




                                           E                                                                                                                           E                   E                                                                                                                                                           D                                                                                   F




       V       V



                                   B       2       ?       B                           5                   3   =           3               =                           =           K       3           =       :           4       H   >       3       =                           B       2       9   3               A                               C           =           6       B       ?       B       9       I               9       =       B               6           ;




                                                                               E                                                   E                           E                                                                                               D                                                                           E




           W
       V

                       N                                                                                   O
                           ;       Q       G       ?       L               ;                                                       6       :           3       9       =       B       3       @       3       :           ?       4   4       L           K           C                   H       4   >                   C               9                               9           ?               4           9                   B




                                                                                                               E                                                                                                                                                                   E                                                                           F                           F                                                   E




           X
       V



                               5           9       A           @               A       I                       ?                   6       :           3       9       =       B       3       @       3       :                   3   =       8       9       6       B           3               ?   B               3                   =                       B                   >       9       B       9           A       I           3       =               9




                                                                       E                                                                                                                                                                                                                   D                               E                                               E




       V
               Y


                                   C       2       9       B           2       9           A                               A               =                   B               B       2   ?           B                   C       3   =       >               C                   C               H   4               >                   2           ?           8       9           6       2       ?       B           B           9       A       9               >




                                                                                                               E                                       E                                                                                               E                                   E




       V
           Z


                               5           A       3                   A                   B                               2       3       B           B       3       =                   Q               @       @       3       :   9       A               1       2           3       4       4   3           5       6                       7               8       9   2       3       :       4       9               M                           P           =




                                                           E                                               E                                                                   D




               /
       V



                                           B       2       9           A                   C                   A           >       6           K               3       6               B   2           9       A           9           ?                   @   3       9           4       >           6               :   3               9           =           :       9           B       2       ?       B                       C               H               4       >               >




                                   E                                                                       E                                                                                                                                                                                                                                                                                                                                   E                                                       E




       V
           [


                                   B       2       ?       B                   B           L           5       9                               @               C               A       G       M




                                                                                                                                   E                                   E




               0
       V



                   <       ;           P           >                   =           7       B                   B           2       3       =           G               C       9           2           ?       8           9           B                       :               I       5           4   9               B   9                           B           2       ?   B               ?       =           ?       4           L       6       3               6           ;




                                                           E                                                                                                                                                                                   E                       E




               \
       V



                                   R       2       9                   8       9           2               3   :           4       9                   C       ?       6               A   9           6       B           3       =                   ?               ?           3       =       6   B                   1               2           3           4       4   3   5           6           7               :           ?       A               ;                       R       2       9




                                                                                                                                                                                                                                       D                       D




   W
               ]



                                   C       3       =       >                   C                           C   ?           6               6           2       ?       B       B       9   A           9       >                       =               B       2       9                           A                   H   =               >                       >       3   A       9       :       B           4       L                           9               4               C




                                                                       E                                                                                                                                                           E                                                       D           E                                                                                                                                   F                                   E




   W
               V



                                   C       2       9       A           9                   3               B               C       ?       6                   6       3       B       B   3           =                           C   9               G       =                   C               H   4               B   3           I               ?           B       9   4       L           ;                       S                   C                   I           ?       =       L




                                                                                                                                                                                                               D                                                       E                                                                                                                                                               E




   W       W




                                   B       3   I           9           6                   3               B               C       ?       6                   6       2               B       K               C           9           >               =           7   B                   G       =                   C           ;                           T           9           G       =               C




                                                                                                                                                                               E                                                               E                                                       E                                                                                               E




   W       X




                                   H       4       B       3       I           ?           B               9   4           L               B           2       ?       B                   4           ?       6           6               @   9       4       4                           H       B                   ?       @           B           9           A           B       2       ?       B                   :           ?       A




                                                                                                                                                                                       D                                                                                           E




   W
               Y


                                   6       B           5           5           9           >                   3           B       6                       @           A       C       ?   A           >               I               B       3               =           ;                       U   9               :   ?               H           6           9           3       B           7   6                               =               B               2       9




                                                   E                                                                                                           E                                                                   E                   E                                                                                                                                                                   E




   W
           Z


                                           A               H           =       >                           A   3                   2       B                   C       2       9       A   9                   3           B           6       3       B       6                   C       2       9   =                   B               2           9               5       3       :       B       H       A           9           6               ?               A       9




                                   D               E                                                                       D
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 22 of 59 PageID #: 754
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ^       _




               



                                   `       a   b       c               d               e




           


                       f
                           e   g           c   h       h                   i                   j       k       l                       m       k                   l           c               b           d           k       l                   `               j           a       `               n           j       k           `           n                           l       c       o       c       d       p       `                       q           r       o       c               m




           




                                   `       j   o       k               s       t               j               `           j           a       `                   l           r       d       m           k           l               u           c                   q       k       o       c                   r       `                       j               r           `       n               `       j   c                       v       c               j       r       w               h       c       a   d       m




               


                                   `       j   c                       t       h               a       n       n                           q   a           h       h           n               k           s           `           x




           


                   y       e       z       c   {           i                       |                   a       t           o           c       c                   l           r       `       j                       {       k           s               e                               |           }           s       n           `                           n           a       r       m               `   j           a           `               e                       ~               j       c




               ^



                                           s   c       n               `       r               k       d                   r           n                                  g           c       o           c                   `           j       c               o           c               n       j           k       `           n                                   q   r       o       c       m           `           j           o       k           s           t       j                       `   j   a   `




                                   




           


                                   l       r   d       m               k       l                   u           c               q       k       o           c                   r       `                   t           k       `                   `               k                   `       j       c                              k           r               d           `               l       j       c   o           c                   r               `               j               r       `




               




                                          j   r       h               h       r                      n           p                   v       c           j       r           w       h       c                       a       d           m                       `           j       c               t           h       a           n           n                               q   a       h       h       n               k           s       `                   x




               _


                       f
                           e   y           o   c                       {       k               s               a       u               h       c                   `           k               k               q           q   c           o                       a           d               k                  r       d           r           k                   d               a   u           k       s   `                       `       j               a       `           x




              



                   y       e              c   n               e




              

                       f
                           e   y           d   m                       l       j               a       `                   r           n                   `       j           a       `           x




           
       



                   y       e              {           k                      r               d       r       k           d                   r           n                                                   |               s           d       m               c           o       n       `       a           d       m




           
       

                       f
                           e           |   n           `               j       c               o       c                   n           w       r           c       d           `       r           q       r           w                   n       s                                 k       o       `                       q       k           o                           {       k       s       o           k                      r       d               r       k       d                   x              o




       
               


                                   r       `       p   n                       }               s       n       `                   u           a           n       c           m               s                      k       d                   l               j           c       o       c                   n       j           c           h               h                   w       a       n       r   d           t           n                   l           c       o               c




       
           


                                   h       k   w       a               `       c               m           x




               ^
       



                   y       e           |   `       p   n                       a               h       n       k                   u           a           n       c           m               k           d                   `           j       c               r           o               n       `           a       `           c                              c       d       `       n           e                       |       `               p       n           u                   a       n   c   m           k       d




       
           


                                   a       h   h                       k           q                   `       j           c           r       o                   n           `       a       `           c                  c           d       `               n               e                       |       `               p   n                       u               a       n       c       m           k           d                   `               j       c




               
       



                                   h       k   w       a               `       r               k       d                   k               q               `       j           c               n           j           c       h           h                       w           a       n       r       d           t       n               i                       l           j       r       w       j           r           n                   d           k           `                       a       d




               _
       



                                   c          a       w               `                       n       w       r           c           d       w           c           i                   |               a           w       w           c                      `                   `       j       a           `               e                       y                   d       m               r       `       p       n               u               a           n       c               m           k   d




   
               



                                   `       j   c                       m       r               n       `       a           d           w       c                   `           j       a       `                              o           c       c               d                   j       a       m                   `           k                           `           o       a       v       c       h               l           j       r           w           j                       l       a   n




   
               



                                   v       c   o       {                                                       m           r           m       d               p   `                   j       a           v           c                          s               w           j               m       r           n       `           a           d               w           c               `       k           `           o           a       v           c           h               e




          


                                                                               
                                                                                               k               `           k                   a           d       n           l       c       o                       {       k           s       o                                   s       c       n           `       r           k           d                       i           r       n               r   `                              k           n           n       r           u           h   c




                                                                                                                                                                                                                                                                               




          




                                   `       j   a       `                       n               k              c       u               k       m           {                   n       j       k           `                   `           j       o               k           s       t       j                   `       j           a           `                           l       r       d       m       k   l               i               a           d           m                       `       j   c   d           r       `




   
               


                                   `       o   a       v               c       h               c       m                   a                       q       c       l                          k           o           c                   r       d               w           j       c       n                   k       o                           q           c           c       `           i           a   d           m                   `               j       c       d                       `   j   c




   
           


                                   l       r   d       m               k       l                           q   c           h           h                   k       s           `           x                                  c           n           i                       {       c       n               e                           |       n                           `       j       c       o       c                                               m           k       c               n           `   j   a       `
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 23 of 59 PageID #: 755
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




               Â



                                                                                                                                                        




                       
           ¹                                                                        ¡       ¢                                                                            £                  ¤                                                                      ¥       ¡               ¦               §




           




                                 ¨                      £                   




                       
               ·                  ©           ª                       «                                  ¬                           ¢                   «                          ­                          ®                  ¤                                     £                      ¥                      ¥              ¢       ¥           ¡               ¯          ­           ¤                      °                          ­                              ­       £           




           Ã


                                                                                           ¤       ¯                  §




               Ä



                             ±                                  




           Å
                       
                                  ²                                                 ¡              ³                              £                  ¯                          ¥                      ¡                                 ¤                      ´           ¥                                  µ   £           ¶           ¦                          ¡   ­              °          ¤                  ¢                           ·              




               Æ




                                   ¸           ³                      ¥           °           ¥                      ¹                   ´                                                    ¤                  µ       £                                   ¶                   ¤                           ¦           ¤           ¶                                    ¤                                                                                 ª   £




               



                                           °                          ­                                                                       ¤                      ¶                      ¤              £                                                                «                          ­                              ¢               ­           £      ¢           




       Â       Ç



                                                                                                   º   £                                         ¥       £                                                   ¯                 ¶                                                                          ¥           £                                               ®          ¤           «             ¥           ¡           ¦                   «      ­                                            ª




       Â       Â



                                                                                            ª                                                  »                                 ¡                       «              ­                   »                  ¤                          ¶               ¤              ¶               ¤   ¥           ¡           ¦       «                  ­   ¤           ¤                  ¶                      ¤          §




       Â



           ¹                         º                                             ¥       ¡       ª                                                                           ¡                      «                                 ¥           ¡       ¦       £                           º                                    ª              ¢                                                               ¤                       »          ¤                                    




           
       Â



                                   ¢                  ¶                              £       ¥          ¥                          ¡           £           ´                       ¡                      ¡                                                    »              ¥               ¯                              ¯              ¡           ¦              ¢                       ¡   «                                                    «




       Â



               ·                          ¶               ¥           ¡               ¥              ¡   £                                                                 ¡       ¢               ´           ¥           ¡                                      ¯                  ´                           º                          ®                          ¥   ¡   ¯                  ­   ¢          ¢                                  ®          ¤   «                     ¥           ¡           ¦




       Â
           Ã


                                              ¡                                             ¤                      £                                              ¼       ¥       ¡           ¢           ¥   ¯                              ¥           ¡       ¦                  ½




               Ä
       Â

                       
                                  ©                          ´                              ª           «                   




       Â
           Å


                                     º                          µ   £                               ¡               ­           ¶                                                           ¢                                                        ¥       £                      




               Æ
       Â

                       
                                  ©                          ´                              ª           «                                                                 ¡       ¢               ´           £                      ´                   »                                                 ¢                   £          ¤   ®                      ¢                                £       ­       °           ¶                         ¡                                  ¾               




               
       Â



                                   »                      ¤                                          £   ª           ¥               ¡           ¦                                             ¤               ¢                  ¯           ­                         ¡                      £                                                        «              ­                          ¢           ¤                      ¯                  ¥   ®          ¢           




               Ç



   ¹                                          ¡           ¢                           «              ­       µ   ®                                      ¿                   ­       £                          ¥           ¡       ¢           ¥           ¯                                     ¢                                             ­                  °           ¢       ¤           ¥   ®                                     




               Â



   ¹                             ¨                      £                   




                       
   ¹       ¹                                                                                                     »                          ­                          ¢               °                                                                   ¤              £           ¶                          ¡       £                                                                 £   ­   °           ¶                                 ¡           §




           




   ¹                             ²                      ¥           £                                             «                          £                                              ²              ¥           £                   »                  ­              ¢                       °                                 ®                  ¤       «             ¥           ¡   ¦               º                                        ª          ¢                                          ´




   ¹           ·                              «                       ¯               ­       ¤       ¤              ¡                                  À               Á               ´                      «                   ¥           ¡           ®              ¥       ¯                              ´                       ¡   ¢                           ¡   «           ¢              ¯   ­                             ¡                                                               º




           Ã


   ¹                               ¯           ¥                                     ¢               ¥   ¡                                      «                           ¤              ¶                  ¤                          
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 24 of 59 PageID #: 756
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   È       É




               ó

                       Ê   Ë       Ì       Í       Î               Ï           Ð               Ñ           Ò           Ó               Ô           Ò   Õ       Ö           Ë                               ×           Ø           Î       Ù   Í                       Ï       Ú           Û                   Ü       Ú               Ý               Û       Õ           Ø                   Ô   Ú   Ó               Ö   Ø               Î           Ö       Ë




           ô


                                                                                                   Ú       ß               Ð                       Ú   Ù       Ò               Ú               Ô                       Ö           Ø       Ò           Ö               Ø       à           Ù       á           Ü                   Ö       Ø           Î       Ö               â       Ü           ã   à       Ü       Ö   Ò               ä               Ú       Ù                   Ø   Ò       Ó           Ò
                                                                                   Þ




           õ


                                   à       Ü                   Ý           Ò           Î           Ü       Û           Ó           Ò           Ý       Ò       Ù       Ö       Ü                   Ë                               å       Ú           Ï               Ú       Û                   Ó           Ò       Õ           Î       ã           ã                   ß           Ø   Ò       Ó   Ò               Ö   Ø               Ú       Ü       Ò




               É


                               Ý           Ò       Î               Ü       Û           Ó           Ò   Ý               Ò           Ù               Ö   Ü               ß       Ú           Û               ã           ä                   Ø   Î       æ               Ò                   Õ       Ú       Ý           Ò                       Ô       Ó   Ú           Ý                   Ö       Ø   Î       Ö           Ï               Ú           Û           Ó       Ò           æ   à       Ò           ß       Ò       ä




           ö
                                   ß       Ø       Ò               Ù               Ñ               Ó       Ò   Ñ                   Î               Ó   à       Ù       á                   Ï               Ú           Û           Ó           Ó       Ò           Ñ           Ú           Ó       Ö               ç




               ÷


                           Ë           é               Ô           Ó       Î           Ù           Í       ã           Ï                           Ö   Ø       à       Ù       Í                           Ö           Ø           Î       Ö           ß               Î       Ü               Ñ               Ó       Ú       ê           Î       ê       ã               Ï               ß       Ø   Ò       Ó       Ò                       é           Ø       Î       æ           Ò   Ù               â   Ö
                   è




           ø
                                   Ü       Ò       Ò               Ù                   Î           Ù       Ï                   Ý                   Ò   Î       Ü       Û       Ó           Ò           Ý               Ò           Ù       Ö   Ü               Ë                           ×       Ø           Î       Ö                   à           Ü           Ð                   à   Ù               Ô   Î       Õ   Ö                   Ð           Ú       Ù       Ò               Ú           Ô




               ù


                                   Ö       Ø       Ò                       Ö           Ø           à       Ù       á               Ü                   Ö       Ø       Î       Ö                               é                   ã       à   Í       Ò                       Ö           Ú                   Ü       Ò           Ò                   à   Ù                           Ö   Ø       Ò   Ü       Ò           Õ               Î           Ü   Ò       Ü           Ë                       é




               È


                                   ä       Ú       Ù                   â   Ö                       Ö       Ø           à           Ù               Í           Ö       Ø       Ò           Ó               Ò                       Î       Ó   Ò                       à       Ù                   Ö           Ø       à           Ü                   Õ   Î               Ü           Ò       Ð       Î       Ö           ã               Ò           Î   Ü       Ö                   Ö   Ø       Î           Ö




       ó       ú

                                       é       â   æ               Ò                   Ü           Ò       Ò           Ù                   Ë




       ó       ó

                       Ê   Ë       ë       Î       æ               Ò                   Ï           Ú       Û                       Ò               æ   Ò       Ó               Î           Õ               Ö           Û           Î       ã   ã       Ï                   ê               Ò       Ò           Ù                   Ö       Ú               Ö               Ø           Ò           ã   Ú       Õ       Î   Ö               à       Ú       Ù               ß           Ø   Ò       Ó           Ò




           ô
       ó

                                   Ö       Ø       Ò                       Ü           Ø           Ú       Ú           Ö           à               Ù   á               Ö       Ú           Ú               Í                   Ñ           ã   Î       Õ               Ò           ç




           õ
       ó

                           Ë       Ì       Ù       ã               Ï                   ß           à       Ö           Ø                           Ö   Ø       Ò               ì           Ú               Ú           á           ã       Ò       Ð               ê           Ò           Ò       Ù                   Ö           Ø       Ò           Ó       Ò                   Ý       Î       Ù   Ï               Ö   à           Ý               Ò   Ü           Ë
                   è




               É
       ó

                       Ê   Ë       í       Û       Ö                       à           Ù               Ñ               Ò           Ó               Ü   Ú       Ù               î           î




       ó
           ö
                           Ë               Ú               Ë
                   è           Þ




               ÷
       ó

                       Ê   Ë       î       î                       Ï       Ú           Û                   Ø           Î           æ               Ò   Ù           â   Ö                   Î               Õ           Ö           Û       Î   ã       ã               Ï               ê           Ò           Ò       Ù                   Ö           Ø   Ò               Ó           Ò       ç




       ó
           ø
                           Ë               Ú               Ë
                   è           Þ




               ù
       ó

                       Ê   Ë           é   Ü                       Ö       Ø           Î           Ö                   Ü           Ú           Ý       Ò       Ö       Ø       à           Ù               á                       î       î           ä               Ú                   Ï       Ú           Û                   Ò       æ           Ò   Ó                       Ñ       ã       Î   Ù               Ú   Ù                       æ       à       Ü       à           Ö   à       Ù           á




               È
       ó

                                   Ö       Ø       Ò               Ó       Ò               ç




   ô
               ú

                           Ë           é           Ü               Ò       ã           ä           Ú   Ý                           ä               Ú       Ë                       é                       Õ           Î           Ù           Ü       Ò               Ò                   à       Ö                       Ô       Ó       Ú       Ý                       Î       ê       Ú       æ   Ò               Ú   Ù
                   è




   ô
               ó

                                   ì       Ú       Ú               á       ã           Ò                   ï           Î           Ó               Ö   Ø           Ë                                       Ù           ä                   ì   Ú       Ú               á       ã           Ò                   ð       Ö           Ó       Ò           Ò   Ö                       ñ       à       Ò   ß           Ð           é                   Õ       Î       Ù                   á   Ú
                                                                                                                                                                                       è




   ô       ô


                                   Ó       à       á               Ø       Ö                       Ö       Ú                       à               Ö       Ë                       é       Ù                               Ô       Î       Õ   Ö           Ð                   à           Ö           â       Ü                   î       î               à               Ö               ä       Ú   Ò       Ü       Ù           â       Ö               ä       Ú               Ý       Ò                   Î




   ô       õ


                                   ã       Ú       Ö                       Ú               Ô               á           Ú           Ú               ä           Ö       Ú                   á               Ú               Ð           ê       Ò       Õ               Î       Û           Ü       Ò                   Û           Ù       ã           Ò   Ü               Ü               Ò       æ   Ò       Ó       Ï   Ö               Ø           à   Ù       á           â       Ü       Ñ               Û       Ö




   ô           É


                               ê           Î       Õ               Í                   à           Ù           Ñ                   ã               Î   Õ       Ò               Î           Ù               ä               Ð               Ï   Ú       Û                       Í           Ù       Ú           ß           Ð                   é           Õ               Î           Ù           Ü   Ò       Ò           Ò               ò       Î       Õ       Ö       ã           Ï




   ô
           ö
                                   ß       Ø       Ò               Ó       Ò                       Ò       æ           Ò           Ó               Ï   Ö       Ø       à       Ù           á                       â   Ü                   Î   Ö               Ë
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 25 of 59 PageID #: 757
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   û       ü




               )



                                                                                   ý       þ           ÿ                               ÿ                  ÿ                                                                                                                     ÿ                                                                  þ                                                     þ                                                                                                ÿ           ÿ




           *




                                                                                                                                             þ                                                                                               þ           ÿ                                                                                                                       þ   ÿ                                                                                      ÿ                                  




           +




                                                 ÿ                                                                                                                   ÿ                                                        ÿ                                                                                                                                                                                                                     ÿ




               ,


                                          ÿ                                              ÿ                  ÿ                                                                                                                                                                                         ÿ                                                                                                                              þ       ÿ                                  ÿ          ÿ           




           ü


                       
                                                       þ                                                                      ÿ                                                              þ                                 ÿ           ÿ                                                                                                   ÿ                                                                   ÿ                                                   




               -



                                          þ       ÿ              þ               ÿ                                                                                                              þ   ÿ                       ÿ                  ÿ                       ÿ                                                                                                                                                                                                                       




           .


                                   þ       ÿ               ÿ                                                                                                                                                                                                                                                                                                                        þ                                                                                               ÿ       ÿ       




               /




                                                                                                                                                                                             ÿ   ÿ                                                                                                                                                þ                                þ                                          þ       ÿ                                                  ÿ




               û



                                           ÿ       þ                                    ÿ                       !




       )       0



                   "                                 #                                                                                                                                                    þ                                                                         þ                                                                       ÿ                                                               ÿ                   




       )       )

                       
                                         þ       ÿ                                      ÿ                              ÿ                                                                      þ   ÿ                                      ÿ              ÿ                                                                                                                        ÿ   ÿ                                          þ       ÿ                  þ               ÿ           




           *
       )



                                                                þ               ÿ                   þ                                                            þ       ÿ                                                                                                                                                                                     þ           ÿ                                                                              þ                       ÿ




           +
       )



                                                                 ÿ                                                                                                     þ                                                                                                                               !




       )
               ,


                   "                                      ÿ                                                                                   ÿ                                                                                                                                                                                                                      þ       ÿ                                  ÿ                     ÿ                                        ÿ           




           ü
       )

                       
                                                                                                                                      #                                                                                            þ   ÿ                                                                                      þ                           ÿ                   $                                                                                           ÿ                                 þ       




               -
       )



                                                                                                  þ       ÿ                                  ÿ                         ÿ                                                ÿ                             ÿ                       ÿ                                   þ                                                       ÿ                                                            þ   ÿ




       )
           .


                                           ÿ       þ                                    ÿ                                                                                $                                                                                                                                                                    þ       ÿ                                                                                                                                        




               /
       )



                                          þ                          !




               û
       )



                   "                                                               #                                  ÿ                                                                                                                            #                                                                                         ÿ                          þ                                                                                                ÿ              




   *
               0



                                          þ                                                       þ                                                 ÿ                             ÿ                                            ÿ                                                                                ÿ                                                                                      ÿ                                                            




   *
               )

                       
                                  %                                                                                                                                                          þ   ÿ                                                     ÿ                      ÿ                                                     þ           ÿ               ÿ                                  "                                                                                                            ÿ




   *       *




                                                                                                                                                   ÿ                                                                                                                         þ       ÿ                                                                      ÿ                               #                                                             ÿ                  ÿ                         




   *       +




                                   &                                                                                                                            '                                           ÿ                           (   ÿ                                                #                                                                 ÿ                  ÿ                                                                                              þ   ÿ               ÿ




   *
               ,


                                                         ÿ                      þ                                                                                                             '                                       ÿ                           (           ÿ                                                #                                                     ÿ                              ÿ                                                    þ                                    




   *       ü



                                                                                                         ÿ                                                                                                 ÿ                                                                                                                                        ÿ                                                !
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 26 of 59 PageID #: 758
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1           2




               V



                   3       4           5               6       7               8           9       :                   ;       <           =       >       ?           ?                       4                                   5               @                   <           >           8           A                   B           C                           5               =   B               :       <               6                   :       D       >           :           ;           <       E               7       ;       :           B           8




           [




                                   D           <       ;       <                       F           D       B           =       D                       5               :               D               B           8           G                           5                       6           B       6                   4                               5               @           <   >               8           A                           5           :       D           B   8       G                           5




           _




                                   ;           <           C   <               ;       <           8       =           <       6                   B       :                   4                                   H           I               :                           5                   =       >           8               9   :                           J           >       K           A               J           E               <       =       B           C       B   =           >       ?           ?           K           4                   5




               a


                                   6           7       8               9       :                   ;       <           =       >           ?       ?               4




           W

                       L
                           4   M               D       >       :                       >       N           7           I       :                   O       D           7           @                   >           J                       M           B               ?           ?           B       >       @               J           P                               M           >   J                       :               D           <       ;       <                   J   7   @               <           :           D       B       8   Q




               2



                                   >       N           7       I               :                   D       B           J                   J       :       >           :               <           @               <           8               :                       :           D           >       :                       F       >               J                       I       J   <                   C   I               ?                   B       8               E       ;           <   E               >           ;       B       8   Q




           b


                                   K           7       I       ;                       ;           <   E           7           ;           :           P




               c




                   3       4   R               7       :                       :       D           >       :                       5               ;       <           =               >               ?           ?                   4




               1


                       L
                           4       S           <       ;       <                       B           8                   :       D           <               8           <               T               :                   E                   >       ;               >           Q           ;       >       E               D                       B           :                   J   >               K       J                   A               K       7       I           ;           J           <           ;           U       B       =   <       J               A




       V       X                       V       W           X



                                                                               >       8                   D       7           I           ;                   C       7               ;                           >           ?               ?                       J           <           ;       U           B           =       <               J               A           N       I               :                       :           <       J       :       B       @       7           8       K                   4                   Y   7




       V       V



                                   7       N           U       B               7       I           J       ?           K                   :       7       6           >               K                           K           7               I               9       ;           <                   :           <           J       :               B               C       K       B       8           Q               4                           Y       7                   K   7           I       ;                       ;       >       :   <                   B           J




           [                           Z       [



       V                                                   X       X



                                                                                       >           8                   D       7           I       ;           \                       =               7           ;           ;               <       =               :               P




           _



       V



                   3       4       ]           <       J               4




       V
               a
                       L
                           4   M               B       :       D                       :           D       <                   J           <       ;       U           B               =               <           J                           :       D               >           :                   K           7           I                   E               ;           7       U   B               6       <               6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Z



       V   W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V       W               X



                               E               ?       >       B               8       :           B           C           C           9   J               =           7               I               8           J           <               ?           A                       D           >       U           <                   :               D           7           J       <               N           <               <           8           N           B           ?   ?           <       6                       >       :




               2
       V



                                   >           8               D               7       I           ;           P




       V
           b


                   3       4       ]           <       J               4




               c
       V

                       L
                           4       ^           7               K               7       I                   G           8       7           F               D           7               F                       @               I               =       D                           K           7       I                   9   U       <                       N               B       ?       ?           <       6                       E           ?       >       B           8   :           B           C           C           9   J




               1
       V



                                   =           7       I       8               J       <           ?           P




   [                                                                                                                                           Z   _



               X                                                                                                                                                           V               X               X



                   3       4           5           N           <               ?       B           <       U           <                                       A                                                       4




   [



               V

                       L
                           4       ^           7               K               7       I                   G           8       7           F               D           7               F                           :           D               >       :                       9   J               N               ;           7       G               <           8                   6   7               F       8                   P                           5   J               :       D           >           :                   >       ?   ?




   [       [




                                       C       7       ;                   E           ;           <   E           >           ;           B       8       Q                           :               D           <                           ;       <           E               7           ;       :               P




   [       _




                   3       4           5               6       7               8           9       :                   G       8           7       F               4                                   H           I           :                       B               :                   9   J               N               ;       7               G           <           8           6               7       F               8                   7       8               @       K                   B           8           U       7       B   =       <




   [



               a


                                   F           D       B       =               D                   K       7           I                   F       B       ?           ?                               J           <           <                       7               8                       D       <           ;           <               4




   [



           W

                       L
                           4       `           G       >       K                   4
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 27 of 59 PageID #: 759
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           d           e




                  f       g           h               i           j           k               l       m                               n           o           p               q       r           s                               t       j       q                   m       o           s                       u           k           u           m           u           p   v                       q               s       w   u           s           x                       j               t                       m           o       s




                                  i       j           n           y       z           s               k               m               {                   g                               h                       n           o           p       q           r       s               |               q           u       z               p           q           u           v   }                       m               j           x           q           u           m           s                       m               o           s               q       s           |           j       q           m               ~




           




                                   p       k           i                       u           t                           k               s           x                           i       j           n               y       z               s       k           m       {                   n           j       z               s                       u           k               m           o           p               m               h                   o           p           w           s                       m               j               q       s               w       u       s           x




               


                                   p       {                   |               p       q               m                               j               t                       m       o           p               m                       q       s       |           j       q           m               ~                   p           k           i                       u       t                           h           z       p                      s                       y       |               i               p           m       s       {                       m       j




           


                                   m       o           s                       q       s           |                   j               q           m                   g




                       
                          g              o           p           m                   i               u               i                           }           j               y                   i               j                       m       j               |           q           s       |               p           q           s                           t       j   q                       m               o       u   {                       i           s       |               j           {           u               m       u       j       k                   




           e




                   f       g           h               m           o           u       k                                                  h                   {           |           s           k               m                       p                  j       y       m                       m           x           j                       o           j           y   q           {                           u       k               p                       o           j           m           s           v                       q       j       j           z




                                  q       s           p           i           u       k               r                       z                   }                           q       s       |                   j           q           m           g




               d


                       
                           g              u           i                       }       j               y                               q           s           w               u       s           x                           p           k       }                   j           t                   m           o           s                       {           m           p   m           s       z                   s       k   m           {               




                 f       g               j               g                               h                                          y           {           m                       q           s               w           u           s       x           s       i               z               }                       q           s       |               j           q   m               g                                  q               g                              n                      p           u               k               p       k               i                   h




                                 o       p           i                              q               s               p                              t       p               {       m                   g                                      s                   i       u           i           k               l       m                       q           s           p   v           v           }                       r   j                       u           k           m           j                   z                   y       n       o




                                 i       s           m           p           u       v                       g                                              y               m                       h                       m           o       u           k                              h                   o           p           i                       k           j   m                       q               s       p   i                       m           o           s                       q           s           |           j       q       m                       u       k




           




                                          y           u           m           s                       {               j       z                   s                           m       u       z                   s                       p       k           i                   h                   q           s               t       q           s           {           o   s           i                       g




                                   




               
                       
                          g                         p           }               g                                                  j               ~                       k       j           x                   ~                   s       p           q       v       u           s           q                       x           s                       o           p   i                           m           p       v              s           i                       p                      j           y               m               x       o               s       k




           


                                  m       o           u           {                   q               s           |                   j           q           m                       x           p               {                   |           q           s   |           p           q           s           i                   g                                      j   y                       {               p       u   i                                  y           k           s                                                 ~                                                       




                 f       g              s           {               g




           e


                       
                          g              j                       }           j       y                                              k           j           x                       x           o               s           k                   }           j       y               |               q           j           w           u           i           s           i           |               v               p       u   k           m           u               t           t               l   {                           n       j       y       k               {       s       v                       p




                                 n       j       |               }                   j                   t                           m           o           p               m                   q               s       |               j       q           m           




               d




                  f       g           h       l   z                           p       {               {               y       z                   u           k               r                   j               k                       m       o           p       m                   i           p           m           s               g




                       
                         g              y           k           s                                                     ~                                                                       




                 f       g              s           {               g




                       
                         g              p           w           s                   }               j               y                       z               p               i       s                           p           k           }                   y   |           i           p           m           s           {                       m           j               m           o           s                       q   s       |               j           q           m                       {               u           k       n       s                       m       o       s           k               




           




                  f       g               j               g                               h                           q               s           p           i                       i           s           |               j           {       u           m       u       j           k           {               g                                   h               z       p           }                           o       p   w           s                                                             h                       i       j       k               l       m




               


                                         s           v           u           s       w               s                                   h                   y               {       s           i                           p           k       }           m       o       u           k           r                           t       q           j       z                   m           o           s                       i   s       |               j           {           u           m           u           j               k       {           g                               h




           


                                  x       j           y           v           i                       o               p               w           s                           m       j                           v           j           j                          p       m                   z               }                       n           u           m           p   m           u           j               k       {       ~                              y           m                                  y               k       s                                     m       o
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 28 of 59 PageID #: 760
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




               Ä




                                                                                                  ¡                           ¢           £   ¡                                  ¤       ¥           ¦       ¥           §           ¨                      ¤       ¡       ©                      ¤           ¢                      ¨           ¢           ¡               ¢           £       ¨       ¢                   ª                   ¦   ¨   «       ¡           ¥           ¢                       ¢       




           Á                       ¢       £   ¡                   ¨           ¢           ¢                      ¤               §           ¡   ¬               ­           ®




           Å


                       ¯




                           ®   °           £   ¡       §                   ©               ¤           ¡       ©                   ¨           ¤   ¥               §       ¦                   ¢           £       ¥           ­               ¤           ¡   ©                      ¤       ¢               ±                      ¥                              ¬                                 ¤       ¡       «       ¥           ¡                  ¢       £       ¡               ­       ¨           ²           ¡




               Æ




                                             ³              ²               ¡           §           ¢               ­                       ¢   £               ¨       ¢                   ¬                                     ´                  ¦       ¡       §           ¡       ¤           ¨                         ¬               ¤               ¡       «       ¥           ¡                             £           ¡       §




           Ç




                               ©           ¤   ¡   ©               ¨           ¤           ¥           §               ¦                       ¢   £               ¡                   ¤       ¡       ©                      ¤           ¢       µ




               È



                   ¶




                           ®       ·       ¡   ­           ®




           É
                       ¯




                           ®           ª   ­           ¢           £           ¡           ¤           ¡                           ¨           §   ¬               ¢       £           ¥       §           ¦                   ¢           £   ¨           ¢                          ¨       ­                   ²           ¥       ­       ­       ¥               §       ¦                   ¢       £       ¨       ¢                                                                  ¡




               




                                   £       ¡      ©                   ¸                                             ¥           §                   ¸                  ¤       ²           ¥           §       ¦                       ¬                     ¤                      ©               ¥           §       ¥              §       ­                   µ




               



                   ¶




                           ®       ¹       £   ¡       ¤           ¡                                  ¡               ¤           ¡               ­                  ²               ¡                   ¢       £           ¥           §   ¦           ­               ¢           £       ¨           ¢                       ª                                                                         ¥       º       ¡                   ¢                  ­       ¡   ¡




       Ä       Ê




                                   ¢       £   ¨       ¢                           ª                                  ¥                      §           ´       ¢                   ­       ¡           ¡           ®




       Ä       Ä

                       ¯




                           ®   °           £   ¨       ¢                                  ¡           ¤               ¡                       ¢   £                      ­           ¡           µ




       Ä



                   ¶




           Á               ®           ª                         §                   ´   ¢                           ¢           £           ¥   §               º                   ¢       £           ¡       ¬                   ´   ¤   ¡                   ¨       «           ¨       ¥                      ¨                      ¡               ®                           ª                                                                 ¥       º       ¡               ¢       




           Å
       Ä




                                   ­       ¡   ¡               ²                          ¤           ¡                           ¥           §       ¸                  ¤       ²           ¨           ¢       ¥                      §                      §                   ¢       £           ¡                          ¨   ²               ¨           ¦       ¡                   ¢                      »       £           ¥                 ¥   ©           ­           ´




       Ä
               Æ




                                   ³       ¨   ¤           ®                                   ª                           ¸                     §                                  ¥       ¢                   ¥           §           ¢   ¡           ¤       ¡       ­           ¢       ¥           §           ¦               ¢       £       ¨               ¢               ¥           §                      «       ¡           ¤




       Ä
           Ç




                                   ¢                 ¼           £                      §                          ¤           ¡                          ©           £                  ¢                  ­               ±               ª                                 §           ´       ¢                   ¢       £       ¥       §               º               ¢           £       ¡       ¤       ¡                          ¨       ­           ¨




               È
       Ä




                                   ­       ¥   §       ¦                      ¡                   ©                   £                      ¢                                         ¸               ¢       £           ¡                          ¨   ²           ¨           ¦       ¡                       ¢                      ¢       £               ¨       ¢                   ³       ¨       ¤           ®                           ½   ¾   ³       ¡   ©       ¢                       ¸                  ¤




       Ä
           É




                                          £   ¨       ¢                           ª                   ­               ¡           ¡               ¥               §                   ¢       £           ¡               ©               £              ¢              ­                                  ¸               ¢       £       ¡                   ¿           ¥       ­           ­       ¨       §               ¨           §                         £       ¡   ¤           ¡                       ¥       ¢




               
       Ä




                                          ¨   ­                   ­           ¥           ¢           ¢               ¥           §           ¦           ®




               
       Ä




                                                                           °               ¡                                         ±           ¢               £       ¡           ¤       ¡                   ¨           ¤           ¡                      ¢       £           ¡       ¤                       ¢       £       ¥       §       ¦               ­           ±                              ¢               ¢           £           ¡   ¬                     §               ´   ¢




               Ê




   Á                               ¡       ¾   ¥       ­           ¢                   ®                               À                      ¤                   ­              ²           ¡                   ¤           ¡           ¨   ­                  §           ±               ¢           £           ¡       ¬               ³                                                       §              ¢                          ¡       ¢   ¡       ¤   ²       ¥           §       ¡




                                                                                                                                                                                                   
               Ä




   Á                               ³       ¨   ­       ¥           §           ¦                       §                      ²                   ¡               ¤                   Á                       ±                          £                          ¸   ¥           ¤       ¡                              ¥       ¢           ®                               ª                   ¸   ¥       §                          ¢       £       ¨   ¢               «   ¡           ¤       ¬




   Á       Á                       ¥       §   ¢       ¡           ¤           ¡           ­           ¢               ¥           §           ¦                           ¨           ­       ¡                                         §           ²           ¬                   ¡       ¾       ©               ¡       ¤       ¥       ¡       §               ³       ¡               ®                       ª   ¢               ´   ­               ¡   ¨       ­       ¬               ¢       




           Å




   Á                                      ¡   ¢       ¡           ¤       ²               ¥           §               ¡                       ¢   £               ¤                         ¦           £               ©               ¤              ³       ¡       ­           ­                                  ¸           ¡              ¥           ²           ¥       §           ¨       ¢       ¥              §               ±           ¥   ¢                  ¨           ­




               Æ
                                   Â




   Á                                       ¢   ¡                  ¨           ¤           ¢               ´           ­                   ®




           Ç


                                                                               Ã




   Á                                                                                                  ¢                               ª                                                                                 ¥           º   ¡                   ¢                          £           ¨           «       ¡               ­       ¡               ¡       §                   ­          ²           ¡                   ­              ¤   ¢                      ¸
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 29 of 59 PageID #: 761
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ë           Ë




               ò
                                   Ì           Í       Î       Ï   Ð                   Ñ               Ò           Ó                   Ô           Ó               Õ           Í       Ò                       Ô           Ö                       Ó   Í                       ×   Ø       Ù                   Ó               Ø   Ñ           Ù                   Î           Í               Ï       Ú       Ì           Ò                   Û       Ó                       Ì           Ñ       Ó           Ñ               Ü       Ð           Õ       Ò           Ñ




           ó
                                   Ó           Ø       Ô       Ó               Ý                                       Þ           Ó                       Û       Ö                   ß           Ï           Õ           Ó           Ñ               Ñ       Ô               Ö   Ù                       Ó   Í                   Ì           Ñ       Ó           Ñ           Ü       Ð               Õ       Ò           Ñ                   Ý                               à           Ø       Ñ               Ù                       Ô       Ú       Ö           Í




           ô
                                   Î           Í       Ï       Ú       Ì               Ò                   Û       Ó                       á                       ×           Ø       Õ           Ú           Ñ                       Ó           Ø   Ñ       Ù                   Î       Í               Ï   Ú               Ì               Õ       Ì           Ñ           Ò                   Ó   Õ           â       Ù                           ×           Ø           Í                       â           Õ           Ü           Ñ       Ì                   Ó       Ø           Ñ




               õ               ã               Ï       Ú       Ú       Ñ               Ó                               â               Ü           Í           Ð                       Ó           Ø           Ñ                       Ú           Ñ   ä           á               Ó       Ø               Ñ   Ù                   Î           Í       Ï           Ú           Ì               Ò           Û   Ó                       Õ               Ì           Ñ           Ò           Ó       Õ                   â       Ù                   ×       Ø           Í




           ö                           â       Õ       Ü       Ñ       Ì                               Ó           Ø                   Ñ                               â       Ô       Ó           Ô           Ú                   ã               Ï   Ú       Ú               Ñ   Ó               Ý




               ÷
                                                                                                       Ö                                   Þ                       Ü           Ñ       Î           Ô           Ú           Ú               á           Ó       Ø               Ô   Ó                   ã       Ï               Ú   Ú           Ñ       Ó                       ×               Ô       Ö                   Õ           Ò               Ó           Ô           Î           Ó               Ý                                   Þ   Ó                   Ì       Õ           Ì


                                                                                   å




           ø                       Ò           Í       Ó                   â           Ü               Ô           ä           Ð                   Ñ               Ò           Ó               Ý                                       Ò           Ì       á                   Ö   Í           á                   Þ               ×           Í       Ï           Ú           Ì                       Ø       Ô           æ           Ñ                           Ú           Õ           ç       Ñ           Ì                           Ó       Í                   Ø       Ô           æ               Ñ


                                                                                                                                                                                                                       å




               ù
                                   Ö           Ñ       Ñ       Ò                       Ñ               è           Ô                   Î           Ó               Ú           Ù                   ×           Ø           Ù                       Ó   Ø       Ñ               Ù           Î               Í   Ï               Ú   Ì           Ò               Û   Ó                           Ì       Ñ       Ó           Ñ           Ü           Ð               Õ           Ò           Ñ                   Ó               Ø           Ô       Ó           Ý                           é               Ï           Ó




               Ë
                                   Ó           Ø       Í       Ö       Ñ                               Ó           Ø                   Õ           Ò               ä           Ö                   Ì           Í           Ò                   Û   Ó           Ñ               è   Õ       Ö               Ó           Ý                       à       Ø           Ñ           Ù                       Ì       Í           Ò                   Û       Ó                       ×           Ü       Õ               Ó           Ñ




       ò       ú
                                   Ò           Ñ       ä       Ô       Ó               Õ               æ           Ñ                               Ü               Ñ       ê           Í           Ü           Ó           Ö                       Ô   Ö                       Ó   Í                       ×   Ø               Ù       Ý                           à           Ø               Ñ       Ù                   Î           Ô               Ò               Û       Ó               Ý




       ò       ò
                                                                                       é               Ñ           Ù                   Í           Ò               Ì                   Ó           Ø           Ô           Ó               á               Þ                   ×   Í       Ï               Ú   Ì                   Ú           Õ       ç           Ñ                           Ó       Í                   Ø           Ô               æ           Ñ                       Ö       Ñ               Ñ           Ò                   Ö       Í       Ð           Ñ




           ó
       ò
                               Ð               Ñ       Ô       Ö       Ï               Ü               Ñ       Ð                       Ñ           Ò               Ó           Ö                   Í           Ò                       Ó           Ø   Ñ                       Î   Ô       Ö               Õ   Ò               ä   Ö               Ý                       ë                       Í   Ö       Ó                   ê                   Í           Ú           Õ           Î       Ñ




           ô
       ò
                                   Ì           Ñ   ê           Ô       Ü               Ó           Ð               Ñ                   Ò           Ó               Ö                   Ì           Í                       Ó           Ø           Ô   Ó               Ý                       Þ               Ì               Í   Ò               Û   Ó                       ç               Ò       Í       ×                       ×               Ø           Ù                       Ó       Ø           Ñ               Ù                   Ì       Õ           Ì       Ò                   Û       Ó




       ò
               õ                   Õ           Ò               Ó       Ø               Õ               Ö                               Î           Ô               Ö           Ñ               Ý                           à           Ø           Ñ   Ù                   ê       Ú       Í               Ó   Ó               Ñ   Ì                   Ó           Ø           Ñ           Ð                   Í           Ï           Ó                   á                   Ù           Í       Ï                           ç           Ò       Í       ×               á                   Þ




       ò
           ö                       Ö           Ñ       Ñ               Ó               Ø               Ô           Ó                           Ý                                       Ò           Ì                           Þ                   Ö   Ñ       Ñ                   Ó       Ø               Ñ               ê       Õ           Î       Ó           Ï           Ü               Ñ       Ö           á                   Ö               Í                           Þ               Ì               Í                       Î       Í   Ð           ê           Ô           Ü               Ñ


                                                                                                                                                                           å




               ÷
       ò
                                   Ó           Ø       Ñ               Ó               ×               Í                   Ý                                       é           Ï       Ó                           Þ                   Ì           Í   Ò               Û       Ó           Ö               Ñ   Ñ                   Ô           Ò       Ù                   Ð                   Ñ       Ô       Ö           Ï           Ü               Ñ       Ð               Ñ           Ò       Ó           Ö                           ×       Ø       Õ           Î       Ø                               Þ




       ò
           ø                       Ó           Ø       Í       Ï       ä               Ø               Ó                               ×           Ô               Ö                   Ï           Ò           Ï           Ö           Ï           Ô   Ú               Ý                   ì               Í                   Ó   Ø           Ô       Ó               Û       Ö                       Ô       Ú           Ú                   Ý




               ù
       ò
                           Ý           Þ       Ò               Ü       Ñ               æ               Õ           Ñ                   ×           Õ               Ò           ä                   Ó           Ø           Ñ           Ö           Ñ           Î               Ô   Ö       Ñ               Ö       á               Ø           Ô       æ           Ñ                           Ù       Í       Ï                       Ñ               æ           Ñ           Ü                   Ø               Ô           Ì                   Ô                   Î       Ô           Ö               Ñ
                       í




               Ë
       ò
                                   ×           Ø       Ñ       Ü       Ñ                               Í           Ò                   Ñ                           Í               â               Ó           Ø           Ñ                       Ö   Ø       Ñ               Ú   Ú                       Î   Ô               Ö   Õ           Ò       ä           Ö               á                   Ó       Ø           Ñ           Ù                           ×           Ñ           Ü       Ñ               Ò               Û       Ó               Ô       ã           Ú           Ñ




   ó
               ú
                                   Ó           Í               Õ       Ì               Ñ               Ò           Ó                   Õ               â           Ù                   ×           Ø           Ô           Ó                       ×   Ñ       Ô           ê       Í       Ò                   Ó               Ø   Ô           Ó                   Î           Ô           Ð           Ñ                       â       Ü               Í       Ð                   î




   ó
               ò
                           Ý   ï               Í           Ý                               Þ               Û       æ                   Ñ                           Ø           Ô       Ì                       Î           Ô           Ö           Ñ   Ö                       ×   Ø       Ñ               Ü   Ñ                   Ó           Ø       Ñ           Ù                           ð       Ï       Ö           Ó                           Ö           Õ       Ð           ê           Ú           Ù                           Ì       Õ       Ì           Ò               Û   Ó


                   å




   ó       ó
                                   Ì           Í               Õ       Ó                       Ý                                       é           Ï               Ó                       Þ           Û       æ           Ñ                       Ö   Ñ       Ñ               Ò           Ó               Ø   Õ               Ö               Î       Ô           Ö           Õ               Ò       ä               Ý                                   Þ           Û       æ           Ñ                   Ö               Ñ           Ñ       Ò                   Ó       Ø           Ñ




   ó       ô
                               ê               Õ       Î       Ó       Ï               Ü               Ñ                               Í               â                       Õ       Ó               Ý                               ñ           Í   Ï                       ç   Ò       Í               ×       á               Í       ã           æ           Õ           Í               Ï       Ö       Ú           Ù               á                       Õ           Ó               Û   Ö                       ã               Ñ       Ñ       Ò




   ó
               õ                   Ö       Ð           Ô       Ö       Ø               Ñ               Ì                               Ì           Í               ×           Ò           á               ã               Ï           Ó               Ó       Ø               Ñ       ã                   Ô   Ö               Ñ               Í           â                   Ô                       Î       Ô           Ö           Õ               Ò           ä                       Ì       Í               Ñ           Ö                   Ò       Í           Ó




   ó
           ö                   ã               Ñ       Ò       Ì               Ý                                       Þ               Ó                   Û       Ö                   Ì           Ñ           Ö           Õ           ä           Ò   Ñ       Ì                   Ó       Í                   Ö               Ï   Ü           æ       Õ           æ           Ñ                       Ó       Ø           Ñ                           Ñ           è       ê               Ú       Í               Ö           Õ           Í       Ò                   Í           â
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 30 of 59 PageID #: 762
                                                                                                                                                                                                                                                                                                                                                                                                                                       û           ü       ü




               û



                                   ý       þ       ÿ                                                ÿ       ý       




           "




                                                                                                            ý   þ       ÿ                                             ý   þ       ÿ                                              ÿ          ý                                   ý           þ   ÿ               ÿ                                                                  ý           þ           




           #




                                                                             ÿ                                                                                                                                                                                                                                                                                                       ý                     ÿ




               $


                                                 ÿ                                 ý                                                              þ       ÿ          ÿ                                                                           ý       ý       ÿ                  þ                                                                   ý                               ÿ                                          




           %


                                           ý       ÿ                                                        ý                                                                                           ý                                                          þ                   ý   þ           ÿ                                                                           ý                     þ




               &



                                   ý       þ       ÿ                                                                        ý                                         þ                     ÿ                             ý                       ÿ       ÿ                                ÿ                                                         ý                                                                      




           '


                                                        ÿ                          ÿ          ÿ                      þ                                                                  ÿ                      þ           ÿ          ÿ                   ý       þ   ÿ                                                                        ý                   




               (


                       
                                         þ       ÿ                                                                   ÿ          ý                                   ÿ                      ý   þ           ÿ                                                 ÿ                                             þ           ÿ                                                                                         




               )



                                   ý       þ       ÿ                                     ÿ       ý           ÿ   ÿ                                     ÿ              ý                           ÿ                                  þ       ÿ                                                                                                       ÿ                      ÿ               ý       þ                      ÿ




       û       ü



                                                                                  ý                          ÿ                                      ý       þ       ÿ                      ÿ   þ                                 ÿ                       




       û       û



                                        ÿ                                                        ÿ                              ý               þ   ÿ                                                                           ý       þ           ÿ                  ÿ   þ                             ÿ                                                                             




           "
       û



                                          ÿ       þ                                 ÿ       




           #
       û

                       
                                                ÿ                                      ý           þ       ÿ                      ÿ                  ý                           ÿ                                  þ           ÿ                                                                                                                          ý               þ              ý                                         ÿ




       û
               $


                                                                                        ý           þ                          ý   þ               ÿ                                                                                                                       ý           þ   ÿ                                                                        




       û
           %


                                                                                                                            ý                                        ý                      ÿ                                                   ÿ                                        ý           þ           ÿ




               &
       û



                                                                           ÿ          ý                  ý                                                                   ÿ                          ÿ                  ÿ                       ý                                                   ý                              ÿ                                                 ý       þ       ÿ




       û
           '


                                                                            þ           ÿ                                                                                                                                                       ý       þ                        þ   ý                           ý                                                                                       ÿ               




               (
       û



                                   !       þ       ÿ                                                                                                                                        ý           ÿ                                                                                   ý           þ           ÿ                                         ý                         ÿ                                        




               )
       û



                                                          ÿ                          ÿ              ÿ                   ý                                                                   ý   þ           ÿ                             ý                              ÿ           




   "
               ü

                       
                                                        ý       þ                                   ý                   ÿ                                               ý                                                                                            ÿ                  ý                                                                                 ý                                                        




   "
               û



                                   ý       þ       ÿ                                 ý                          ÿ                                      ý       þ       ÿ                      ÿ   þ                                 ÿ                          ý       þ   ÿ                   þ   ÿ                                                                                             




   "       "




                                                              ý           þ          ý                                                              ÿ                                                          ý           þ                                            ý                                                        ý                     ÿ                              




   "       #




                                                                          ÿ                                                                     ÿ          ÿ          ý                                         ý                     ÿ                           ý   þ              ý                                             ý   ÿ                                            ÿ   ý       ÿ       




   "
               $


                                   ý       þ              ý                                             




   "
           %
                       
                                                                   
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 31 of 59 PageID #: 763
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *           +           *




               *



                   ,       -           .       /                           0       0                       1           2       3               -




           \


                       4
                           -   5               6           /               7                       1       8           9       :                       6           ;       /       :           8           <           9           =       /           6           8           ;                       7               2           :               2               >           /               7       2                   3           2           =           8               ;       <               ?       6           ;   2               6           /




           ]




                                   /           @           ?               A       3                       @       B           8       9               /                   /       7           2                       3           9       3       C               2           =               /       3                           D               2           :       2                       <       2           3       =           :           6       B                   2       <           >           /           D   8           B               ?       @       =           A




               ^                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E


                                               8           9               :       /               2       2           ;               /               8                   3       6           F           /           2           2       ;           0           1           2               @       :               0           8               ?           <       3           >                   @           /                   ?           2           @               3       /               8       ;           2           8                           D       7           8       G




           Z



                                   D           @           3                   B                   :       @           ;       <       6               3           7       6       ;           H                       @                   7           @           ;           <               H       9               ;                   -                           I       8                       1           8       9                       :           2               =       @       ?       ?                   D   7       6       =           7




               _



                               C               2           :               3       8               ;                   D       @       3                           3       9   C           C               8           3           2       <                       /           8                   B                   2                       B               :       @       ;               <       6           3       7           6           ;           H                       /       7       2                   7   @       ;       <           H       9       ;               J




           `                                                                                                                                                                                                                                                                                                                                                                                                                               E


                   ,       -   K               8                   -                           K           8               >           @               ;           <                   .               B               2           ?       6           2           L           2                           .                       H               8           /               /               7       @           /                               :           8           G                   /       7           2           8       :       6           H       6       ;           @           ?




               R
                                                                                                                                                                                                                                                                                                                                       E               E


                                   <           6           3           C           @               /       =           7               8               :                   /       7           2                       :           @       <           6           8                           /       :               @                                       6       =               -                           M       9           /               >                       ;       8           >                   .       <       8                   ;       8       /




               a



                                   :           2           =               @       ?               ?           -




       *       +
                                                                                                                                                                                                                                                                                   E
                       4
                           -       N           2           :               2           >                   6           /           O   3                           @               =           8           9       C               ?       2                       8                                   ?               6           ;               2           3               ?               @           /       2       :               >                   6               /               3       @           1       3       >               P   ,           /




       *       *                                                                                                                                                                                   *           *           Q           +       R
                                                                                                                                                                                                                                                                                                                                                       E           E


                                   @       C           C                   :       8               F       6       G           @       /               2           ?       1                                                                                   C                       -   G                   -                   S                                   6       =               2       :                   T           8           :           2               1               N       2           6       ;   1




           \
       *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E


                                   3       C               8               /       /               2       <                   /       7               2                   3       9           3       C               2           =       /                       L           2               7       6               =           ?               2                   @       ;               <               B           2           H           @           ;                               8       ?           ?       8   D       6       ;           H               6           /               -




           ]
       *
                                                                                                                                                           E                                                                                               E           E


                               ,                           ;               9   G               B           2           :               8                                   8       /           7           2           :                   8                                   6               =       2               :           3                       C           9       ?               ?       2           <               B               2           7               6       ;       <           >               6   ;       =       ?           9       <       6           ;           H




       *
               ^


                                   N           2           6               ;       1                   >               U       /       2               D           @       :       /               >                   V           7       6           ?           ?           6           C           3                   >                       W           ?       8       ;               ;       2               >               @       G               8               ;       H               8           /       7   2       :




       *   Z
                                                   E           E


                                   8                                       6       =               2       :           3           -       P




               _
       *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E               E


                                                                                                   I       8                   1       8               9                   :       2           =           @           ?           ?                   D           7           8                       /               7           8               3           2               8               /       7           2       :                       8                                   6       =       2       :           3           D       2           :       2           J




       *
           `


                   ,       -       X           7           2                       8               /       7           2       :                       ;           @   G           2                           .                   7       @           L           2                           @                   C               :               8       B           ?       2           G                       D       6           /           7                   -




       *       R

                       4
                           -   Y               2           ;               H       2               :       6           ;       A           J




               a
       *
                                                                                                                                                                                                                                                                                                                           E


                   ,       -   Y               2           ;               H       2               :       6           ;       A               -                           N       2                       D           @           3                   8           ;           2                       8                                           /           7       2   G                       -                       W           2           2           <               1               D       @           3           8       ;       2               -




   \
               +
                                                                                                                                                                                                                                                                                                                                                       E           E


                               ,               ;           <                       /               7       2           :       2                   G               @       1               B               2                       9       ;           ;           @       G                   2       <                           8                                   6       =               2       :           3           >               B               9               /               /       7           8       3   2               @           :       2




   \
               *



                                   /           7           2                       8               ;       2           3                   .                       A       ;       8           D                       @       B           8           9           /                       B           1                           ;               @       G           2               -




   \       \
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           *       Z

                       4
                           -       S           A           @               1               -                           N       2       :               2                   6       ;                       /           7           6       3                   C               @               :       @               H           :               @       C           7                       6       /                   3           @           1           3                   >               P                       0   1       2       @           :       0       8           ?           <




   \       ]




                               ,               ;           <               :       2                       [           :       2       2               ;                   @       /           /           2       G           C           /           2           <                           /       8                       G                   @           ;       2       9               L       2           :                   /           7           2                       L       2       7           6       =   ?       2                   /       8




   \
               ^                       E


                                               ?           2               2               -           P




   \
           Z
                                                                                                                                                                                                                                                                                                                                       E


                                                                                               5           7           2       :       2                       O   3               /           7           2                       3       9       C           C               8               :       /                                           8           :               /               7       @           /           J
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 32 of 59 PageID #: 764
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b       c       d




               b



                   e       f   g               h           i               i           j                   k           l       m               k                       n       o                   p           m       o               h       q                       r           s                       t           u                   r   v           w           s           w       r           s               f                           x           l               w   o                       w               o                       y       z       o       k                       m




           d



                                               h           s               h       |               m       i                       w           s               k               |           r           q       z       }               k       w           r           s                           ~           r       |                   k       l       h                       |       h           m       q               h       |                   f                                  z           k                           k           l       m       k               n   o




                                   {




           




                               p               m           o               h       q                       r           s                   t                   u                           r       v           w       s               w       r           s                       m           s               q               k           l       h               t               r                  h   t                   h       s           k                           r       ~                   k           l               h                   }       m       |




               


                                   k           l           m               k                       l       h                                  m               o                           m           k       k       h           t       v               k           w           s                                   k       r                       ~   i           h           h               f




                                                                                                                                                                                                                                                                                               {




           
                       
                           f   e               s           q                       q               h       o           }       |               w           p                   h                       k       l       h                   t               r                      h       t                   h       s       k                   r           ~                   k       l           h                       }       m           |                   f                   g               l               m           k               n   o               u           r           z       |




               



                                   z           s           q               h       |               o       k           m           s           q               w               s                               r           ~                   l           r                                  k               l       h                   }       m       |                   t           r                  h               q           




                                                                                                                                                                                           {




           


                   e       f                          p                   h       i               w       h                      h               j                           w               ~                      h                                  h           |           h                           r       s                          w       q           h           r           j                                                 r           z               i   q                       q               h       t               r       s       o       k           |           m       k       h




               




                                   w           k               j               p                   z       k                                          n       i               i                       k       |       u                       k           r                                  h               |   p           m           i       w                   h                   w           k               f                                                  p       h           i           w           h                          h               k       l           h




               



                                              w           o               o       m               s                   l           m           q                               o           k           r   v       v                   h       q               f                                                  p           h           i       w       h                      h                          h               w       s           u                   n       o               }           m           |                       v           z       i       i           h           q




       b       c



                                   z       v                       f                                      h           w           s           u                           v               z           i       i       h               q                   z       v                           k               r               k           l       h                   i           h           ~       k           j                   s           h           m               |               k           l               h                       |       h       m       |




       b       b



                                   q           r           r               |               f                                      h                                          s           h                          o               r   t               h       p               r           q               u                          m       o                               r       w           s                               k           r                       p       m           w           i                               ~       |       r   t                       k           l       m       k




                                                                                                                                                                                                                                                                                                                                                                       {                                       {




       b   d



                                   q           r           r               |               f                       e               s           q                               l           h                   q       w               q                              l           m           k                   t           m           s       u                   r               ~       ~       w       }               h       |           o                           q   r               j                   l               h




           
       b



                                   m           k           k               h   t               v           k           h           q                           k               r                       k       |       u                       k           r                   p               i               r       }                          w       k               f




       b
               


                                                                                               e           o                       l           h                       n       o                   v           z       i               i       w           s                                   z           v                   k           r               k           l           m       k                   q               r       r           |               j               m           s           q                   j                   w       s                   ~       m           }       k           j




                                                                                                                                                                                                                                                                       {




       b
           


                               g               w           i               i       w               m   t               o                       q               w               q                   p           m       w               i           f                           e               s               q               l           h               q           w           q                   y       z           t       v                           r                  h           |                       k               l           h




               
       b



                                       ~       h           s               q       h               |           f                               x               l               h           |           h                              h       |           h                           ~       w               s               h           |   v           |           w           s       k           o               f                                                      q   r           s               n       k                           k       l       w       s           




                                                                                                                                                                                                                                                                                                                       {




       b
           


                                   m           s           u           p           r               q       u                       q           w               o           v               z           k       h       o                       k           l           m           k                   f                   e               s       q                   k           l       h           s                              h           w           s               u               k           r               r                              r           ~       ~




               
       b



                                   m               ~       k               h       |                       l           w   t                                                  w           k           l               l               w       o                       k           m           o               h       |           f




               
       b



                                                                                                          l           w           i           i               w           v               o               v           z               i       i           h           q                       z           v                   r           s               k           l           h                   |       w                       l           k                           o   w           q           h                   j                   k       u   v           w           }           m       i




                                                                                                                                                                                                                                                                                                                                                                                                                               {




   d           c



                                       ~       h           i               r       s               u                   k           |           m                   ~               ~       w           }               o               k       r       v                   f                                          k       h                  m       |           k                              m       o                       r               ~           ~           o   h           k                   p                   h           k              h       h           s




   d           b



                                   k           l           h           t                           m       s           q                   p                   h               l           w           s       q               f                       e               s           q                                  h       s                   h       |           w           s                          m               s       q                                      h   h           q           u                           m           s       q




                                                                                                                                                                                                                                                                                                                                           {




   d       d



                                              i           r               s       s               h                              h           |               h                       p               m       }                              k           l           h           |           h                       o       r       t           h                  l           h       |           h               f                                                     m   u                                                                            s       r           




           
   d



                                   k           l           h               |       h                                  h           |           h                               k           l           |       h       h                                  h           l           w           }               i       h       o                       ~   r           |                   o           z       |               h           j                                  h   w           s           u                   j




   d
               


                                              l           w               i       i               w   v               o               j                                      k           h                  m       |               k           f




   d
           


                                                                                               e           o                           ~       m               |                           m           o               l               w       o                   t               r                          h   t           h           s       k           j               g           w           i       i               w       m       t               o                   y           z       t           v                   o                   r       z       k               j
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 33 of 59 PageID #: 765
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




               



                                                                                                                                            ¡                       ¢                   £           ¤       ¥       ¥                                          ¦           §       ¡               ¨                                           ¤       §       ©       ¢                       ª                         «       «                      ¨                           ¬                      ©




           ¾




                       ¤       §   ©       ¤           ­                                     ¥                                     ¥       ®                                  ©                   «                                 ©                   ¯                      ¬                                                                 ©       ¤                                                                                 ¡                           °   ¤       ±               




           



                       ©                 ±                                  ©                              °                          ¤                   ­                   ©                                     ­                                                                                                                        ±                  ©       ±                  ¥           °           °                          ¥                         ©                      ¤                      ¢




               ¿


                       ²                 ¤       ©                                     ¥           ¤           ­           ­                                    ¥                               ¬              ©                   ¤           §           ©               ¢




           À


                                                       ³                       ©                            ´                       ±                             ©                                 ¨       ¨                                            °                   ±                                      ®                       £           ¤       ¥   ¥                                      µ       µ                   ³               ¶   ¡                           ¤               ¥       ¥           




               Á


                       ·
                               ¥                    ®                           ­       ¤   ¥               ±                         ©                          ¸                  ¥                   ¥                                     ¤                              °                          °                              ¶       ©               ©                            ´                                                            ¤           §   «       °                       ¬           ¤




           Â


                       ±              ©                          «           ¤              ¬               ©                                             ­                                                   «                                            ¢                                                                     ±                              ¬       ¤                             ¬           ©           ¤                           ©           ¥                          ©       ¤




               Ã




                       ©       §   ¥                             ¥           ¤           §          °                                 °                           ©                  ¥                         °                   ©                                                                          °               «                              ©          ¥       ¤           §           ¬                      ª                                     «   «                  ¨                           ¶




               Ä



                                 °       ¹       ©                          ±              ¥       ©                           ¶                                 ¥                                     °               ±                      ¤                  ¸                      ¥                       ±                                          ¯                     ´                       ©                     ¥                              ¢




              



                                                                                            ¤       §       «           °                      ¶       ©                       ¬       ¤                   ©       ¤                   ©                                         ¤           ©                                     ¥                                  °                  ®               ¯                                        §                                  ©                                 ©




              



                       ±          ¬   ¤                          ±                              ¨                      ¥           ´                  °                       ©                         ¥                  ¢                               º       ¤           §                   ¶       ¸                                      ¬       ¤       ©                                                          ¶                                             ¥                                         °




           ¾
       



                                  ±      ¬       ¤                                  ¢               ²                             ¥                          ¶                                  ¤               ±                                         ©       ¤                       ¬                      ©                               ©              ¥   ¤       §       ¬                          ¢                       ³                       ©                                    ´




          



                       ©                     ­                  ¥                       ©           ©                                ¬                                                         °              °                   ±                                                                        ¯                                         ´          °               §       ¨                       ©   §           ¥                                        ¬                              




       
               ¿


                       ±                «                                   ©           ¤           ©                                 «                              ­       ©           ®                             °                                                     ¥                                                                       ©       ¤                                                          ¶                                             ¥           ¢




       
           À


                   »              °       ±                                                                                       °                             ©                   ©                         ¥                      ¢




               Á
       



                                                       ³                       ©                            ´                                                     ©                                        ¨           §           «           «                  °                           ­           ¤       ¥               ±                      ¥       °           °       ¤                             ¬               




       
           Â


                       ©          ¥             µ           ¨               ¤                     ©                   ©           §   ¥                              ®               ©                                        ¯                                 ´                      °                       §           ¨                                                                ¤                  °               ©                      ¡                                                °




               Ã
       



                       ¥                                                               ¸                                       «                                         «       ¤                  ¬               ©                                             ­       ¥           ¤                      ©                               ¥              ¬          ©                       ­                     °                      ¥                       ¤       ­




               Ä
       



                                                      ¶                               ¸                                       «                          ¢                   »                      °               ©                                 ©               ¶                               ±                                             ±                                    ¸                      ©                                             ¡              ¥               ´




   ¾
               



                       ¤              ©                                 ¼                                                                                      °                   ©                                 °                  ¡                      ¬                                      ©       ¤                               ©                             ­                         °          ¥                   ¢




   ¾
               



                                                       ³                       ©                            ´                       ©                             ©                   ±                                             ©               ¢                               ³                       ©                                            ´                                                               ©                                 ©               ±       




   ¾       ¾




                       ©       ¤       ©                                                ©   §       ¥                      ®                          §           ©                   ©                                 ±                                        «                       ©               ¤                       ©                                 ¥              ¬                      ©                                     °




   ¾
           



                       ©          ´      ¤           ­               ­               ¢                   ³           ¯                  «                                     ¸                                                                 ¤           ¤                                                                                               ¨       §       ©                              ©                                                 °           ¥          ¸                          ®




   ¾
               ¿


                           ³       °   ¤                  ¶       ©                          ¸                                     ©                                        ´                                         ¬           ¤           ©                   ©                                             ±                                            «           ©       §           ¥                     °                   ¢                           ½              «               «           ®




   ¾
           À


                                     °          °                                  ¶   ©           ¬                  ©               ©                                             ±                                «                       ©           §       ¥                                     °               ¢                           ½                      ´                  ¤           ±               ©                                 ©                   ­   ¤               ¥                   
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 34 of 59 PageID #: 766
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Å       Å           Æ




               Å



                                                                               Ç           È       É           Ê                   Ë           È       Ì           Í                   Î           Ì       Ï               Ð       Ñ       Ò       È       Ó                   Ê                   Ò       Ð                       Ò   Ñ               Ô               È           Ð       Ð           Ò   Õ           Ö               Ï                   Ñ   ×           Ø       Ñ               Ñ       ×       Ï




           ï




                               Õ           Ì       Ö       Ö       Ï               Ñ               Ù       Ø       Ú               Ï                   Ñ           ×           Í       È           Ì       Û               ×               Ñ       ×       Ï                           Ü           È       È           Í               Ø       Ó           Ü                       Ð       È       Ú           Ï       ×               È           É           Ù           ×       Ø       Ó       Û       Ï       Ü




           ð




                                   Ñ       Í       Ø       Ý       Ï               Ù       Ñ       È       Í           Ë                       Ð       È                       Ñ       ×           Ø       Ñ                       ×       Ï               Ù               È           Ì           Ö       Ü                   Õ       Ï                   Ì       Ô               Í       Ò           Û       ×       Ñ                           Ø       Ó       Ü               Ò       Ñ               É       È               Ì       Ö           Ü




               ñ


                               Õ           Ï               Ù       È           Ú           Ò       Ó       Û                       Ì       Ô           É           Ø           Í       Ü           Ð           Þ                               ß           Ü               È           Ó               à   Ñ                       á   Ó       È           É                   â




           ò
                       ã
                           â       ä       Í               Ï       å               Ï       Ó               Ý           Ì           Ð           Ñ                   È           Ó                   Ø                       Ö       Ï       å       Ï       Ö                       Ô               Ö       Ø           Ó           Ï       Þ                               ß           Ú               Ï       Ø       Ó                   Ê               Ñ       ×       Ï               È           æ       æ   Ò               Ù       Ï           Í




               ó



                                   Ù       È       Ì       Ö       Ü                   Õ           Ï                   Ø           Ò       Ú           Ò           Ó           Û                   Ö       Ò               á       Ï               Ñ       ×               Ò           Ð                           ç   Ò           Ó   Ü       Ò           Ù           Ø           Ñ       Ò           Ó       Û           è                       Ñ       ×       Í       È       Ì       Û       ×               Ø




           ô


                                   É       Ò       Ó       Ü       È               É               Ø       Ó           Ü                       Ð       ×           È           È       Ñ                   Ø                       Ö       Ï       å       Ï               Ö                       Ð       ×           È           Ñ       é               Ù           È           Í       Í           Ï       Ù       Ñ                   Þ




               Æ



                   ê       â   ê           Ö       Ñ       ×       È               Ì       Û       ×           Ê                   á           Ï       Ï       Ô                       Ò           Ó                   Ú           Ò       Ó       Ü           Ê                       Í           Ò       Ù           È           Ù   ×       Ï               Ñ                   ×       Ø       Ô       Ô           Ï               Ó           Ð           É           ×       Ï       Ó               Ø




               õ



                               Õ           Ì       Ö       Ö       Ï               Ñ               ×       Ò           Ñ           Ð                   Ø                       ×       Ø           Í       Ü                       Ð       Ì       Í           æ           Ø           Ù           Ï           â                           ß               Ü           È           Ó           à       Ñ               á               Ó           È       É               Ñ       ×       Ø       Ñ               Ò               Ñ




       Å       ö



                                   ×       Ø   Ô       Ô           Ï               Ó       Ð               É           ×           Ï           Ó                   Ò           Ñ                   Û       È               Ï       Ð               Ñ       ×               Í           È           Ì       Û           ×               Ø                   Í           Ï           Ö       Ø           Ñ       Ò       å               Ï           Ö       Ë               Ð       È           æ   Ñ




       Å       Å



                                   Ü       È       È       Í               â                       ë       Ï           Ù           Ø           Ì       Ð           Ï                   È           Ó       Ù               Ï               Ò       Ñ                       Û           È           Ï       Ð                       Ñ   ×       Í           È           Ì           Û       ×                   Ñ       ×               Ï               Ú       Ï           Ñ       Ø       Ö               È           æ




           ï
       Å



                                   Ñ       ×       Ï               Ü               È       È       Í       Ð               Ê                   Ò       Ñ                   à   Ð                   Ð       Ñ               Ò       Ö       Ö               Û               È           Ò           Ó       Û                       Ñ   È                       Û       È                   Ñ           ×       Í       È               Ì           Û       ×               Ø               Ö       È       Ñ




           ð
       Å



                               Ú           È       Í       Ï               â




       Å
               ñ

                                                                                   ì
                                                                                           È       Ì       Ö           Ü                       Ò       Ñ                       ×       Ò           Ñ                       Ø               Ù       È   Ú               Ô               È           Ó       Ï           Ó           Ñ           Ò           Ó                       Ñ       ×           Ï               Ü               È           È       Í           Þ                       ß           Ü       È               Ó           à       Ñ




       Å
           ò


                                   á       Ó       È       É           Ê                   Ë       È       Ì                       á           Ó       È           É               â                           ß                   É       È       Ì       Ö               Ü                       Ö       Ò           á           Ï           Ñ           È                       Ð       Ø           Ë               Ñ               ×           Ø       Ñ               Ñ       ×       Ï




               ó
       Å



                                       æ   È       Í       Ï       Ó               Ð       Ò       Ù               Ô               Ï           È   Ô               Ö           Ï                       æ   Ò               Û       Ì       Í       Ï       Ü                           Ø           Ö       Ö                       Ñ   ×       Ò           Ð                       È       Ì           Ñ           Ê               Õ               Ì       Ñ                   ß           Ü       È       Ó               à       Ñ




       Å
           ô


                                   Ñ       ×       Ò       Ó       á                       Ñ       ×       Ï           Ë                       Ü       Ò           Ü               â                           ß                   Ü       È       Ó               à       Ñ                       Ñ       ×           Ò           Ó   á                   Ñ           ×           Ï       Ë                   Ü       Ò               Ü                   Ø                   æ   Ì       Ö       Ö




       Å       Æ



                                   Ø       Ó       Ø       Ö       Ë               Ð       Ò       Ð                   È               æ               Ñ           ×           Ï       Ð           Ï               â                       í       È                           ß               Õ           Ï           Ö           Ò   Ï       å           Ï                       Ñ       ×           Ø       Ñ               à       Ð                   É   ×           Ø       Ñ




               õ
       Å



                                   ×       Ø   Ô       Ô           Ï               Ó       Ï       Ü                   ×           Ï           Í       Ï               Þ                       Ç           È                   Ê               ß           Ü               È           Ó               à   Ñ               â                       ß               Õ               Ï       Ö           Ò       Ï       å               Ï                   ×       Ï               É       Ø       Ð               Ý               Ì       Ð           Ñ




   ï
               ö



                                   Ø       Ð                   ß                   Ð       ×       È       É                   â




   ï
               Å

                       ã
                                   ì
                           â               Ø       Ó               Ë               È       Ì               Ð           Ø           Ë                   Ð           Ù           Ò       Ï           Ó       Ñ               Ò           æ   Ò       Ù       Ø               Ö           Ö           Ë                   Ò           Ñ           Ü           Ò           Ü           Ó           à       Ñ               ×               Ø       Ô       Ô       Ï           Ó           Þ                   î       Ò               á       Ï               Ê




   ï       ï




                                       æ   È       Í               Ò               Ó       Ð       Ñ       Ø           Ó           Ù           Ï           Ê                   Ò           æ               Ë               È       Ì               ×       Ø               Ü                   Ú           Ï           Ø           Ð   Ì       Í           Ï       Ú               Ï       Ó           Ñ       Ð           Ê                       Ù       È       Ì       Ö       Ü               Ñ       ×       È               Ð       Ï




   ï       ð




                               Ú           Ï       Ø       Ð       Ì               Í       Ï   Ú           Ï           Ó           Ñ           Ð               Ô               È       Ð           Ð       Ò           Õ           Ö       Ë               Ø               Ö           Ö           È       É                       Ë   È       Ì                       Ñ           È                   Ü       È                       Ñ           ×       Ø       Ñ           Þ                       ß       æ                   Ë       È           Ì




   ï
               ñ


                                   ×       Ø       Ü               Ì               Ð       Ï       Ü                   Ñ           Í           Ø       Ý           Ï           Ù       Ñ           È       Í               Ë               Í       È       Ü               Ð               Ê               É           È           Ì   Ö       Ü                       Ñ           ×       Ø           Ñ               Ø               Ö           Ö       È   É                   Ë       È       Ì               Ñ               È




   ï
           ò


                                   Ü       È               Ñ       ×               Ø       Ñ           Þ
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 35 of 59 PageID #: 767
                                                                                                                                                                                                                                                                                                                                                                                                                                       ÷       ÷               ø




               ÷



                   ù       ú       û       ü       ý           þ       ÿ       ý                                                                                                                                                                                          ý                                                                                                                ü                 




           




                                                 ý                                                     ü           ý                       ÿ                   ý                                     ü                                                   ý                  ü                         ÿ                  ü                              ü   ý                                                                     




                                          ü                                                                                                                                  ü       ý                       ÿ                       ý                                            ý                              ü                             ÿ          ü                      ü           ý




               !


                                                                                                                  ý                     ÿ           ý                          ü       ý                                                                                                 ü       ý                          ú                                                                       




                                                                      




           "


                                                         ý                                                                                                            ü                                    ü       ý                       ÿ                   ý                                     ü                                                       ý                              ü             ÿ          ü




               #



                                          ü       ý                                                                             ü                                           ý                                             ü       ý                  ü       ý                                                                                                                                      ý      ü                             




           $


                                                                          ý                                                               ü                                 ü                                                           ü       ý                                            




               %




                                                                                                                                                                                                   ü           ý              ý                                                                                                                            ü                      ý                                    ü       ý




               ø



                                           ý                     ú                                                                                                                     ý                                                    ü       ý                                                                 ý           




                                                                                                                                                                                                                                      




       ÷       &



                                                                                                                                              ú                   ù                                                       ü                                                                                         ÿ                                     ü                                                ÿ       ý           




       ÷       ÷



                                                                    ý                                 ý                                                                                                           ý                                                                                                                                              ÿ                                  




                                                                                                                                                                                                                                                                                                                                                                          




           
       ÷



                                          ü                                                                                                       ý                                                                                                                                              ý               ú




       ÷



                                                                                                                                                                               ý                                                                                                                                                  ý                                             ü           ý




       ÷
               !


                                                           ý                                                                             ý                                                               ü                            ý                                                                 ü                             ÿ          ü                      ü           ý                                       ú




       ÷
           "


                                          ý                 ÿ               ý                                                                        ü                                            ü           ý                       ý                                                               ü           ý                                                                                        ý                 ý               




               #
       ÷



                                          ü                        ý                                                            ü                                                                    ú                                                                  ý                                                                                                                      




       ÷
           $


                                          ü                                                                 ú                          ý                 ÿ                   ý                                                                                                                                      ý                                                                                     ü              




               %
       ÷



                                                                                                                                             ú




                                                                                                                       




       ÷       ø



                                                                                          ü                                 ý                                 ý                            ý                         ý                                         ÿ             ý                                                     ü                                        ü              




   
               &



                                   ü                        ý              ý                                  ú               ù                                        ü       ý                                     ý                                                   ý                                     ý                   ü                     ý                                                          




   
               ÷



                                          ü                                                           ü                                ý          ý                                                                                                                        ý                              ý                  ý                                         ü                        ý      ý                      ú




          




                                                          ý                  ý                          ý                          ü       ý                   ÿ                           ý                             ü                             ü                     ü                                                                                                                  ü          




   




                                                        ü                                                                                                                                                         ü                                                 ü                              ú




                                                                                                                                                                   




   
               !
                       
                           ú                             ý                                            ý                                  ý           ü                                                              ý                                        ÿ                             ü       ý                                                 ý       




                                                                                                                                       




   
           "


                                                                                     ÿ                                                ü                                            ÿ                                    ý       ý                                    ü                         ý                                                                          ü                  
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 36 of 59 PageID #: 768
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '               (       )




               X




                                   *       +       ,           -               ,           .           /               0                               1               2       1   3       4       5           +       5           6                                   7           5                       0   .           1       0               0   .       /                       5           1   8       /               0           .   +           2           9           :                                   7       0               ;           5




           Y                       <       =                                                                           =                                                                                                                                                                                                                                                                                   =   H               I               =                       J                                           H                                                   I




                                                   5           0                           4           -                                       ;       >               ?           @           A       A       ?       >       B           C           9                           D       C                   @       E           B   C           B   @       C               F               G                                           @                                   D               C           ;                               5               D




           Z                                                                                                                                           I                       =                   H                                                                                                       H   L                   H                   H                   J                       =       M                               H               L




                               G           D       5           ?               K                       @               C                                               @           >                           >       D       B           C           B           C               9                                       D                       B                                   @                       K       C               ;                                   D   N               ?




                                                   J                           J           L                           H
               [




                                   >       B                   @                                       ?                                   ?           K                   :




                                                                                                       L                                   H                                                       H                   R       L                       H                                                                               I                                                                       L               H                                                                                   I
           \


                   O




                           6   P           @               6                               Q                           D                                       ;       5           C       @                                               D                                           7           ;   8                   5       D               B   C       9                   6                   S               D                           7           ;   8                           5       D                       B           C               9




               ]                                                               H           L                                                                           L                           H                                                                                                                               J                                                                                   J                   J   L                       H



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O




                                   B       5           F                                               ?               >               ?                                       D   5                           @           G               ?                       ?               N       B               K   ?           C           ?               @           A                   D                   >   B               @                           ?                           6                                       C           K                           B           A




                                   H       L                                                                                                                                                                   J                                                                                                           J           J           L           H                                   H       L                               I               =
           ^




                                                   ?           >               ?                       B               5                               ?               N       B   K       ?       C                   ?                   @               A                       D                       >   B                   @                   ?                       F                               ?       C                       @                               C               ?       ?           K




               _                                                                                                       I                               R               L                                                                               H           L                       H                   J                                                                                                                           H   L                                                       H           L                       H




                                   5       @   8               ?           G               @           K                                                                       @           B       5                   T       T                                                   D                                       D       C               K   @               5               @       8           ?       8           D                                       @       C                                               D                               6




               `                           L                   H                                                                                                               I                                                                                   R               L                                                   H               L               H                                   H   L               H




                               S                   D                                           7               ;   8                                   5               D           B       C       9                   B       5               F                                           ?               >   ?                   B                           B                       5                               D                       K           @           @       >                   F               B               A




                                   H       L                                                                                                                                   H                   <                   J       H                                   I                                                                               H   L                               =                   L           H       L               H
       X       a




                                                   ?           >               ?                       B               5                               D                           >       D                   ?                           @           >                                   9               @   B           C       9                           >           @                       9                                       D                           K       @               @       >               F




                                   H       L                                                                                                                                               J                   J       L                   H                                                               H                                           H                                                                       =
       X       X




                                                   ?           >               ?                   ;   5                                   C           @                       >   B               @                           ?                               6                               7                   ;       5           C           @                   D               C                   B   5       5                   ?           6




           Y                                       H           L                           H           L                                                               L           H                                                                                                                                                   H           L                   =                           L           H       L                       R                                                       R                                   R
       X

                       U




                           6   S           B                                                                           ?                               5                       @           5               G           ?       B           C           9                               A   B               >   ?           K                           >       @                       9                                       ?                           B               C   K               @                       F                                   ?




           Z                                                                   H                       V                                               R                       R   L               H                   H       L                                   H                                       <               J       H                   I               R                                                                   H   L
       X




                                   K       @       C                   ;                                               C                   @                                               D                                               ?                                       >       D                   ?                       @           >                                   D           5           @       C                                   @               5   ?                   W




                                   J                                                       J           H
       X
               [




                                           @       >           >               ?                                           :




                                                   H           L                                       V                                   R                                   V                   R                   H       L                       I                                                                                                                               H                   L                                                               L                   H                                           R               L                   H
       X
           \


                   O




                           6           7                                       B           C                                                           ?                           C       @                                               ?                               ;       >       ?                   D           B   8       B           C   9               D                                       B   8                   6                   Q                   D                           ;       5                                                   D




               ]                   R                           V                                       R                                                                                   H       L                                                                               I                                                                           M                       H           I           H       L                       =                       L                                           =
       X




                                           ?                                   C           @                                   6                                           7   5                               ?       >       ?                       D           C                                   E       @           5       5   B       G       B               B                                                       >           @               9                       F                   C                   8           G                   ?           >




                                                                                                                                           H           L                                                                                                                                                   M               H       I               H   L                   H                       H       L                               =   M           M                   H
       X
           ^




                                   @       C       ?               F                       B           5                                                               ?       >   ?               D               E           @           5           5           B           G           B                   B                                               D                                               ?           G                                           ?                               B           5




               _                                                                                       H                                               L                       H           H       L                           R                                                           R                                                       J   L                                                       H                           <               J           H                               I
       X




                                   9       @       B           C               9                                       @                                               B                                       ?                           B           C           K               @                           D           C       K                           D           C           9           ?                   >       D               ?                               @               >                       :                               P               @           F




               `                                                                                       H                                   H           L                           V               H           L                                                                                               I                       J                                   J                               H   L               H               R                           M   M                                   =                                                           H
       X




                                       7           K           @               C                   ;                                                                   B       C                                       ?       >           ?                   ;   5                       D               C                       5               B   ?       C                       ?                               D                                   B                                           5                   E           E                   @           >




   Y                               H       L                   H                                                                           H                                               H                                   H                                                                                                       H                               M                           H       H                                   =           H
               a



                                                                                                                   O




                                                   D                                   6                                                                           8           @   5                   F               B                           ;   5                           9       @               B   C           9                       @               A                   D                       ?       C                   @                                   D               C       K




   Y                               J                                           H                                                                                                                                       L                   M                                                                   L                                   R   L                                                   H           L                   H                           L
               X




                                           >       ?           D                           ?                           D                           G                   B       9   9       ?       >                           @                       ?                           B       C                               B   8                               ?       C                           B                           B               5                               B           8               6




   Y       Y                                                                                                                               H           L                                                               I                                                                                                   M           H           I           H       L                           H           R               H           L               H           L                               R                                                               R




                                                                                               7       5                                                               ?       >   ?               D           C                       E               @           5               5       B           G       B                   B                                                   D                               B                                                       ?                                   B           C           K               @




   Y       Z                               =       H                                                                                                                           H   L                                   =       M           M                       H                                       L               H                                                           H           L                                                                       J                   J       L                       H




                                   @                                           @           C           ?                                   @               A                               ?               G                                           ?                           5                           B                   5               5   @   8           ?                                   B   C       9           F           >           B                   @                                   ?                       ?               K




   Y                                                                           R                                       H                                                       H                   L                                                               J               V
               [




                                   D       C       K                                       ?           C                                               B               C           @                           B       5               G               D                                       :                       P           @       6




   Y                                               M           M                                                                                                                                   R           L               H                                                                                           I                                                                               R           H       L               H           L                                   R                                                           R
           \
                       U




                           6   S           ?                                       F                       7                       8                   ?               D       C       F                               D                                   7               ;   8                           5   D                   B   C           9           B       5                   F                   B                                                       ?                               B           C           K           @
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 37 of 59 PageID #: 769
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               b               c           b




               b




                                   d       e               f                   g               d       e                   h       i           j                       k           l       l       e       m           n       o           p               f       q       k       f                   d       r           r   n       s           j           i       l                   k       i   j                           r       n           i           n   o       p               t   d   u               o               v




           c




                                   s       d               i       i           j               s       f               w




           




                   x       y       z                                   y                               {




                                           j               l                                                       e               f                           |                   t       d       o               h   f                   }       o       d       u               q           d       u               j       ~       l           j                   f           q       j       g               u           d           e           ~       t                      j




               


                                                                                                               y




                                       r   n               i       n           o               p




           
                       
                           y       {                                                                                                                                                                                                                                                                                                                                                                                                                                                       y




                                           e               f                   u               j                   t               d           o                   h   f                   }       o           d       u                   f       q       k       f               f           q       j   g                   u       j           i           j                       r   n       i   n           o           p                       t           d   u       o




               



                   x       y




                                       |           h   m                       p               d       n           o               p                       f           d                   l       k           g                   |               t       d               }       o           d       u               f       q       j           g                   u           j       i       j                   r       n           i           n       o       p               t       d   u   o                   




           


                                                                                                                                                                                                                                                                                                                                                                                                           y




                                   d       f               q       j           i               u       n           l               j                                  f           q       j       g               h   i       j                   o       d       f               k           n   m       n           o       p                   k           f                   q       n   m




               


                       
                           y       




                                           d                       q           d               u                   t               d                       g           d           e           m               j       k       o                   f       q       k       f           w




               



                   x       y




                                       |       r                   f           q               j                   d                   r           r       n           s           j       i       l                   k       i           j               l       q       d       d           f       n   o           p               n           o           f       d                   k                      j           q           n           s       ~       j               k       o   t




       b       




                                   l       q               d       d           f               n       o           p                           k           f                       l       d   m               j       d       o           j                             d       ~           n       s   j                   d           r           r       n       s           j       i       l               k           i           j                   o       d       f




       b       b



                                                                                                                                                                                                                                                                                                                                                                                                           y




                                   f       i               k       n           o               j       t                           f           d                       l           q       d       d           f               l           d   m           j       d       o       j                   n   o                   f       q           j                   q           j       k       t                                                   q       j       g           h   i       j       o               d           f




       b   c



                                                                                                                                                                                                                                                                                           y




                                   f       i               k       n           o               j       t                           f           d                       }           n       ~       ~                   l       d       m           j       d       o       j                                           q       j       g                   h   i       j                   f       i   k           n           o           j           t               f       d               l   f   d           




           
       b



                                                                                                                                                                   y                   x




                                   f       q               j                   f               q       i           j               k           f                                                   o           t               g           d       e               t       d                   f       q   k           f                          g                   l           q       d       d   f           n           o           p                   s       j       o       f       j   i




       b
               


                                                                                       y




                               m           k               l       l                                                   |       f                       h   l                              i       d                  k                  ~       g               p       d       n           o       p               f       d                   }           n       ~           ~               f   q           j       m                                         e       f               o   d   f




       b
           


                                                                                                                                                       y




                                   f       q               j                                  d       n           o               f




               
       b




                                                                                                   |       r                       f           q           j           g                   k       i           j               d           e       f       l       n       t       j                   f   q           j               s           k           i                          k       o   t                       f           q           j           g           k       i       j




       b
           




                                   l       q               d       d           f               n       o           p                           k           l                       f       q       j           g               k           i       j               f       i       k           n       o   j           t               f           d                   l           q       d       d   f                                  k           o       t               f       q       j   g       h           i           j




               
       b



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y




                                   l       q               d       d           f               n       o           p                           k           f                       s       j       o           f       j       i               m           k       l       l                          f   q           j       g               h   i           j                   l       q       d   d           f           n           o           p               t       d       u       o   u   k               i           t




               
       b

                       
                           y   




                                           j               ~       ~                                  q           d               u                       q           n           p       q                   u       d       e           ~       t                      i       j           j       o               q       k                  j                              j       j       o               u           q           n           ~           j           q       j           u   k               l




   c           



                                                                                                                                         




                                   n       o                       f           q               j                                                               w




   c           b



                   x       y                                                                                                                                                                                                                                                                                                                              y




                                           j               ~       ~                                      |                       t           d           o               h       f               f           q       n       o           }               n       f           m               k       f   f           j       i       l                                                   q       j   i           j                   h   l                   o       d               u       k   g




   c       c




                                   f       q               j       g                   h       i       j                           p           d           n           o           p               f           d               l           q       d       d       f               k           f           s           j       o       f           j           i               m           k       l   l                       k           o           t               o       d       f           l   q               d           d           f




           
   c




                                   t       d               u       o           u               k       i           t                                      d           f           q       j       i           u       n       l           j                          |           t           d       o           h   f               f           q           n       o           }               f   q           k           f                   h   l               p       d       n       o   p                   f           d




   c
               


                                                                                                               y




                                   q       k                                 j               o                                                   |                   t           d       o           h       f               }           o       d       u               q       d           u           f           q       j       g                       u       d           e       ~       t                          j                       l       q       d       d       f       n   o   p                           e       




   c
           


                                                                                                               y




                                   k       f                       q           n           m
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 38 of 59 PageID #: 770
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




               

                                                                                                                                                                                                                                           ¡           ¢           £                      ¤                                         ¥                                         ¦           ¡                                                           ¢                          §          ¦                   ¡                      £              ¨




           

                                               £                      §           ©                                  ¢                          ©   £               ª                                                               ¦               ¡                      £                  ¨                   £                          §       ©                                  ¤                         §                                  «                                                                        ¬                         ¥




           Æ


                                               ©              ¥                   ©           £               ¨       ©                           ©                              ¥                      ¤                                                ¢                  §                  ¦       ­




               Ç
                                          ¯                                                                        §                   ©       £                  ¬                                                                 ª                                                       ¬                              ¤                                    ¦                          §                  °                  £                         §       £                             ¤                   ¡                      ¤              ¦
                   ®




           È
                                                                     ©           £           ¤                       ©                          £   ¨               ©           §                       £                              §           ©                                             §              ±               ¤                                    ¦                           ¤                              ²                  °   §           ©                                      ³                       §                   ´       ´




               É


                                                           ¤                   §           ©                      §                                                                                   ²               §           ©                          §           ©       £              ¨               ¤                   §       ©              §                                                             ª                         ¤           £       ¦                      °                  ¦                       ¥       £       §       ©




           Ê
                                                                     °                                  ±           £                          £                                 ­




               Ë


                                          ¯                                                                        ¦                   £       ¦                      µ       §                       ¤                                                                          ´           ´                   §           ©              §               ¶                                  ¤       §           £                                                        ¦                             µ       §                       ¤              
                   ®




               Ì


                                                                                °                                                    ¢                         ª                                             ²                                                    ±           £              £                                                °               ¥                   ©              §                                  µ                                                   ¬       £                      ¨                          §           




              Í

                                                                                         ´               ´




              

                                                                                                                                                                                                     ¯                   º                                                             ¤                                                ª                                                        £                  §                  °           °           ±               §                                                             »               ¤       §
                                                                                           ·                   ¸                               ·       ¹               ¹       ®                                                                       ¹




          

                                                   ²          °                                              ¤                          ª                         ¦                                                                                    ¤       ©                              °                             ¦               §       ©              §                           ¶                          ¤           §           £                                     ¡              ª           ¬               ­
                                                                                                                                                                                                                   ¹




           Æ
       

                                               «           £   ¦                                                                         ¤                                     ¼           ½       ¾               ­




       
               Ç
                                                                                                                                                  ½   ¿                                       ½                                               º                       Á                             ©           
                                                                                           ·                   ¸                                                       ¹           À                       ¸       ¹           À




       
           È
                                                                                                                                                                                                     ¯                   º                           Â       ¬                                                                   ¤               §       ©                                                 §           £                                                                       ¼   ½   ¾                   ­
                                                                                           ·                   ¸                               ·       ¹               ¹       ®                                                                                                                                                                                                               ®




               É
       

                                                                                                                                                                             ¯                           ¼       ¼               º                                  §               µ   ¤                                         §                                     ¼                   ½   ¾                   
                                                                                               Ã               À       Ä                                               Ã                       Ä




       
           Ê
                                                                                                                                                  ½   ¿                                       ½                                               º                                                 ±                                        ¨       £           Å                                                                                                     ©                          ¢   
                                                                                           ·                   ¸                                                       ¹           À                       ¸       ¹           À




               Ë
       

                                                          £   ¤       ¤       ±                              ¬                                                    ¦                       °                      ²                  °           °              ¦                   §                              §           ©                      ¢              ©                   £       ª                                                ¤                                             ¼       ½       ¾                       




               Ì
       

                                                           ©          °                              µ       ¤                           ª                                    °                                                            ±           ©                  §                  ¨   °                      ±           ©                          ²                       §       ©                          ¢                      ©   £           ª                                     ©                      °                                 
                                               Ã




              Í                                                                                              

                                               ¿              ¨                                                                                                   ¦                       £           §               µ   ¤                                     §                                                 ¼           ½   ¾               




              

                       ³   Á                                  ½       ¿                                       ½                                               º
                                   ·   ¸                                           ¹           À                       ¸                   ¹       À




          

                                         ¯                  ¥                              ¨                      £                          ¨               ¡                          ª           ¬                   §                              §       ©                              ¶                              ¤       §       £                     £                          ¨                                      Á                                  ¦                   £   ¦                                         §




           Æ
   

                                               ¦              §                  °                          £                                     ©                          ¥                       ©       £           ¨           ©                   ©                          ¥                                         ¦               ©              ¢                              ¡                                                           ²           ²                       §   ©       




   
               Ç
                                               ¨           °                                 ¦                       ¥                   ©                                     ©                              ¥                      ¤                   ¤       £           §       §           £                  ¨                   £                      §       ©                                  ¢                  ©           £           ª                                            §       ©           




   
           È
                                                              §       £                                         ­
                                           ®
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 39 of 59 PageID #: 771
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Î               Ï           Ð




               Î



                   Ñ       Ò   Ó           Ô           Ò                       Õ           Ö                       ×           Ø       Ù           Ú               Û           Ü           Ú   ×       Ù                       ×                       Ý       Ú       Ô       Þ       ß               ×           Ü       Ý               ×   Ø   Ù           Ú       Û       Ü           Ò                   Ó       Ô               à           á               Û       â   ×           ã           Ù               Û




           Ï



                                       ä           å       æ           å           Ø           ç   Ý                               è   Û           Û               é                   æ   Ý           Ú           ×           Ù                       Ü       Û       é       Û           ê           ×           Ø       Ý               Ý   Ô           ë           Ö               Ô       ß           æ       Ø   æ       Ô               Ø               Ò                   ä           è




           Ð



                                   Ý       ì       Û       Ö                       Ù       ì       Ô           Ý                       Ý           ì               Ü           Ô       ã   í   ì                   Ý           ì       Û                       Ú       æ       Ø           å           Ô           Ú           à           Ý   ì   Û           Ö               ì       ×           å               Ý   Ô                   á           Û




               ú


                                   Ù       ì       Ô       Ô           Ý           æ       Ø       í                           å       Ô           Ú               Ø           Ú       ×   Ü   å           Ò                               ä                   Ý       ì       æ           Ø           î                   Ý       ì       ×   Ý               Ú       ×       Ù                   Ý       ì       Û           ï               ã       Û           Ù       Ý   æ           Ô           Ø                   Ò




           û


                                   ð       ì       Û       Ö                       ì       ×       å                           Ý       Ô                       á               Û           Ù   ì       Ô           Ô           Ý       æ               Ø       í               å           Ô           Ú           Ø       Ú       ×       Ü   å       à               Ô       Ý       ì           Û       Ü       Ú   æ       Ù               Û           à               æ       è




               ü



                                   Ý       ì       Û       Ö                       é       Û       ê               Û           é                   æ               Ý                   Ô   ã   Ý                   Ý           Ô                       ì       æ       Ý                   ì           æ       ë                   æ       Ø       Ý           ì       Û           á               ×       â       î           Ú               ì       Û           Ü       Û               ì           Û




           ý


                                   Ú       ×       Ù                   ì           æ       Ý           à                       Ý       ì           Û               Ö               ç   Ü   Û           í           Ô           æ       Ø               í               Ý       Ô                   á               Û               ì       æ   Ý   Ý           æ       Ø       í                   Ý       ì       Û           â               ×       Ü               Ò               Ñ               Ø               å




               þ




                                   Ú       Û               î           Ø           Ô       Ú                       Ý           ì       Û           Ö                           å       æ   å   Ø           ç       Ý                   ì               æ       Ý               Ý           ì           Û                   â       ×       Ü       Ú           æ       Ý       ì                   Ý       ì       Ô   Ù           Û                   Ù           ì       Ô   Ý           Ù                   Ò




               ÿ



                                                                               ñ           Û                       î           Ø       Ô           Ú                           Ý       ì   Û   Ü       Û                   ç   Ù           à                   é       æ       î           Û               à               Ù       æ       ò       Ù           ì       Ô       Ý       Ù                   Ý       ì   ×           Ý                   í           Ô




       Î



                                   Ý       ì       Ü       Ô           ã           í       ì                       Ý           ì       Û                           Ú           æ       Ø   å   Ô       Ú                       Ý       ì               ×       Ý               å           æ           å                   Ø       Ô       Ý       ì           æ       Ý               Ý           ì       Û           â           ×           Ü               Ò                   ä           è




       Î       Î



                                   Ý       ì       Û                   ï           ã       Û       Ù               Ý           æ       Ô           Ø                           æ       Ù       Þ       Þ                           ä           ç   ë                   Ø       Ô           Ý                       Ù       ã       Ü       Û       Ú           ì       ×       Ý                   Ý       ì       Û           ï               ã       Û           Ù       Ý   æ           Ô           Ø




       Î   Ï



                                   æ       Ù           Ò                           ó       ã       Ý                               ä               Ý               ì           æ       Ø   î           æ           Ý                   æ               Ù           ô                           ä       Ù                   Ý       ì       Û   Ü   Û                   ×       Ø       Ö               ß           Ô   Ù           Ù           æ   á               æ       é   æ           Ý           Ö




       Î   Ð



                                   Ý       ì       ×       Ý                       ×       Ø       Ö                           Ô           è                       Ý           ì       Û   Ù   Û               á               ã       é               é       Û       Ý       Ù                       Ü           æ       â       Ô       â   ì   Û           Ý       Û       å                   ×       Ø       å           ì               æ       Ý                   ì   æ       ë                               æ           Ø




       Î
               ú


                                   Ý       ì       Û               á               ×       â       î                   õ




       Î
           û
                       ö
                           Ò   Ó           Ô           Ò                       ñ           ì       ×               Ý                       ä               ç   ë                       ×   Ù   î       æ           Ø           í                       Ø       Ô       Ú                   æ           Ù                   ì       Ô       Ú       å           Ô               Ö       Ô           ã               î   Ø           Ô           Ú                   Ý       ì   Û           Ö




               ü
       Î



                                   Ú       Û       Ü       Û                           ä           ×               æ       ë           æ           Ø               í                   å   Ô   Ú       Ø               õ




       Î
           ý


                   Ñ       Ò       ó       Û       â       ×           ã           Ù       Û                           ä               î           Ø               Ô           Ú           ì   Ô       Ú                       â       é               Ô       Ù       Û           à                   ×       ß       ß           Ü       Ô   ò   æ       ë           ×       Ý       Û           é       Ö           ì           Ô           Ú                   â       é   Ô           Ù           Û




               þ
       Î



                                   Ý       ì       Û       Ö                       Ú       Û       Ü               Û                   Ý           Ô                           Ý       ì   Û           ê           Û           ì       æ               â       é       Û               á               ×           Ù       Û       å           Ô   Ø                   Ý       ì       Û                   é       Ô   â           ×           Ý       æ           Ô       Ø               Ô               è




               ÿ
       Î



                                   Ý       ì       Û       æ           Ü                   â       ×               Ù           æ       Ø           í               Ù               Ò               ä   Ý                   ç   Ù                       ×                   è   ×           æ           Ü           é       Ö               é   Ô   Ú           Þ       Ü       æ       å           æ       Ø       í               ê           Û       ì           æ       â   é           Û                   Ò




   Ï



                                   ÷       Û           ç   Ù                       Ø       Ô       Ý                           ×                   Þ               Þ                   ì   Û           Ú           ×           Ù       Ø                   ç   Ý               ×                   á               æ       í           ë       ×   Ø               Ò                   ÷           Û               æ   Ù                       æ       Ø                   Ý   ì           Û




   Ï           Î



                                       è   Ü       Ô       Ø           Ý                   Ù       Û               ×           Ý               Ò                           Ñ           Ø   å           Ý           ì           Û       Ö                   ç   Ü       Û                   í           Ô           æ       Ø       í           Ý   Ô                   Ù       ì       Ô           Ô       Ý           ×       Ý                       â           Û       Ø   Ý           Û           Ü




   Ï       Ï



                               ë           ×       Ù       Ù               Ò                           ä                       å       Ô           Ø                   ç       Ý           Ù   Û       Û                       ×       Ø               Ö               Ú       ×           Ö                       Ý       ì       ×       Ý       Ý           ì       Û       Ö                   â       Ô       ã   é       å                       Ø           Ô       Ý               ì           ×               ê           Û




   Ï       Ð



                               á           Û       Û       Ø                       Ù       ì       Ô               Ô           Ý       æ           Ø               í                   å   Ô   Ú       Ø           Ú           ×       Ü               å           Ò




   Ï
               ú
                       ö
                           Ò       ø       Ô               Ý           ì           Û               Ù               Û           â       Ô           Ø               å                   Ù   ì   Ô       Ý                       ì       Û               Ü       Û               æ           Ø                       Ý       ì       Û           ×   ã           Ý       Ô   ß           Ù           Ö               Ü   Û   ß                   Ô       Ü           Ý       Ù       à




   Ï
           û
                                       ù

                                               ä   Ý           ç       Ù                   ×               ß                   Û       Ü               è           Ô           Ü       ×   Ý   æ       Ø           í                   í               ã       Ø       Ù       ì           Ô           Ý                   Ú       Ô       ã   Ø   å                   Ý       Ô                   Ý       ì       Û           Ü               æ       í           ì       Ý               Ù           æ               å           Û
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 40 of 59 PageID #: 772
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




               




                                                                                                                                                                                                                                                           




           



                   




                                                               




           /


                       




                                                                                                                                                                                                                                                                                                                                                                                                                      




               




                                                                                                                                                                                                                                                                                                                                                                                                      !




           0


                   




                                  "                                            #       #                                                                            $                                                                                                                                                                                                                                                                                        




               1




                                                                                                                              %                                                        &                                                                                                                                                                                                                       $                           '   




           2




                                                                                                                                                                   !               (                                                                                                                                                                                                                                                               &       




               3




                                                                                                                                                                                                                                                                                                   $                                                                                     &                                                                     




               4


                                   )




                                                                                                                                                                                                                                                                                                                   &                                                                                                                                




              5




                                                                                                                                                                                                                                                                                                                                %                                




              

                       




                                  *                                                                                                                                      %                                                                                                       &                   &                                                                                                                            &           




          




                                                                                                                                                                                                     &                                                                                                                                                                                                                         




           /
       




                                                                                                                                                                                                                                                                                                                                                                                                                                




              




                                                                        !




       
           0


                   




                              (                                                                                                                                                                                                          &                                                              %                                                                                                                                                




               1
       




                                                                                                                                                                                                                                                                                                                                                                                     




       
           2




                                                         +                                                                                                        $                                                                                                                                                                                                                                       




               3
       

                       




                                  ,                                                                                                                                                                                                                                                                                                        %                                 




               4
       




                                                                                                                                   &                       &                                                                                                                                                                           &                                                                          !




              5



                   




                              -                                        %                                                                                                                                     &               %                           $                                                                                                                                                                    &           $




              




                                                                                                                                                                                                                                                                                                                                                                                             




          




                                                          '           #                             #                                                                                                                                     ,                                                    &                                                                                                        




           /
   




                                                                                                      %                                                                                                                                                                                                                                                                                                                            




              




                                                                                                                                                                                             




   
           0




                                                                                       $                                                                                                                                   .                                                                $                                                                                                                                         $                               
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 41 of 59 PageID #: 773
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           6               7       8




               6




                                   9                   :           ;       <       <               =               >                   ?                       9       @           ;               A       ?               ?       B       =                   =               C               C       =               :       ?           ?           B           9       ?                   ?               B           9           ?                       D       >       E           A               F   G                   H       ;           A           I           J




           7




                                   B           9       K           =                   ;           >                                   B               D       L                   9           @           D       I       D       ?       G                   ?           ;                           L               ?       9       >   J                       A   M                       ;               F                       ?           ;                   J       ;                   <           A       :           B                   ;               C




           a




                                   9           >       G           ?           B       D           >               N                           O                               P               <           =       9       >           Q           ?           B           9               ?                   R       L               ?   B           =                   ;   >               I               G                       L           D           N       >       D               C           D   :       9           >       :           =                           C           ;       F




               b




                                   ?           B       9           ?                       C       F               ;           <                           <               =               O




           8

                       S




                           O   T               D       ?           B                   9           I               I                                   ;           C               ?               B       =       L       =               N       A           >           L               B           ;               ?               H   ;           A           >       J   L                   Q                       H           ;           A           I       J                   G               ;   A                   =       U       M               =           :               ?




               c



                               V




                                               F           O                   W       F           =               =                   >                       H           ;       A               I       J               B       9       K       =                   @                   =           =               >               F   ;           ?           9       ?       =           J                           ?           ;           H           9       F       J                           ?   B       =                   J           ;           ;           F




           d




                                   H           B       =           >                   B           =                                   H               9       L                   L               ?       F       A       :       X           @               G                           ?           B               ;       L       =           @               A       I   I               =               ?           L               Y




               e




                   Z




                           O   [               ;       ?                       >       =           :               =               L                   L       9           F       D               I       G           O                   \       =           =       M                   D           >               N               D   >                   <           D   >               J                           ?           B           9           ?               G           ;               A           B           9       K           =




               f




                                   ?           B       F           =           =                   ;                   C                   C           D       :           =       F               L               L       B       ;       ;       ?           D           >               N                           F       9   M       D           J           I       G               <                   A           I           ?           D       M           I       =                       ?       D   <               =       L               Q                   B               =




       6       g




                                   :           ;       A           I           J               @                   =                               <           9           X       D               >       N               9       I       I                   X           D               >           J               L               ;       C               <           ;   K               =           <               =           >           ?           L               D           >           L       D       J           =                   ?           B           9               ?




       6       6




                                   :           9       F               O                               P                       <                       =       9           >           Q                   ?       B       =       F       =           R       L                           >           ;                       H       9   G                       ?       ;                   ?               =           I           I               O




       6   7




                                                                                           P       ?                                   H               ;       A           I       J                   @           =               L       D   <           M               I               D           L               ?       D       :                   C       ;       F               <                   =                       ?           ;                   L       9           G                   ?       B           9       ?                       B           =




           a
       6




                                   L           D   <           M               I       G                           F                   ;               ?       9           ?       =               J               9       >       J               B           ;       M                   =           J                       B       =               J           D       J   >                       R       ?                       N           =           ?               L           B           ;       ?               O                       ]           =




       6
               b




                                   :           ;       A           I           J                   B               9                   K               =               @           =               =       >               J       9       >       :           D           >               N                           9       F       ;   A           >           J           D               >                           ?           B           =                   L       D           J           =               ;               C               ?           B           9               ?




       6   8




                                   :           9       F                       ?       ;           ;                       O                                   ^           B       9               ?           R   L               H       B       9           ?                           B           9           M       M           =   >           L                   H   B               =               >                   @               A           I       I       =           ?           L               9           F       =




               c
       6




                                       C       I       G           D           >       N                   O




       6
           d




                                                                                       ^           B               =                                   ;       >           I       G                       ?       B       D       >       N                       P               R   <                               L       9       G   D           >           N           D               L                   Q                   J           =               C   D       >           D           ?       D       K           =       I           G               Q                       D       L




               e
       6



                                                                                                                                                                                                                                                                                                                                                                                                                                               Z




                                   ?           B       =                       ?       F           9               E               =                   :       ?           ;       F               G               ;           C           ?       B           9           ?                               C           9       ?       9   I                       L       B   ;               ?                       O                                       >       J                       P               J       ;           >           R       ?




               f
       6




                               <               9       X           =                   9                       @                       D               N                   J       =               9       I               ;           C           D           ?               Q                   @                   A       ?           ?           B           =           ?               F               9           E           =           :           ?       ;       F           G                   ;           C               ?           B           =




   7           g




                                   9       @           J           ;       <           =           >                                   L               B       ;           ?                       D       L               L       ?       F       9           D           N               B           ?                       9       :   F           ;           L       L           O                                       P       ?               R       L               :           ;               >   L       D           L       ?           =           >           ?




   7           6




                                   H           D       ?           B                   B           D           <                                       I       =           9       >               D       >       N               ;       K       =           F                           9           >               J               F   ;           ?           9       ?   D               >               N                       9           ?                   L       ;       <               =           M               ;       D           >           ?                   O




   7       7

                       S




                           O   T               B       =           >                   G           ;               A                                   L       9           G                       ?       B       9       ?               B       =                       H               9           L                       _       _               ?           B       =                       C           9           ?           9           I                   L       ?           F               A   :       X                   B           D       <                               D       >




           a
   7




                                   ?           B       =                   @           9           :               X                       Q                   B           9       K               =               G       ;       A               L           =           =               >                           ?       B       =               9           :       ?   A               9               I                       9           A           ?       ;   M               L           G




   7
               b




                               M               B       ;           ?           ;       N           F               9           M                       B                   ;           C                   H       B       =       F       =                   ?           B               9           ?                   @           A   I           I           =       ?                   =               >           ?           =           F           =       J           Y




   7       8



                   Z




                           O       `           =       L               O
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 42 of 59 PageID #: 774
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   h       i       j




               h

                       k   l       m       n           o                       p                   n       q       r           q           s           t       u       p           n                   q           v               r           n   o               w       w




           i

                           l   y           q               z                           {               |   }       o                       ~           o       o                                     q       r           n           l
                   x




           


                       k   l                         u                                  l                                  q                              q                       |       }       o                   ~       o           o                  r       n       o                   p               n       q           r           q       s           t               u   p       n                   q               v                       w       w                              q                  q




               
                                                     q                                                        r           n                       r       n           o                       v   u       r           u                             q                                     z                   u   p           p               t       q                                    u           r       o                                         z                   n       q                      v   u       t




           
                                   q                  r               q                           n              ~                                  u                                            q                                                q                       ~           u                              r           n           u       r                                  ~       




               j

                           l           {                              q                              |   r                                         q                          ~                  r       r                             s           n       o       t       o               z                                      r                   r           n               o           u                   r           q           p               ~                          p           t   q       }                     o       ~
                   x




           
                                   u                                  u                          r               u                                         o           u       ~                   t       o                  o              r                   v   t       q                                  r       n           o                   r           q           p               q               v               n                          ~                       n       o       u                  u              




               


                                       v   t           q                                          r       n       o                                  o                         u                                                       o           q           v           n                      ~                              u                                     l                              q                                  q                                          u       




               

                               p                                 p               q                             r                                  r               p           t           o       r       r                                        q       ~       o                                 l




       h       

                       k   l           {   r                   |       ~                       p           t       o           r           r                                                q       ~       o                   r           q           n              ~                   ~                             o               




       h       h

                           l           {   r                                      u               ~               r           q                       r       n           o                   t              s           n       r               ~                     o           z                              o       ~                   l
                   x




       h   i                                                                                                                                                                                                                                                                                                                                               h       

                       k   l                         r               n                                  q                   t                       t       o       p           q           t       r                   n       o           t   o               q                                     u           s       o                                               z                   r   n           o       t           o                   |       ~                       u       




           
       h

                                   o                  n                                                r                   w           w




       h
               
                           l              o           ~                   l
                   x




       h
           
                       k   l                         r               n                           r       n                  ~                                         u       s           t       u                          n           o   t       o           z                      ~                       r       n                      ~                   u                                     u       s           t               u                                  r       n       u   r                      q




       h       j

                               p           t           o           p               u               t       o                      




       h
           
                           l              o           ~                   l
                   x




               
       h

                       k   l                                                     n               q                                                                          q                       p               t       o       p       u       t       o               r           n           u           r           
                               x




       h       

                           l       m       n           u               r                                  q                                                 n           u       }           o                          u                  o               v   t       q                              r           n       o                       u                   r               q   p       ~                                                        u           s           t       u              l
                   x




   i           

                       k   l              q               




   i           h

                           l                                                     w               w
                   x           x




   i       i

                       k   l           {       |                                  ~               q       t       t                          




           
   i

                           l                                                                    r           |   ~               z                       {                      o           u                  z                          r       |   ~                      q           r                       u                              q       }           o               t          u                          l                                   {                          o       u              z
                   x           x




   i
               
                                       {               w               w                                  r           |       ~               z                   {           p                       r                   r       n           q   ~       o               q                              r           n       o           t           o                                         ~   o                      v               l                                   {       ~                  r




   i
           
                                                     q               ~           o                       r       q                                         r           n                                                                  r       o               u                  q                              r           ~                                          y           q           l                           {           ~                                  r                         q       ~       o
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 43 of 59 PageID #: 775
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




               



                                                                                                                                               ¡       ¢           £               ¡                                                              ¤              ¥                      ¦                   §                          ¨                                   ©           ¦      ª       ¡   ª               ¢   «                   ¬




           

                       ­
                           ¬       ®                                                           §                                  ¯       ¦       ¯                                                                    ¯                           ¢       ¯       £                      §                  °               ¯                                      £                             ¯           °              ¡               ±               ¦           ¡       ²           ¥       «                      ³




           Ç




                               ª           ¯   ¢                      ¯           ´               ¯                                         ¡                  µ   §                   ¤                                  §                          §          ¯                                                                                                                    ¡                                ¯               ¶                                                   ±   ¦       ¡           ¶                   




               À                       £   ¦      ²                                                         ¡                                            ¯                   ¡       ³                             ¶               §               «           §                                §               ¨                           ·                              ¯           ¦   ¯                             ¡                                  ¯                          ¦       «




           È


                                             ³                       °                                      §               ¨




               É



                   ¸       ¬       ¹       ¯   §               ¬                               ¸               ¢                                    ³       ±                      ¥               º                                                 ¢       ¢               ¡   ¤           ¤       ¯       ¶                                                                ¡                                           §               ª                              °           «              §




           



                                                         ¥                                      §                       ¤           ¯       ¦              ¡                          ¢       «                                                                               ¯                   §           ¡           ²           ¯                   ²                   ¯           ¡   §       ³   ¦       ¯       ²       ¯                                          §               ¡       §




               Ê


                                   »
                                           ¦   ¯       ¯                               µ           §                   ª                      °       «           ¬                       ®                                      º               µ   ²               ±                                 ±                       ª           ¡           §           ¯               °                                                ¯                           °                          ¡   ±       ¦   ¡   ²




               Ë



                                   §                                 ¯                                                                            ¯               ¡           ³                         ¶               §           «                       ¦   ¯       ¶                  ¦                          ¬




              Ì

                       ­
                           ¬       ¼       ½   ¡       «                       ¬                               ¹                      ³                                                        ¡               ´           ¯                                     ¡                  µ       §               ª                   ¯       ¯                                   ²               ¡   ¦       ½   ¯       °               ¡               §




              



                                   ¾       ¿                     ª                                                         À           ¬               ·                      ¡                      µ       §                       ¾               ¿                 ª                                         À               ¨




          

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       »
                   ¸       ¬   ·           ¯   ¢       ¢                   ¥                           º           µ   ²                       ¡       §       §       ³       ²                                  ±                                             ¡                                               §                                             ³               ¢           °       ª       ¯               Á       ¦                   ¬                                   ¦   ¯       ¯               ¬




           Ç
       



                               ¸               °                                                            §                              §                                  ¯                                  £                                         ¯               ¡   ³                         ¶                   §       «                   ¶                              ¤          ³   ¦       ¯           §           ¬




       
                                                                                           Â       Ã                                                                                                                           Ã


               À                                                                                               ¯               £       ¯               °       ¡                              µ   §                                       ¯           ¶              §                                                                   ¾           ¿                                 ª                             À                          ¡           §                       ²       ¡       ¦   ½       ¯               °




       
           È


                                       £      ¦                                  °               ¯                                             £          ¤       ¡                                                            ¬       Ä




               É
       

                       ­
                           ¬       Å       ¡   ´       ¯                           «                          ³                       §       ¯       ¯                                                        §                       ¡               ³                 ¶       §           «               ¶                          ¤                      ³               ¦           ¯       ª       ¯           £          ¦               ¯                   ¨




          



                   ¸       ¬           º       §       ¡                                                                ¯                   ¡       ³                     ¶           §       «                       ¶                              ¤          ³           ¦   ¯           §           ¬                                   º           µ   ²                               ¡   §       §   ³   ²                                  ±                               º                     ³       ¢               °




               Ê
       



                                          ¡   ´       ¯                           §               ¯           ¯                                                    §                                          ¯                   ¬




               Ë
       
                                   Ã
                       ­
                           ¬                  °                       «                          ³                       ¤                          §              °           ¯       ¦                                             ¯                   ¶       ¢           ¡   ¤           ¯   ²               ¯                                                                 £                            §                                             ³                       °                     ¯




              Ì



                                   «          ³                                  ¯               ¦           ¯                   ¶           ¦       ¯   ¶           ¡           ¦                              ±                       «                      ³   ¦               °                  ¡           ±               ¦       ¡       ²                       ¨




              



                   ¸       ¬       ¹       ¯   §               ¬




          
                                   Ã
                       ­
                           ¬                          «                          ³                       ª               ¯           ¢              ¯       ´       ¯                                         ¡                                      ¤                      §              §                  ¯                                  ¢           «                           ¢              ¯       §               ³           ¶                                                                                             ¯




           Ç
   



                               ¶              ¤                      ³           ¦               ¯                                                                ¯                   °                      ¡           ±           ¦               ¡   ²                                 ¯       ¦           ¯                   ¨




   



               À   ¸       ¬           º                                                        ½                       «                  ³                      ¡           ´       ¯                                                         ª           ¯               ¤   ¡           ¦       ¯               £           ³       ¢                                                                                    §                       ¶                              ¤          ³   ¦       ¯                   ¥




   
           È


                               ª           ¯   ¤       ¡               ³           §               ¯                                         §               ¦                  ±                                         ¡           ¦           ²                          §           ª           ¯                                                                                              ¯           ¢           ¯       £                                  ¬                   Æ          ¡                              µ       §
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 44 of 59 PageID #: 776
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Í               Î           Ï




               Í




                                   Ð           Ñ               Ò           Ó           Ð                       Ô       Ñ                           Õ               Ñ       Ó           Ô       Ñ       Ö       Ô                           Ô       ×       Ø                   Ù       Ò           Ú               Ø           Ñ               Û               ×               Ò           Ù                       Ü               Ñ               Ú       Ý                   Ù       Ñ       Þ                   Ø       ß       ×       à       Ô           á                                   â           Û




           Î




                                   Ý           Ñ               ã                       Ô           Ñ           Ñ       ä                           Ý               Ñ       ã           Ö               Ñ       ß           Ó                       à       Ö       Þ                   à           Ó               Ú           ß           Ø       Ó           Ô                           Ô               Ñ                       Ô               ×       Ø                   å       Ø               Û       Ô                   ß       Ò       Ô       ×                   Ò               Ô               æ




           ó




                                   Ò           Ô                   ç       Ù                       Ð           Ñ       Ò               Ó           Ð                       Ô           Ñ               Ú       Ò           Ù               Ô       Ñ       Ö           Ô               Ô           ×               à   Ô                   Ù       Ñ       Þ                   Ø           ß               ×           à           Ô                   á                           â               Ô               ×       Ò       Ó       ä               Ò       Ô                   ç       Ù




               ô




                                   Õ           Ñ               Ó           Ù           Ò           Ù           Ô       Ø               Ó           Ô                       ß           Ò       Ô       ×                   ß               ×       à       Ô                       â           è                   ã   Ô                   Ñ       Ó                           Ô           ×               Ø                       Õ               ×       à   Ö               Ô           á




           õ
                       é




                           á           â           Û                       Ý           Ñ           ã                   ß               Ø           Ö               Ø                   Ô       Ö       Ý       Ò           Ó               Ð               Ô           Ñ               Ð           Ø               Ô           Ñ           ã       Ô                           Ñ                   Û                   à                           ê       Ø   ×               Ò       Õ           å           Ø               æ           Ý       Ñ       ã       Ö




               ö




                                   ê           Ø               ×           Ò           Õ           å           Ø           æ                       ß               ×       à           Ô               à       Ö       Þ                           ß       Ñ           ã       å       Ú                           Ý   Ñ       ã                   ã           Ù               Ø                           Ô           Ñ                           Ð       Ø   Ô                       Ñ           ã               Ô               Ñ           Û           Ô       ×           Ø




           ÷




                                   ê           Ø               ×           Ò           Õ           å           Ø           ë




               Ï



                   ì




                           á   í               Ø               å           å               æ                   Ò       Ô                       ç   Ù                       ×           à       Ö       Ú                   Ô               Ñ               Ù           à       Ý           á                               â       Û                   â               ç   Þ                               Ô           Ö           Ý               Ò       Ó   Ð                       Ô           Ñ                       Ð       Ø       Ô               Ñ       ã           Ô




               ø




                                   Ñ               Û                   Þ               Ý                       ê       Ø               ×           Ò               Õ       å           Ø               à       Ó           Ú                   Ü           ã           å       å       Ø           Ô               Ù           à           Ö       Ø                               Û       å               Ý           Ò           Ó               Ð           Ø               ê       Ø           Ö           Ý           ß       ×       Ø       Ö       Ø           æ




       Í       ù




                                   Ú           Ñ               Ó               ç       Ô                       ä       Ó               Ñ           ß                   á                           â           ×           Ñ               Ó       Ø       Ù           Ô       å       Ý               æ                   â               Ú       Ñ           Ó                       ç   Ô                           ä           Ó               Ñ       ß           á




       Í       Í

                       é




                           á   í               Ñ               ã           å           Ú                       Ý       Ñ               ã                           Ô       Ý       è           Ò       Õ       à           å               å       Ý                   ã       Ù       Ø                           Ý   Ñ       ã           Ö                   å               Ø                   Û       Ô                       ×               à       Ó   Ú                   ë




       Í   Î



                   ì




                           á           â               ç   Þ                           Ó           Ñ           Ô                       Ð           Ñ               Ò       Ó           Ð               Ô       Ñ                           à       Ó       Ù           ß       Ø       Ö                           Ô   ×       à           Ô           æ                   Ü               Ø               Õ           à           ã               Ù       Ø                       â               Ú               Ñ       Ó           ç   Ô               ä       Ó           Ñ               ß                   á




           ó
       Í




                                       â                       Ú           Ñ           Ó                   ç   Ô                       ä           Ó               Ñ       ß               á                       â               ç       ê       Ø                   Ó       Ñ       Ô                       Þ       à       Ú           Ø                   à               Ó                           Ñ       è               Ò               Ó       Ò   Ñ               Ó                   à       Ü               Ñ       ã       Ô               Ô       ×           à               Ô                   á




       Í
               ô


                                   î




                                               ×               Ø           Ö           Ø                   ç   Ù                       Ó           Ñ                       ß           à       Ý               Ô           Ñ                       ä       Ó           Ñ       ß           á                               â           ç   Ú                   ×               à           ê               Ø                       Ô               Ñ           å               Ñ       Ñ           ä                       à       Ô               ×       Ñ       ß




       Í
           õ




                                   Ô           ×               Ø                   ï               Ò           Ù       Ù           à               Ó                       Ú           Ñ       Ñ       Ö                   Ò               Ù               Ñ       è           Ø       Ó                   á                       â           Û                   â                           à       Þ                           ð               ð               â                   Õ           Ñ           ã           å       Ú               Ù       Ø       Ø




               ö
       Í




                               Ü               Ñ               Ô           ×                       Ô           ×       Ò               Ó           Ð               Ù           á




       Í
           ÷




                                                                                                       â           Û                       â               ç   Þ                       Ô       ã       Ö       Ó           Ø               Ú               Ô           Ñ               Ô           ×               Ø           å           Ø           Û       Ô                           à               Ó           Ú                           ×       ã   Ó               Õ       ×           Ø           Ú                   Ú       Ñ       ß       Ó           æ




       Í       Ï




                                   Ô           Ö               Ý           Ò           Ó           Ð                   Ô               Ñ                           Ð       Ø           Ô               Ñ       ã           Ô                       Ô       ×           à       Ô                   Ú               Ñ   Ñ       Ö               æ                   â                       Õ               Ñ           ã           å               Ú           ñ               ã       Ù           Ô                       à       Ô               Ø       à       Ù           Ò               å           Ý




               ø
       Í




                                   ã           Ù               Ø                   Þ               Ý                   Ö               Ò           Ð               ×       Ô                   ×       à       Ó           Ú                       à       Ù                       â               ß               Ñ   ã       å           Ú               Þ                   Ý                           å           Ø               Û           Ô           ×               à       Ó           Ú                   á                       â       Û               â




   Î           ù




                                   Ñ       è                   Ø           Ó           Ø           Ú                   Ô               ×           Ø                       Ú           Ñ       Ñ       Ö                   ã           è               Ü               à       Õ       ä                       Ü       Ý                   ò       Ø           Ò               Ó           Ý                   ç       Ù                           Õ       à   Ö                       ß           ×               Ø       Ó               Ô       ×       Ø




   Î           Í




                               Ü               ã               å           å           Ø           Ô           Ù                       Ù           Ô               à       Ö           Ô                   Û   å           Ý               Ò       Ó       Ð               æ           à           Ó               Ú               â               ä           Ó               Ñ           ß                               â               ç   Þ               Ð               Ñ       Ò           Ó               Ð               Ô       Ñ               Ô       Ö           Ý




   Î       Î




                                   à           Ó               Ú                       Ð           Ø           Ô                       Ñ           ã               Ô           á                           â               Ú               Ñ       Ó           ç       Ô               Ô           ×               Ò   Ó       ä                   Ô           ×               Ø           Ö               Ø                   ç   Ù                       à   Ó               Ý                   ß               à       Ý               Ô       Ñ               Ô           Ø               å           å




           ó
   Î




                                   Ô           ×               à           Ô                   á




   Î
               ô
                       é
                               ì




                           á                   Ó               Ú                       Ñ           Ó           Ø                       Ñ               Û                   Ô           ×       Ø               Ô           ×               Ò       Ó       Ð           Ù           æ               Ô               Ñ   Ñ           æ               Ò           Ù                           Ý               Ñ           ã                           ×       à   Ú                       Ô           Ø           Ù           Ô       Ò           Û   Ò       Ø       Ú               æ




   Î
           õ




                                   Ý           Ñ               ã                       Ú           Ñ           Ó               ç       Ô                           ä       Ó           Ñ       ß               Ò               Û                   Ô       ×           Ø               Ú           Ñ               Ñ   Ö                   ß       à           Ù                           Ñ           è               Ø           Ó               Ø       Ú               Ü           Ø               Û       Ñ           Ö       Ø               Ô       ×       Ø
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 45 of 59 PageID #: 777
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ú               û       ü




               ú




                                   ý       þ               ÿ                                         þ                                                                                                                    þ                                                                                                                                                          ÿ




           û

                                                              




                                                                                              þ                                     ÿ                                                                           ý       þ       ÿ                             þ               




           $




                                                                                                                                                                




                                                                                                                                                   




               %
                       
                                  




                                                                                                             ÿ               þ                       ý       þ           ÿ                         þ                                                             ý                                                         ÿ       þ                                                                               ÿ                              ý       þ                  þ                                  þ           




           &


                                                                                                                                                                                                                                                                               




                                           ý               þ                                                                                               þ                       þ                         ÿ   þ                                                                                                               ÿ                                                                                                                                                             




               '



                             




                                                                                                                                                                                                ÿ                                            ÿ                                         ÿ                                þ               þ                                     þ                                                            þ                                     ÿ                                       




           (


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                    þ                                                                                        ÿ                                                                                                                                                                                                   ÿ                                                                         




               )




                                                                                                                                                                     ÿ           þ               þ           ý   þ                                                                                                     ÿ                                                                                                                             ÿ   þ                                                  




               ü



                                                                                                                                                                                  




                                          þ                                                                                 þ                                                                                      ÿ       þ                                      þ           þ                                                                                                                                                              ÿ                                             ÿ                              




       ú       *



                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                           ÿ               þ                                                  ý               þ                                         ÿ           þ          þ                                                                                                                      ÿ                                                         




       ú       ú



                                                                                           




                                                                                                                                                                        ÿ                                                         ÿ   þ                                                                                                                                                     ý       þ                                                          




       ú   û

                                       
                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                 ÿ       þ                               ÿ                                                                                                                                             ÿ           þ                                                                                                                                                          




           $
       ú

                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                  ÿ           þ                                                                                             ÿ   þ                                                     ÿ           þ                                                      þ                                                                      þ                                                                                      




       ú
               %


                                                                                                                                                                                                                                                                                                                                                                                                   




                                          ÿ                                                                 ÿ                                                                            ÿ   þ                   ÿ       þ                          þ                       þ                                         ÿ   þ                                          




       ú
           &
                       
                                  !




                                                                      þ                                                                             ÿ                                          ÿ                                                  ÿ                                                                                   ÿ           þ               ÿ                      ý       þ                               ÿ                                                        ÿ                              ý       þ




               '
       ú




                                                          þ                                  ÿ                                                                         ÿ                                                                                     þ                                      ÿ                                                                           




       ú
           (


                                                                                       




                                                                                                                                                                                                                                                                   ÿ           þ               ÿ                                                            ÿ                      ý           þ                                      þ               þ




               )
       ú

                                                                                                   




                                                                                                                                                                                                                     þ                                                               þ                                                                                                                                                                         ÿ                                                    ÿ       þ




       ú       ü



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                             ÿ                                                                                   þ                            þ                                                       þ                                           ÿ   þ                           ÿ   þ                                                                                                ÿ                                 ÿ                               




   û           *

                                              
                           




                                                                      ÿ           þ                                                                                                                                              ÿ   þ               ý           þ           ÿ                                         þ                                                        ÿ                                                                                            




   û           ú




                                                                                                                                                                                               ÿ                               ÿ          ý       þ                       ÿ                                          ÿ                                                                                           "               ÿ               þ                   ÿ                                          




   û       û




                                   ÿ                                                                          þ                   




           $
   û

                                               
                                                                                                                                                                                                                                                                                                                                                                                




                                                                      ÿ           þ                                                                                                                                              ÿ   þ               ý           þ           ÿ                                         þ                                                                                                                            þ                                                       




   û
               %
                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                            þ                                                                            þ                                                                                            #                          þ                                                                                                                             ÿ       þ                   




   û
           &




                                                                                 ÿ           þ              þ                                                                      ÿ       þ       ý           þ   ÿ                         þ           
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 46 of 59 PageID #: 778
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +           ,           -




               +

                       .   /       0       1                       2           1           3   4       5               6               7       8                       9       1           3               :           ;       <       :       =           8                           >               ?       @       :               7       A                       6           1       8       3       A       >       6           B                           @           >           A           C           >   B           @               8




           X                               C       E                           8           @           8                       @               >           A                               C   E                       2           1   3       4           5                       F               :           2       @           :           C           :                       8       @       8           F           3           4           4               :           8                   @   1           4   :                           >       A




                                   D                                                           D                                                                               D                                                                                                                                                                                                               D




           ,

                                   4       1           =                       8           :   5           G




                                                                   D




               [
                           /   I           1               J                   6           1       /                               K                       8           @       >           6       L                   8           @   :       C           :                   7       A                   6   1               <               1           A           A           >   F       4   :               2                   9                           8           1                       6           A   2           :               C
                   H




                                                                                                                                                                                                                                                                                                                                                                                                                           D                                                                       D




           \
                                   8       @                       8                       M   3       :               A       8               >           1           6               /                   N           @           :   C       :                   7   A                           8       2   :       6           8           9               F                   3       4   4   :       8       A                       ?       4                   9       >           6       B




                                                       D




               ]


                                   8       @           C           1           3           B   @                       8       @                           8                   =                   C           J                       6       5                       @               :                   >   A                   O           3       E       <                   >       6   B           :       P       :           C           9                           2           @       >   =           @




                                                                                                                                               D                                           D                                       D




           V                       2                   9               J               <       C       1           F                       F               4           9               /                       K                   5   1       6                   7   8                           8       @   >       6           L                       8           @           :       C   :       7   A                           6           9




                                           D                                                                                   D                                                                                                                                                                                                                                                                                           D




               ^


                               <           1           A           A           >       F       >       4               >       8               9                       1           ?                       6           A           2   :       C           >           6               B                   8   @                   8               /




                                                                                                                                                                                                   D                                                                                                                   D




               Y                                                                           N   @       :                       1               6           4           9                   8       @       >           6           B               K                   2               1           3       4   5                   A                       9               J                   6   5                   K       7   E                                   6       1           8           A           3   C           :




                                                                                                                                                                                                                                                                                                                                               D                                           D




       +       -

                                   8       @                       8                       2   1       3               4       5                       F               :                   8       @       :                       =           A           :               J                   F           :   =                   3           A           :                       Q       Q               6       5                       K               7   E                           6       1   8




                                                       D                                                                                                                                                                               D                                                                               D                                                                           D




       +       +

                                   1           ?           ?       :           C           >   6       B                       8               @           >           A                           A                       ?           =       8               J                   F               3       8               K                   8           @           >           6       L                       C       :                       =               8           >           1       6       J                       6




                                                                                                                                                                                           D                                       D                                                                                                                                                               D                                   D                                                                               D




       +

           X                       >       6           A           8           >           6   =       8               >       P               :                       C       :                   =       8           >           1   6                   8           1                                   6   9       8           @           >           6           B                   4   >   L       :               8           @           >               A                       >       A               B   1           >               6       B




                                                                                                                                                                                           D                                                                                                       D




       +   ,

                                   8       1                   F               :               8       @               :                                   C       E           A                   1       P           :           C           8           @           :                               ?       =       :               /                               R           >       A               C   E                       3       <                           J           F           3   8                   K




                                                                                                                                               D                                                                                                                                                           D                                                                                       D




       +
               [
                                   5       >           5           6               7       8           =               1       6               A           >           5       :           C               8           @               8               /




                                                                                                                                                                                                                                   D




       +
           \
                       .   /               6           5                       C           >   B       @               8                       8           @           :       C           :           J               5           >   5                   9           1               3                       4       A           1                       4           :                   6               2               9               J                                   A                   2   :           4   4               G
                               H




                                                                                                                                                                                                                                                                                                           D                                                                       D               D               D                                                   D




               ]
       +

                                           1           3           4           5               8       @                       8                       F               :                           6                   >           6   A       8           >           6               =           8       >   P       :                       C           :                       =       8   >   1       6                           A                           2           :           4       4       J           8           1
                               S




                                                                                                                       D                                                                   D                                                                                                                                                                           D                                                   D




       +

           V                       4       :                       6                       2           9                           ?           C           1       E                       8       @       :                       A   @       1           8           A                   G




                                                       D                                       D




               ^
       +

                           /       T       :           A                   /                   T       :               A           J                       >               ?               9       1       3                       L   6       :           2                           2           @       :   C       :                       8           @           :                   A   @   1       8       A                   2           :               C           :                   =   1       E       >           6               B
                   H




       +

               Y                       ?   C           1       E                   /




               -

   X                   .   /       0       1                       @           :           C   :                       1       6                           U                   B           :               V                       1       ?               9           1               3           C           C       :       <               1           C           8                   9   1   3               A                   9               J                           W               :               =               6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S




                                                                                                                                                                       D                                                                                                                                                                                                                                                   D                                                                                           D




               +

   X                               A                   9                       2           >   8       @                       =               :           C           8                   >       6       8           9               8       @                       8                               K   8   :   E                       I               3       E           F           :   C           X           Y               2                               A                       ?   >   C           :   5                       F           9




                                           D                                                                                                                                   D                                                                           D                                                                                                                                                                                       D




   X       X                       0       8           :           2                       C   8               /           W




                                                                               D




           ,

   X                       /       T       :           A                   /
                   H




               [
   X                   .   /               6           5               J                       B                       >       6                   J                   8       @                   8               7   A               O       3           A           8                       F               A       :           5                       3   <                   1       6       8       @       :               <               C                   1       =           :       A   A               1               ?
                               H




                                                                                           D           D                                                                                   D                                                                                                               D




           \
   X                               :       4           >       E               >           6           8               >       1               6               Z               >           A               8           @               8                   Q           Q




                                                                                               D                                                                                                                                   D
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 47 of 59 PageID #: 779
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _       `           _




           _



               a       b           c   d           e       f               d           g           h           d                   i           f           j   k       l                       d           m           n                   o       j           p           p       q           r       q           k   d           f           n           i       r   s       q           f           t                   u       q               f               b




                   v
                       b   a           k   o                       m       g           h           d                   h           r           q               d       g           n           f           q                   d           m       n                   f           n           i       r           s   q       f       w




       `



               a       b       x       g   q                   y           i           z           z           q       d                       s           n   i       k           d                   b                       {           n                   c                   |           k       n           m           g   n           m               }       h       k           u                   y           i       z               z       q           d       f                       g       q




           


                               m       h   f                       f       g           n           r           d           b                           a       k       o                       d           g           q                   j       o       q           k           d           j           p       j   s       h   d               j       n       k       y               u                       d       g       q                           p       n       r           q           k       f           j       s           f




       


                                       q   n                       z       q                       n               p               h           z           z           d           g           q                       n       d           g       q       r                       k           j       k           q   d       q   q           k                   s   h       f           j       k               l       f               b                                  q               e       f                   d       g           q




                           ~                           ~




           



                               n       k   q                       d       g           h           d                   s           h       }               q           i                                   n           k       q                   f       g           n           r           d               b




                                                                                                                                                                               ~




       
                   v
                       b   a           k   o                       m       j           d           g                   d           g           q               q                              z           h           k       h           d       j       n           k                       n           p           m       g   u                       u       n   i               y           q               z       j       q                      q                   d           g           h       d




                                                                                                                                                                               ~




           




                               m       h   f                       k       n           d                       j       o           q           k           d   j           p       j           q           o               t               o       j       o                       u           n       i               f       h   u                       j       d           m           h       f                   y           q               s       h           i       f           q                   j           d




           



                               m       h   f                       f       d           q                               q           o                       n   k           w




                                                                                               ~           ~




   _       



               a       b              n           b                           c               y               q       z           j           q              q                   j           d                       s       n           i       z       o                       g           h                  q       y       q           q           k           j       o           q       k               d       j           p       j           q           o           b




   _       _

                   v
                       b              g   h               d               j           f               t               m           g           h           d           o           n                       u           n       i                   d       h           |           q                       p       r   n   }                   d           g       q           r           q                       n       r       d                       k           n       d




                                                                                                                                                                                                                                                                                                                                                                                               ~




   _



                               j       o   q               k       d       j               p       u           j       k           l                       j   d           t                   j               p               u           n       i               y               q           z       j           q          q                   j       d           f       g           n       i               z       o                       g       h                  q                   y           q           q       k




   _   `



                               j       o   q               k       d       j               p       j           q       o               w




   _
           


               a       b              g   h               d               o           n                           c               d           h           |   q                       p       r           n       }                       d       g       q                           p       n       r           q   k       f   j           s                   r   q                   n       r               d           w                               c               o           n           k           e       d




                                                                                                                                                                                                                                                                                                                                                                           ~




   _
       


                               d       h   |               q               h           k           u           d       g           j           k           l       b                               c                   d       g           j       k       |                       d           g       q           u           s   n           i           z       o           g           h                      q               h               k       o                   f           g           n       i           z       o




           
   _



                               g       h                  q               j           o           q           k       d           j               p       j   q       o                       m           g           n                       p   j       r           q           o                   d           g   h       d           y               i       z   z       q           d               b                           c       d                   e   f                   h




   _
       


                                   p   j   r               j       k       l                                   j       k                       h           k   h       z           u           f           j           f               b                       c           p                   k       j           k   q       d   q           q           k           n       d           g       q               r               s               h       f           j       k           l           f                   s       h           k




                                                                                               ~




           
   _



                           y           q                           n       f           j           d           j                  q           z           u           j           o           q           k           d       j               p   j       q           o                   y           q           d   m       q   q           k                   d   g       n           f       q                       d       g               r       q           q                   l           i       k           f           t




                                                       ~




           
   _



                                   c       o               n       k               e   d                       |       k           n           m               m       g           u                       d           g       q           u               o           j           o           k               e   d           j   o           q           k       d   j           p       u                       d       g       h               d                   n       k           q               t




           



                           y           q   s               h       i       f           q                       d       g           q                   y       h       f           q                       n               p               d       g       h           d                       s       h           f   j       k   l                       j       f           k           n       d                   y           q           k           d               b                           x       g           q




           _



                               f       d   r               j       |       q                       j           f                   f           d           j   z       z                       d           g           q       r           q           b




                   v
                       b           c   k                   u       n       i           r                       r       q                       n           r   d                   g           q           r           q           t               h       d                       f           n   }               q               n           j           k       d           u           n       i                       r       q                   p   q           r       q           k           s       q




                                                                                                                               ~                                                                                                                                                                                           ~




       `



                               d       g   q                           p   h           s           d                   d           g           h           d           u           n           i                   y           q           z       j       q                      q                   d           g   h       d               s           h       f   j       k           l                       m       h       f                       f           d       q                               q           o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~           ~




           


                               n       k                          j       f                       d           g       h           d                       s   n       r           r           q           s           d           w




       


               a       b              q   z               z           t                   c                   d       g           j           k           |           f           n       }               q           d       g           j       k       l                   y               q       k           d           j   d                   b
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 48 of 59 PageID #: 780
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




               

                                                                                                                                                                                                                                                                                                                                                ¡                      ¢           £




           

                                  ¥                  ¦                      §                                                                          ¨                                                                                                                   ¨                                                                                                                                                                                 ¡                  ©
                   ¤




           

                                                                                    ¢                      ª                                     «                                                                                        «                                         ¬               ¬          «                  ¦                      ­   ¢                                                                                     




               µ
                                           ¦                                        ¦                                     «                                ¢           ®                                                     ¯                                        §   ¦                                                ¦                                                                                                                                    




           ¶
                                   ¢                  ®                                                                                                                                                                                                                                       ¦                          «                               «                         ¢           ®                                            ©                                                       




               ·


                                       ¬                                                             ®                                                        ¨                                                                                                                      §                                                                                                                                                                             ¦                   §       




           ¸
                                   «                                               «                         ¢           ®                                        ©                       ©                                                                                                    ¢              ¡                         ¦                 ¢                                                                                            ¡                  ¢




               ¹


                                                             




               º


                                                                                                                                 ¨                                                                                                                                                                      ¡                                ¢       §              ©                                               ¦                                  ¢
                                                                                       °




              »

                                   ¡                                    ¦       ©                      ¢                  ¢       ®                                                                                         ¦       «                                         ¬                                                           «                        ¢           ®                                      ¨               ¬                                                                 ­




              

                                                                                                                         «                         ¦                      ª                                             §                                                                                                                           ¢                                         ±                                            ©                           ¢               ®




          

                                                                                    ¢                  ¡           




          

                             ²                                                                                         «                                ¢           ®                          ª                                        ¢                                                                      ª                                    ¢                                                           ¬                  ¦                            




       
               µ
                                       ¬   ¦                      ©                                                        ®                      ¢       ª                          ¦                                                                                                                                                    ¡              ¢                         ¬                                                   ¦                         ¢




       
           ¶
                                              ¬           ¬              «                      ¦                                                                                 ¢           ¡                      ¢       ®                                                   ¡                              ¢                                        ¦                                                       «                                    ¢   ®                  ¢               ¡           




               ·
       

                                                          £




       
           ¸
                                  ³                                     «                      ¢               ®                                            ¢                                                          ¦              ´              ©                                                                      «                               ¢           ª                                                
                   ¤




               ¹
       

                                         ¦                                                           ¦                              ¬              «                             ¦                                                                          «                                        ¡                      ©                          «                                               ¦                                            
                               ¤




               º
       

                                   «                                    ¢           ®                                     ¢       ¡                                          £




              »

                                  ¯                                 ¦                                 ¦                      ª                                                                                     ¢                                                                                                ©                                                                         «                                    ¢           ®          ª                             
                   ¤




              

                                                                    ­                   ¬              ¦                                                               ¦           ¢                                                         ¢           ¡                              ¬                                                                                        ¦       ¢                                     ¦           
                                                                                                                                                                                                                                           ¤




          

                                   «                  ¢                                                      ¢                      ª                                                               §                                                                                                   §   ¦                                           ­                  ¢       ®                       ¬                  ¦           




          

                                 ±                                                           ¢                                  «                                    ¢           ®                                                                                                            ®              ¢                          ¢   ¡                                                                                         ®           ¦             ¢   ¡           ª




   
               µ
                                                                                                                                                                                    ¬                  ¦                                                    «                                        ¢       ®                                         ¦                                £




   
           ¶
                                  ±              ©                                        ©                                                                                     ¡                          ª                      ¢       ¡                       ¨                                                                                                                                                                            ¡              ¢
                   ¤
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 49 of 59 PageID #: 781
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¼           ½           ½




               ¼




                                   ¾           ¿           À               ¾           Á       Â       ¾               Ã       Ä           ¾               Å                       Â       Æ                   Ç       È               É       ¾       Á           Ê                       Ë   Â           Æ           Æ           Ë           ¾               Ì                       Í           Î   ¾       Á           ¾                   Ç       È                   Ã           Ï               Ð           Â   Ã   ¾       Æ       Â           Ä




           é




                                   ¾           Ã               ¾           Á           Ñ       Ê                   Ò           ¾           Î           Â               Ã           Ó                   Æ               Î           ¾   È       ¾                   Ä       Ô               È   Â           Ã           Ñ           È               Ì                           Í       Î           ¾   Ê               Ç   Á               ¾                   Õ           ¾           Ä       Î       Ô           Ã   Â   Ä       Ô       Ë           Ë           Ê




           ½




                                   ¾           Ö               ¾           Ä           Æ       ¾       Ó                   Ì                               ×               Ø               Æ           Î               ¾           Ê           Î       Â           Æ           Å               Â           Æ                   Õ               Ô       Ê                       Á       Ï           Ë   Ë                   Ï               Ã                       Ä       Ï           Ã       Ä       Á           ¾   Æ   ¾               Ô




               ê




                                   Ë           Â               Æ           Æ           Ë       ¾                   Ò           Â           Æ                   Ì                               ×       Æ                       Õ       Â       Ñ       Î           Æ               Ì                   Ù               Ã           Ó                       ×               Ç   É           ¾           Ë       Ï           Ï               Ð           ¾           Ó               Õ           Ê       È           ¾   Ë       Ø       Ì




           ë




                                       ×               Ç       É           ¾                   Ñ       Ï               Ã       ¾                       Ï               Ú           Æ                   Ô               Ã           Ó           Æ       Á           Â       ¾               Ó               Æ           Î           Â           È               Ì                               ×   Æ       Ç   È                           Ï           Ã           Ë       Ê               Ô                   Õ       Ô   Æ       Æ       ¾           Á




               ì




                                   Ï               Ø                       Ô                       Ø   ¾               Û                   Â           Ã               Ä           Î       ¾           È                   Ì                   Í       Î           Ô       Æ                   Ä           Ô           È           Â           Ã       Ñ                       Û       Ô           È           Ã           Ï               Æ                       Ï       Ã               Ô                       Î   Ô   Á       Ó




           í




                                   È           Ú               Á               Ø       Ô       Ä       ¾                   Ì




               î


                       Ü




                           Ì       Ý           Ï               Ú           Ë           Ó               Ô                       Ä           Ô           È               Â           Ã       Ñ                       Ò               ¾           Ð       Â           Ä       Ð               ¾   Ó               Þ




               ï




                   Ù       Ì   Ù               Ã               Ê           Æ           Î       Â       Ã               Ñ               Ç   È                       À               Ï       È           È               Â       Ò       Ë       ¾           Ì                               ß   Ú           Æ                           ×               Û           Â           Ë       Ë               Æ       ¾           Ë               Ë                       Ê       Ï           Ú           Å           À       Ï   Ë       Â       Ä           ¾




       ¼       ð




                                   Ï               Ø               Ø       Â           Ä       ¾       Á               È           Å                       ×                   Ç   É       ¾                           Ã           ¾   É       ¾       Á                   Î               Ô   Ó                       Ô                       Ä       Ô           È           ¾               Å       Ô       Ã           Ó                               ×           Ç   É           ¾               Û           Ï   Á   Ð       ¾       Ó




       ¼       ¼




                               Õ               Ô               Ã           Ê                   Ï           Ø                   Æ           Î           ¾               È           ¾           Å                       Û           Î   ¾       Á       ¾               À                   Ï   Ë           Â           Ä           ¾                   Ï               Ø           Ø   Â           Ä   ¾       Á           È                           Ð           Â       Ä           Ð   ¾           Ó               Ô




           é
       ¼




                                   Ä           Ô               È           Â           Ã       Ñ               Ì                           Í           Î               ¾           Ê                   Ð               Ã           Ï   Û               Æ           Î       Ô               Æ               Æ           Î           Ô           Æ                   Â           È                   Ï   Ã       ¾                           Ï               Ø               Æ           Î       ¾               Õ       Ï   È       Æ




       ¼   ½




                                   Â       Õ               À               Ï           Á       Æ       Ô               Ã       Æ                   À                   Â           ¾       Ä           ¾               È               Ï           Ø               ¾       É               Â   Ó           ¾           Ã           Ä           ¾               Ì




       ¼
               ê


                                                                                               à




                                                                                                       Î               Â       Ë           Ë           Â           À               È                   Æ               Ï           Ë   Ó               Æ           Î       ¾           Õ                   Æ           Ï                       Ñ       ¾           Æ                   Æ           Ï           Æ           Î               ¾           Â           Á                   Ä       Ô       Á




       ¼
           ë




                                   Â       Õ               Õ               ¾           Ó       Â       Ô               Æ       ¾           Ë           Ê                       Ì                   á                   Ï       Ò       Ï       Ó       Ê                   Û               Ô   È                   Ò               Ô           Ä       Ð                       Æ       Î           ¾   Á       ¾                   Ì                           Ù           È                       Ø   Ô           Á       Ô       È                       ×




               ì
       ¼




                                   Ä           Ô               Ã                       Æ       ¾       Ë               Ë           Å                   Æ               Î           ¾                   Ï               Ã           Ë   Ê               â           â                       ã   Æ           ¾           Û           Ô           Á       Æ                       Û       Ô           È           Ï           Ã                           Æ           Î       Ô           Æ               È           Â   Ó   ¾           Ì                           ä           ¾




       ¼
           í


                                                                                                                                                                                                       à




                                   Ô           Ó           Õ               Â           Æ       È                       Æ       Î           Ô           Æ                       Ì                                       Î           Â   Ë       Ë       Â       À           È                   Û           Ô           È                       Ï       Ã                       Æ           Î       Ô   Æ                   È               Â           Ó           ¾           Å           Ô           Ã           Ó       È       Î       ¾




               î
       ¼




                                   Û           Ô               È                   Ò           Ô       Â               Ë       Â           Ã           Ñ                           Ï       Ú           Æ                           Ï       Ø           Æ           Î       ¾                   Û           Ô           Ê                       Û       Î           ¾           Ã                   Æ   Î       ¾                           È           Î           Ï       Æ           È                   Ø       Â   Á   ¾       Ó           Ì




               ï
       ¼



                               å




                                               ¾               Ã           Ñ           ¾       Á       Â               Ã       Ð                       Ô               Ã           Ó                   æ               ¾           ¾   Ó       Ê                   Û       ¾               Á   ¾                       Ï           É           ¾       Á                       Æ       Î           ¾   Á       ¾               Å                   Ò               Ú       Æ               Æ           Î           ¾   Ê           Ó       Ï           Ã               Ç       Æ




   é
               ð




                                   È           Ô               Ê                       Ô       Ã       Ê               Æ       Î           Â           Ã               Ñ                   Ô       Ò                   Ï           Ú   Æ               Ñ           Ï       Â               Ã   Ñ                   Ò               Ô           Ä       Ð                       Æ       Ï               Û       Î           ¾               Á           ¾                   Æ           Î   Ô           Æ               Ä   Ô       È       Â           Ã           Ñ




   é
               ¼




                                   Û           Ô               È                           Ø   Ï       Ú               Ã       Ó               Ì




   é       é


                       Ü




                           Ì   ç               ¾               Ë           Ë               Å           Ô               Ã       Ó                       È               Ï               Å                   ×                       Ñ   Ú       ¾       È           È                       Æ   Î           Ô           Æ                   Ç   È                   Û           Î       Ô           Æ               ×               Ç   Õ                           Æ       Á           Ê   Â           Ã           Ñ       Æ       Ï




   é
           ½




                                   Ú           Ã               Ó           ¾           Á       È       Æ               Ô       Ã           Ó                   Ì                           Í           Î               ¾           Á   ¾               Û           ¾       Á               ¾               Ï               Ø           Ø       Â       Ä           ¾           Á       È               Æ       Î           Ô               Æ                       Û       ¾           Á       ¾               Õ       Ï   É       Â       Ã           Ñ




   é
               ê




                                       Ø       Á               Ï       Õ                       Û       Î               ¾       Á           ¾                           Æ           Î       ¾                           È           Î   Ï       Æ       È                   Û               ¾   Á           ¾                           Ø       Â       Á           ¾           Ó                   Æ   Ï                   Æ               Î           ¾                   Ï           Æ       Î       ¾           Á       È       Â       Ó           ¾




   é
           ë




                                   Ï               Ø                       Æ           Î       ¾                       É       ¾           Î           Â               Ä           Ë       ¾               è                       Ä   Ï       Á       Á           ¾       Ä               Æ       Þ
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 50 of 59 PageID #: 782
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ñ       ò       ó




               ñ



                   ô       õ       ö   ÷   ø           õ




           


                       ù
                           õ   ô       ú   û               ü               ý                           þ               ÿ       ú           û   ÷               ø                            û                 ÿ                                                     ÷                                                                        ÿ                              ÿ           ø                              ø              ü   û




           ò



                                   ü              ø                                             ÿ                                          ü       ú       ü              ú                                                                  ø           ÷                          ý           ý       ü                  ÷               ø                                 ÿ                          û               ú              




               ó



                                                  ÷                               ü                                  ÷       û                      ú       ÷                      ý                      ÷   ø           ÷                                 ø       ÷   ø               




           


                   ô       õ                                        ø                                                                    ü       ú       ü              ú                     ÷       ø           õ




               


                       ù
                           õ   ô       ú   û                                                                        ø                      ÿ       ø                                    ø   ÷   û           ÿ                              ú                         ÿ                                              ü       ú                              ý           ý       ü                          ÷               ø               ú   ÷                   ÷




           


                                       ü                                                        ø               ü   ú                  ø       




               




                   ô       õ          ÷                                                                                             ø                  ú       ÷                          ü   ú                  õ                          ÿ                      ü               ý                                     ÿ                                                                                                         ÷




                                         ø       ü       ú                      ø                                          ÷                                    ÿ          û                              ÷                                  û                                         ø                                 ÷                                                 ü                                          ü                                     ÷




       ñ       !



                                          ÷                                                                            ý                                                   ü           ø   ø          ú           õ                          ü                                  ü                                  ÿ       ú   û           ÷                                                  ü                                      ü   




       ñ       ñ



                                                 ÿ       ú           û                   õ                                                ÷                                 ü                             û                                                    ÷                                                 ÷           ÷               ü       ú                                                  ø                             ú              ÷




           
       ñ



                                                                                    ý                                                     ÷                  õ




       ñ   ò



                                                                                                         õ                       þ           û              ú                                     ü       ú                           ü                                ø                                   ü                      ÷           û       õ                               þ                                      ü           ú                   ü       




       ñ       ó



                                         ø               ÷                      ÷                                 ÷       û                       ü                                            ÷           ÷               õ




       ñ
           
                       ù
                           õ                     ÷                                             ÿ                   ÷                   ÷                          ÷       ÷   ú                                        ü           ú                                            ÿ       ú               û                      ú           û           ø                                 ÷                              ü           ú   




               
       ñ



                                      ÷          ø                                             ÿ                                         ü       ú                         ÿ                   ø                      ÷               




       ñ
           


                   ô       õ       ö   ÷   ø           õ                       ô                   ú               û               þ           ÷                      ÷                                                                                           ÷                                                 ÿ                                 ÿ                               õ                               þ               û      ú                   




               
       ñ



                                                ÷                                              ü                          ü           ú                          ü       ø                     ø       ÷                                 ÷                     ÿ   ø           ÷                                             ü              ÷                                  ý               ý       ü              ÷               ø




       ñ



                                       ú                                                                                   ÷           ø   ÷                       ÷                          ÷           ø              ÷           ú       ÷       õ                                      ÷                                      ú                                                                                       ÷           ø   ÷                       ÷




   
               !



                                         ø       ü       ú                      ø                       õ                       þ           û                                  ÷                                                                                                                       ÷           ü                                                       ø                       õ                       þ           û




   
               ñ



                                                  ÷                                                                                  ÿ                   ú                                ø             ÷                                             ü                                                                              ÷                                              ÷                       ÷               õ




          




                                                                   ô               ú               û                                     ÷                                                  ø                          ÷                                          ÷               ÷                   õ                          ÷                      û                      ü                          ø                          




   
           ò



                                      ÷   ü       ú                                                             ÷                                  ÷               ÷                       ÷                  ÷                                                õ                                             õ                       þ           û                  ú                                                                 ü   ú




   
               ó



                                      ú                            û                                          ø          ÷                       ÷       û                  ú               ü                         ú           û                                             ü       ÷               û                   ü                                     ÷                                                      ÷               ÷       õ




   
           
                       ù
                           õ                     ü                              ø                                         ÿ                              ÷       ø          ü                 ú                                                                      ý                  ÷                                              ÷   ø       ÷                                          ý           ý   ü                  ÷       ø
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 51 of 59 PageID #: 783
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "                   #           $




               "



                   %       &   '           (           &




           S


                       )
                           &       *       (       +                       ,       -               .               /           /                   0               1           /       .               1       2           1                       -   3       4           -               5           4       ,       (               6       7               1                               .           -                       5               4       ,                       3       .           -               8




           =       %       &       *       1       ,                   &




               #

                       )
                           &       9       3       1           :           1                       .               ,                       4                       ;           .       ,               7       +           ,           ,           .   (       6                   (           <               -   3   1                               &       =                   >               ?                   @           .               ,       -               (       /               &                       A               3       4       -




           T


                                   ,       .       B           6           .           <           .               7           4           6           7           1                   ;               (                   C           (           +       0               1       /       .           1       2   1                   -       3               4               -                           3               4       ;                   8                               D   -                       4           /       E           (       ,               -




               U



                                   ,       1       1       E               ,                       F               F                       4           :           1                   C               (       +                       ,           4   C       .           6       B                   -       3   4   -                       5               4           ,                           @                   /       4               6       -               1       ;           8




           $



                   %       &   '           (           &                               D                   G   E                           6           (           -                   ,               4       C           .           6           B           -           3       4       -                   4   -                   4       /               /                       &                                       D           G   E                           ,       4       C           .           6           B                       <   :               (       E




               >                   -       3       1                       -       .           E                   1                       -           3           1                   ,               3       (           (           -           .   6       B                   ,       -           (   @       ,       H                   -               3           1                   :           1                       .               ,                       6       (




               V



                                   7       (       6           ,           .       ,               -               1           6           7           C                       .       6                       -           3           1           ,   1                   (           <       <       .       7   1   :               ,               &                                           D                   E           1               4       6                   H           (               6               E               4       I       (               :               H




       "



               ?               E           4       I           (           :                       .               -           1       E               ,               H               4               6       ;                           D           (       +           -       /       .           6       1       -               3       1           E                           &




       "       "



                                                                                   J               .               ;                       K           1           1           ;       C                       :           +           6               +   @                       -       3           1       :   1                   4       6               ;                           @               +               -                       -       3               1               7               +           <           <       ,               (               6




           S
       "



                                   3       .   E                   8                           A                   1           /           /               H                   6       (                   &                       A               3   .       /           1               -           3       1       ,               3       (               -           ,                               5               1       :               1                   0           1       .           6           B                           <   .       :               1           ;                   8




       "



           =                           D           ;           (           6               G       -                       0               1           /           .           1       2               1                   -           3           4   -               &                   L           3       .   /   /               .   @                   ,                               6           1               2       1               :                       1       2       1           6




       "       #



                               E           1       6           -           .       (               6               1           ;                       3           .       E                   &                           L           3           .   /       /           .   @           ,                   ,   4   .               ;                       ,           3                   1                       @           +               -                       -       3       1                       7           +               <       <   ,                           (               6




       "
           T


                                   3       .   E                       &                           *               (           +               G       2           1                   B               (       -                       4           /   /                   -       3       1           ,       1       ,               -       4               -           1               E               1               6       -               ,           H                   -       3           4           -                       4       :       1                           6               (           -




               U
       "



                                   (       6       /           C                   .               6               7           (           6           ,           .           ,       -               1       6           -               H           -       3           1       C               G   :       1       +               6       :               1           4                   /           .               ,       -               .       7                   H           ,           (       E               1                   (           <




       "   $



                                   -       3       1       E                   &




       "

                                                                                   M
               >                                                                                   (                               D                   ;           (           6               G       -                   N           6           (   5                   5       3       4           -           -   3               1       C                       G   :                   1                           -       :               C       .               6       B                       -       (                       ;       (               &                                   O           6




               V
       "



                                   -       3       1                           &   =                   >               ?           H                       D                   4   E                           (           6           /           C           -           :       C       .           6       B       -               (                   @               (                   .           6               -                       (       +               -               ,           (       E               1           -       3       .               6           B




   S



               ?                   -       (               E               1                       -               3           4           -                   G   ,                   (           0           2           .           (           +   ,               &                       D       -           /   (               (       N               ,                   H                       1               2       1               6                       -       3       (               +       B           3                   5       1




   S
               "



                                   N       6       (           5                   -               3               4           -                       3           1                   ;               .       ;           6                   G   -           ,           3       (       (           -           -   3               1                               &   =                       >           ?               H                   5       1                       N       6           (           5                       -       3       4               -




   S       S




                                   -       3       1                       (           <               <           .           7           1           :           ,                   ;               .       ;           6                   G   -           1           2       1       6                   ,   1   1                       -               3           1                                       &       =           >               ?           &




   S




           =                                                                           D           -                           ,           +           :           1                   /               (       (           N           ,               4                   /       .       -           -       /   1               E           (               :           1                               I               +       ,               -       .                   <   .       1               ;                   .               <           -               3           1               C




   S
               #



                               E           4       N           1                   -               3               1                       7           4           ,           1           H                       P   A               1           /   /           H               -       3           4       6   N                   Q       (               ;                               5           1                       ;               .       ;                       ,       3               (       (           -                   3       .           E                       &




   S
           T


                                   R       1       7           4           +       ,               1                           5           3           1           6                   3               1                       <       1           /   /                   (       +       -                   4               &       =           >               ?                               <       1               /       /                       (                   <       <               3           .           ,                   /       4           @                       &           P
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 52 of 59 PageID #: 784
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                   X       Y




               W



                               Z               [           \                   ]       ^               _               ]                       `   a                           b       a           a       b           [       ]       c               _       d               d       e                   f           ^       _       ]               `       a       g               b               c           [   h               a       _       c           \               ^                   b       i           b                   j                                   k




           




                                   \           l           [               `   ]                   g                   b               d           c           b               m       b                   ]           ^       _       ]                           n           l       i                   _                   a       b           o           l   [       \                   j                           k           \       l       [               `   ]                       g           b           d           c           b           m               b




           y                       ]           ^           b                   b       m               c               \           b               [           o               b                   a       p       q       q           l               i       ]               a               ]           ^           _       ]           j




               X



                                                                                       r               ^               _               ]                       a               ]       _           ]       b       s           b       [               ]                       f       _       a                       _       \       \           b           \           ]           l                           ]   ^           b           [       _           i       i       _                   ]       c           m           b               t




                                   u




                                               p           a           ]               _               a                                   k                   a               _       e                   ^           b       i       b                   t                   ]       l               s               c       ]       c           h           _   ]       b                           ]           ^   b           c   i               p           a       b                           l           n                       n       l           i               o               b           j




               



                                       k                   \           l       [               `       ]                               \           l                           ]       ^           _       ]                   d       c               h       ^               ]       d       e               j                       v           p           ]               k                       ]           ^   c           [   w               c           ]           `   a                           l       g               m           c           l               p               a




           


                                   ]           l                   s           b                       ]               ^               _           ]                           ]       ^           b       e                   \       i               p       h                       ^       c       s                       _       f           _           e               n       i               l       s                   ]   ^       _       ]                   o           _               i           t                   f           ^           c               o               ^




               Y



                               g               e                       ]       ^       b                               f               _           e               t                       k               ^           _       m       b                       [               l           q               i           l   g           d           b       s               f           c               ]           ^           j               x       b               `   a                           o       _           p           h           ^           ]                               c       [




               



                                   ]           ^           b           i       b                       _               [               \                       ]               ^       b           e           `       m       b                       h       l               ]               ]           l                   h       b           ]               ^       c       s                               _   f           _   e               ]           l               ^                   _       [           \           o           p               n               n




       W       z



                                   ^           c       s                   j




       W       W                                                                                                                                                                           Y           z                                                                                                                                                                                                                                                                                   Y               z



                                                                                       r               ^               _               ]                               j       y                                       f       _       a                       [               l       ]                   p           [       \       b           i               ^       c       s                       j                       r   ^       b                       j   y                                               b           [           \           b               \




           
       W



                                   p       q                           ]       b       [                                   n           b           b           ]                   t               ]       b           [               ]               l                       ]       f       b           d           m       b                   _           f   _       e                           f           c   ]           ^           ^       c       s               j                               r           ^           b           e




       W



           y                           n       l           p           [       \                       ]               ^               _           ]                           c       [                   ^           c       a                   q           l               o       w       b           ]                   _       [           \               a       b           ]                           c   ]               [       b       {           ]               ]                   l                   ^           c           a




       W       X



                               g               l           \           e               ]               ^               b           i               b                   j                           |       l                       k           `   s                           l       [       d           e                   o       _           d           d   c       [           h                           l   p           ]           a       l       s           b       ]                   ^       c           [           h




       W



                                   ]           ^           _           ]           `   a                               m               b           i           e                       c           [       o           l       [       a               c       a               ]       b       [           ]                   c       [                       ]   ^       b               c           i               a           ]   _       ]       b       s           b           [               ]       a                   j




               
       W



                                                                                       v               b               o               _           p           a               b                   c       [                   ]       ^               b                       a       _   s               b                   ]       c       s               b           ]           ^               b           e           `   i   b               ]           _       d       w                   c       [           h                       _       g                   l               p       ]




       W                                                                                                   Y               z
           


                                   ]           ^           b                       j   y                                                   t                   [               l       [           b                   l           n                   ]       ^               b   s                       _           h       i       b           b               _       ]                           _           d   d               _       ]           t               _           ]                       _           d           d               t                       c               [




       W       Y



                                   f           ^           _           ]               ^               _           q           q                   b           [               b       \                   _           ]               ]               ^       _               ]           q               l           c       [       ]               j




               
       W

                       }
                           j   ~               ^           l                   \       l                               e               l           p                           ]       ^           c       [           w               f               l       p               d       \                   ^           _       m       b                       \   l       [               b                       ]   ^           _   ]           




   
               z



                   Z       j                  l           [           b               f               ^               _               ]               




   
               W

                       }
                           j                  b       s               l       m       b               \                               _                   q                   c       a           ]       l           d                   n           i       l           s                   ^           c           a           q               l           o   w       b           ]                           _   [           \       q           d           _       [       ]                   b       \                       c           ]




          




                                   p           [           \           b       i                       ^               c       s                       




   




           y       Z       j                  l               t               [       l                       j                                       k               `   s                       [       l           ]               a               _       e               c       [       h                       _       [       e       g               l   \       e                       q               d   _           [   ]       b       \                   _           [               e       ]           ^           c           [           h                       j




   
               X



                                       k           `   s                       [       l               ]                               a           _           e               c       [           h                   _       [       e           g           l               \       e                   \           c       \                   _           [   e       ]           ^               c           [   h               f       i       l           [       h                   j                               k




   



                                   ]           ^           c           [       w           t                               k                       \           l               [               `   ]                   w       [       l               f               j                           k           `   s                   h           p           b   a       a           c               [           h               c   ]               f           _       a                                  ^           c           d           d           c           q                   a           j
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 53 of 59 PageID #: 785
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




               



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




           ²




                                                                                                                                                                                                                                                        ¡                                                                                                                                        ¡                                                                                                 




                                   




           ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ¢                               £       ¤




               



                                                                                                    ¡                                         ¡                                                                                                                                                                                                                      ¡




                                                                                                                                                                                                                                                                                                                                                                                                                   ¢




           ´


                                                                       ¥                                                                                                                                                    ¡                                                                                                                                                                                   ¦           ¦                                                                              




                                                                                                                               £               ¤                                                                                                                                                                                     




               µ



                                                        §                                                                                                  ¡                                                                         ¡                                                                                                                                                                  ¡                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ¢                                   ¨                                                                   ¤       




           ¶


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ©           




                                                                                                                                                                                                                                                                                                                                                                                                                          




               ·


                                   ª
                                                                                                                                                              §                                                                                                   




                                                                                                                                                                                                                                                                                              ¢




               



                                                                       «                                                                                                                   §                                                                                                                                             ¬                                                           ¡                                                                                                               




                                                                                                                                                                                                                                                                           ¤       




              ¸



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




              



                                                                                                                               ¡                                                                                                       ¬                                                                                                ¡                                    ¡                                                     ¡               




                                                                                                                                                                                                                              ¢                                                                           ¤   




           ²
       



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¡




                                                                                                                                                                                                                                                                                                                                                                                                          




           ³
       



                                                                                                   ¥                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                               ¢                                                                                                                                                                                                                                                                                                                           




              



                                                                       ¡                                                            §                                                                                                       




                                                                                                                                                                                                                                                                          ¢




       
           ´


                                                                       «                                                                                                                                         §                                                                                                          ¡                                         ¡                                                                                                                                                                 




                                                                                                                                                                                                                                           




               µ
       



                                                                                                                                                                                                                                                                     ¡                                ¡                                                              ©                                      ¡                                                                                                             




                                                                                                              ¢                                       ¨                                               ¤




       
           ¶


                                                                                                                                                                                                                     ¡                                                              ­                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                      ¢                                       £                                                           ¤




               ·
       



                                                               ©                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                   




              



                                                                                                                                                                                                           ©                                                                                                                                                                                                                                 




                                                                                                                   ¢                                       £                                                                                                   ¤                                                                                                                                                                                                                              ¢




   ²
               ¸

                       ®
                               ¥                                                                                                                                                                                                                                                                                       ¡                                                                                                                                                                 ¯                                              




                           ¢                                                                       ¤                                                                                                                                                                                                                                                                                          ¢                               £                                                                                                                      




   ²
               



                                                                                                                                                                                                                                                                     ­                                                                           °                       ±                                         ¯                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¤




   ²       ²




                                                                                                                                                                                                                                                                                                                  °




                                                                                                           




   ²       ³




                   ¥                                                                                                                                                                                                       §                                                                                        ©                                                                     §                                                                        ©                                        §




                           ¢           £           ¤                                                                                                                                                                                                                                      £                                                                   £                   




   ²
               



                                                                                                                                                                                                                                     ¬                                                                                                  §                                                                                                                                                                                  §




                                                                                                                                                                                                                               ¢                                                                                                                                                                                                               




   ²
           ´


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                      
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 54 of 59 PageID #: 786
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¹       º       »




               ¹
                               ¼               ½       ¾       ¿           À   Á                   Â       Ã       ¼           Ã       Ä               Å                   Æ           Ç           Ã   È   Ç               Ã       É                       Ä                       Ê       Ê               Ë       ¾       Ì                   È       Ä       Á               Í       Â           É   Â       Ä   Á           Î           Ì       Ï




           Ý                                   Ã       Â       Ç               Ä               ¼           Ñ           ¾       ¿       À           Á               Â           Ã   ¼               Ã   Ä       Å                       Ò           Â               Í   É                   Â           Ç   À           Ó           Ä           Ô       ¾       Ñ                   ¼           ¾   Á   À           Ã           Á           Ë           ¾   Ì       Ñ




                                   Ð




           Ù
                                   Õ           À       Ö           Å                       Ò               Î           ¾       Á               Í   Â               Â           Ç       Ã           Á   ¿               Ç   À                       É       Â           ¾           ¾       Î               Ì   Ï               Å




                                                                                                                                   ¹   Ù
               ç           Å   Æ               Ã       Â       Ç               Ø       Ä           Ö       À                                               ¾           Ú               Û           Ü   Ç   Ã       ¼       Ã       Â                       Ý               Þ               Â           Ç   À       Ñ       À                   Ã       É               Ä                       É   Â   Ä       Â   À       Ó       À       Á           Â
                       ×




           º
                                   Ç           À       Ñ       À               Â       Ç           Ä       Â                   É       Ä           Ë       É           Þ                   ß   Æ       À               È   Ä       Á                       É           Ä           Ë                       Ã       Â       Ç                   È       À       Ñ       Â               Ä       Ã   Á   Â       Ë               Â   Ç       Ä           Â




                                                                                                                                                                                                                                                                                                       Ð




               è
                                   Á           ¾       Á       À               ¾           Ú               Â           Ç       À                   ¾           Ú       Ú       Ã       È           À   Ñ   É               É       Ä                                   Â           Ç       À               Ö       Ì       Á               Ï           Ñ       Ã       ¾               Ñ           Â   ¾           Â           Ç   À




                                                                                                                                                                                                                                                   Ð




           é                       É           Ç       ¾       ¾           Â   Ã       Á           Ö           Þ               Á       ¾           Ñ               Î           Ã       Î               Ä   Á           Ë           ¾                   Ú               Â           Ç       À       Ó               Ì       É       À                   Â       Ç       À                       Ö   Ì   Á           Ä           É           Â           Ç   À       Ã       Ñ




               å
                                   É           Â       Ä       Â           À   Î                   Ñ       À           Ä       É       ¾           Á                   Ú       ¾       Ñ               É   Ç           ¾   ¾       Â               Ã       Á           Ö               Å       ß




               ê
                                                                                       ¾                   Ë           ¾       Ì                   Â       Ç       Ã           Á       ¿               Â   Ç           Ä   Â                       Â       Ç           À                   Ö           Ì   Á               Ç       Ä           Î           Þ       ¼                   Ä       É   À   Î           Ì       Ï       ¾       Á               Â       Ç       À


                                                                               à




       ¹       »
                                   À           á       Ã       Î           À   Á       È           À           Þ               Î       ¾                   Ë       ¾           Ì                   Â   Ç   Ã           Á   ¿                       Â       Ç           Ä           Â                   Â   Ç       À               ¾               Ú       Ú   Ã       È               À       Ñ   É           Ç   Ä           Î           Ñ           À   Ä       É       ¾       Á




       ¹       ¹
                                   Â           ¾           ¼               À   Õ       Ã           À       á           À               Â           Ç       À       Ñ           À               Ó       Ã   Ö           Ç   Â                       Ç       Ä           á           À               ¼       À       À       Á                   Ä               Ö       Ì               Á           Ã   Á           Â           Ç   À




       ¹
           Ý                       á           À       Ç       Ã           È   Õ       À               â




       ¹   Ù
                           Å       ä           À       É           Å


                   ã




       ¹
               ç           Å                   ¾               Ë           ¾   Ì                   Â       Ç           Ã       Á       ¿                   Â       Ç           Ä       Â                   ¾           Ì   Õ       Î                       Ç           Ä           á       À               Ã   Ó       Ï           Ä           È       Â               ¾               Á           Ç   ¾                       ¾       Ú       Ú       Ã   È       À       Ñ       É
                       ×
                                   à




                                                                                                                                                                                                       Ð                                                                                                                                                                                                   Ð




       ¹   º
                                   Ä       Ï       Ï           Ñ           ¾   Ä       È           Ç       À           Î               Â           Ç       Ã       É                   É           Ã   Â   Ì           Ä   Â       Ã               ¾       Á               â




               è
       ¹
                           Å       ä           À       É           Å


                   ã




       ¹
           é               Å   Æ               Ã       Â       Ç               Â       Ç           À                   É       Ç       À           Õ       Õ                   È       Ä           É   Ã   Á           Ö   É                       Â       Ç           Ä           Â                       À       Ñ       À                       Ú   ¾       Ì       Á               Î           Ã   Á           Â           Ç   À
                       ×




                                                                                                                                                                                                                                                                                                       Ð




       ¹       å
                                   á           À       Ç       Ã           È   Õ       À               Þ               Î       ¾                   Ë       ¾       Ì               ¼               À   Õ   Ã           À   á       À                       Â           Ç           Ä       Â               ¾       Á       À                   ¾           Ú           Â               Ç       À       É   Ç       À           Õ   Õ




               ê
       ¹                                                                                                                                                                                                                                           Ù           å           »
                                   È           Ä       É       Ã           Á   Ö       É                   È           Ä   Ó           À                       Ú   Ñ           ¾   Ó                   Â   Ç           À                   Å                                               Â           Ç   Ä       Â                           Ä       É                   Ú           ¾       Ì   Á   Î           Ä           Â           Â           Ç   À




                                                                                                                                                                                                                                                                                                                                   Ð




               »
   Ý                               É           È       À       Á           À       â




               ¹
   Ý                       Å           Ò               Ç       Ä           á   À                   Á       ¾                   Ñ       À           Ä       É       ¾           Á                   Â   ¾               Î   Ã       É           Ï           Ì           Â           À                   Â   Ç       Ä       Â           Å


                   ã




                                                                                                                                           »
   Ý       Ý               Å   Æ               Ã       Â       Ç               Ø       Ä           Ö       À                   Ý                           ¾           Ú               Û           Ü   Ç   Ã       ¼       Ã       Â                       Ý                   Å
                       ×




           Ù
   Ý                       Å       ä           À       É           Å


                   ã




   Ý           ç           Å       æ           Ç       À               ¼       Ì       Õ           Õ       À           Â               Ç           ¾       Õ       À           É                   Ç   À   Ñ           À       Þ                   Ä       Ñ           À                   Â           Ç   ¾       É       À                   Ç       ¾       Õ       À               É           Â   Ç       Ä   Â               Ë       ¾           Ì
                       ×




           º
   Ý                               Ã           Î       À       Á           Â   Ã           Ú       Ã       À           Î           â                               Ã           Î                   Ë   ¾   Ì               È       Ñ               À       Ä           Â           À                   Â   Ç       À       É       À                   À       Ü       Ç               Ã   ¼       Ã   Â   É           â


                                                                                                                                                           à
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 55 of 59 PageID #: 787
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ë           ì       ë




               ë



                   í       î   ï       ð       ñ                   î                       ò       ó       ð                   ô       õ   ö           ÷       ð       ø       ñ               ù       ø           ð               ö           ú       ô       ð               î               ï       ð           ù               ó               û                   ü           ý       þ   þ       ÿ               ý   ó           ð       ñ   ð           û




                              ý       ó       ð                                   þ              ú                      ð                  ð               ù       ø       ý   ö           ð       ô           ý                  ñ                       ú                  ý   õ       ø       ð           ñ                   û               ù           ô                      ý   ó       ð       ô               ü                   õ       ý




           




                               ý       ó       ð                           ô       õ   ö       ÷           ð               ø   ñ               þ           ô           ý       ó       ð   ö               î




               
                       
                           î          þ                                  þ       õ               ÿ       ô               þ                             ó   ð       ô                      þ       õ                              þ       õ                                 ó   ù               ð                                      þ       ô           ð               ý       ó   ù       ý                                   ü   ñ           ú               ý




           ì



                                             þ           ñ               ð               ý       þ                          ó       ð       ô                      þ       õ                       ø           ð                   ù       ø       ð                          ý   ó       ð                   ø               ð                   þ           ø       ý




               



                   í       î   ï       ð       ñ                   î                   í           ô                              ü                      ù   ô       ý               ý       þ               ÷           ð                                 ð           ù       ø       û               ü                  ö                       ô           þ       ý               ù   ø                   õ   ú   ô                       ý       ó               ù           ý




           


                               ý       ó       ú           ñ                              ù       ñ                       ý   ó       ð                       ø       þ               ø       ð       ñ           ñ       ú           þ       ô               þ                       ý       ó       ð                           ñ           ó       þ           ý       ñ           î                   ü               õ           ñ       ý




               




                               ù       ø   ÷               ú               ý       ø       ù       ø       ú                                             õ   ý               ý       ó       ð                   ô       õ       ö       ÷           ð       ø           ñ           þ       ô                   ý               ó           ð       ø           ð           î




               
                                                                                                                                                                                                                                                                                                                                                   ë

                       
                           î          ÿ       ù                              î                          ú               ý   ó               ý           ó   ð                             ó       ú       ÷           ú           ý               þ       ô                      ù               ð                                                  û               ú       ñ           ý       ó       ù       ý               ù          ñ       þ                           ù       ô




       ë       



                               ð              ó           ú           ÷           ú       ý               ý               ó   ù       ý                      þ       õ                       ø       ð                   ù           ø       ð       




       ë       ë



                   í       î   ï       ð       ñ                   î




       ë

                       
                          î       ü   ñ                   ý               ó       ð       ø       ð               û                  ú       ÿ           ð       û           ñ       þ               ý                  ù           ø       ð               ý           ó       ù   ý                          þ               õ                   õ           ñ       ð                  ý       þ                   ø           ð           ù       ø               ð




           
       ë



                               ý       ó       ù           ý                   î




       ë
               


                   í       î   ï       ð       ñ               û                          þ              ð               ø          þ       ú           ô   ý           î




       ë   ì

                       
                           î          þ                                         ú                                     þ   õ                          ð   ý       ð       ø   ö           ú       ô           ð                   ó       þ                                  ù   ø               ý           þ                                              ù              ð           ý       ó           ð   ñ   ð                   ù          ù               




               
       ë



                                       ø       þ       ö                           þ       ô       ð                       ù   ô       þ       ý           ó   ð       ø




       ë
           


                   í       î   ï       þ       õ                           ÿ       ô       þ                      û           ý       ó       ð               þ       ô                             ý           ó       ú           ô                           ü                  þ       õ                                             ø       ð                                 þ   ô               ù       ø   ð                   ý   ó       ð




               
       ë



                                       ú                  ý               õ       ø       ð       ñ                   î




               
       ë

                       
                           î          þ                   ù               ø       ð               ý       ó               ð   ñ       ð               ÷       ù       ñ       ð                      þ           ô                   ù       ô                      ö           ð   ù       ñ       õ               ø           ð       ö           ð           ô       ý       ñ           þ       ø               ù   ô                  ý   ó       ú               ô




               



                                     ú       ÿ           ð                       ý       ó       ù       ý                                       ü       ñ           ú       ý               ý       þ                   ñ                  ù              ð




               ë



                  í       î       ü   ý                  ñ                                                 ü               ý       ó       ú           ô   ÿ               ú       ý              ñ                   ý           þ               ñ                  ù          ð           û           ÷                   ð                  ù           õ       ñ       ð               ü           ó       ù               ð                   þ               ý




                             ý       ó       ð                                   ð       ó       ú                         ð               ý           þ           ñ              ù              ð               î                           ü                                         ú       ô                           ý           ó       ð           ñ       ð                  ù       ñ           ð   ñ                   ü




           




                              ù                         ù                      ñ               ø       ð                                 þ           ô           ý       ó       ð                           þ                  ú              ð                          ð           ù       ø           ý           ö               ð       ô           ý              ñ                  þ           ø   ÿ           î                   ü                              ð




               


                              ô       ð                   ð               ø               ó       ù                          ù               ø           ð   ù       ñ       þ       ô               ý           þ                          þ       õ   ÷               ý           ý       ó       ð                                      ø       ú       ö           ð               ñ          ð       ô       ð                       ð   þ                                  ð           î




           ì



                              ò       ó       ð                                  ý       ð       ô                          ý       þ                   ý   ù       ÿ       ð               ù                          þ           ý               þ                               ø       ú                  ð                           ú       ô                          ó       ù   ý               ý       ó   ð                             þ                   î
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 56 of 59 PageID #: 788
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




           



                           !       "   #               $               %           &       '                       #               (                       )               *           (       (   #                   +   (   ,                       -




                                                                       .           %       /           0                           1       )               0       &                   2       )   0                   )           3           /           $           $       3       &           4           (       5           &           #       /       6           6       /       1       7   3           $           ,               &       1       )   7       0       &




       L




                               $   %   &       '                       #           /       #           "                   8       $                       #       (                   /       $       -                   .       %           &           '                   #       /       #       "           8   $                   $   5       /   )           "           *       7       3   )           $       &                   )       "       '




           M


                               1   )   0       &       0                   -                           9           (                       $               %       /       0                   /   0                   0   $       5           /           1           $       3       '                   6   5       (       4               $       %   &                   :           /       1   $       7           5       &           0           -




       

                   ;
                       -       9   (       ,           )               0           &       #                       7           :           (               "               $           %       /   0                   #   /       )           *           5           )   4                   2       %       &       5           &           $       %   &                   ,           (       #   '                   /       0                   )       "   #




           N
                                                                                                                                                                               =



                               2   %   &       5       &                       <           7   4               ,                   &       5                                                   /   0                   3   (       1           )           $           &       #           >           2       %       &           5       &           2   (           7           3       #           '           (       7                   %       )       ?   &




       O


                               $   %   (       7       *               %           $                   9           &               5       *               &       )       "           $           9       $           &   2       )           5           $                   2       (       7       3       #                   %       )   ?       &           ,               &       &       "           0           $       )           "       #       /   "       *




           P




                               2   %   &       "                       %           &                       6       /               5       &               #               $           %       )   $                   0   %       (           $               @




           =



                                                                   !               "       #                       /                   6                   '       (       7               8   #           3           /   A       &               >                   '       (       7               1       )       "                   *   (           )           %           &       )       #           )           "       #               4           )   5       A




          Q



                               $   %   )       $                       2           /       $           %                           B       B




          



               !       -   C       &   3       3           >                       $       %           &                           1       )               0       /       "           *       0           &           +   &       1           $                       $       (               $       %       &                   5       /   *       %   $                       )       "       #           $           (                   $       %       &




   



                               5   &   )       5               -                           9           (                           /           6                       D               2       &   5       &               $       (               >                   )       "       #               )       *       )               /   "       >       $           %           /       0           /       0                   "           (       $           $       (




       L
   



                               1   3   (       0       &                           0       1           )           3               &               -                       E           7       $               D           2       (           7           3           #               0       7       *       *       &           0       $       >       %           &                   2       )   0                   0       (       4           &       2   %       &       5   &




   
           M


                               1   3   (       0       &                           $       (                       2               %       &               5       &                   $       %   &               ,       (       #           '                       /       0               0       %       (       2           "           %       &   5           &               -                   D           8   3       3                   +       7   0       $




      



                           :       7   $               )                       ,           /           *                           F                       5       /       *           %       $           $           %   &       5           &                   -




           N
   

                   ;
                       -       9   (           )       "               #                   +           7           0               $                           6   (       5                   B   B                   (   %           >                   2           &           8   3       3               &       ?           &       "   $       7   )           3           3       '           *           /       ?       &                   /       $           $       (




   
       O


                               $   %   &               1               (           7       5           $                           5       &           :           (       5           $       &   5                   %   &       5           &                   -




           P
   



               !       -       G   &   )       %               -                           G           &           )               %               -




          =

                   ;
                       -       E   7   $                   6           (           5                   1           3               )       5               /           6   /           1       )   $       /           (   "               :               7           5   :           (       0       &       0           >               '   (       7           :               3       )       1   &           #               )           "               F           (       "




           Q                                                                           



                               H   )   *       &                                                   (                   6                   I               J       %       /       ,           /   $                               2           %           &           5       &               '       (       7               ,           &   3       /   &           ?           &




           



                               9   &   5       *       &               )           "       $                       9               $       &               2       )       5           $           2       )           0           0           $           )           "       #       /       "       *               2           %       &   "           %           &                       6   /   5       &           #                   $       %       &




                               0   %   (       $           @




       L




               !       -       G   &   0           -




           M
                   ;
                       -       K   7   $       0       /               #           &                   (               6                   $               %       &                   ?       &   %       /           1   3       &               @




       



               !       -       G   &   0           -                           !           "           #                               D               :           3       )           1       &   #                   /   $                   $           %           &       5       &                   6   (       5                   $   2       (               5           &       )       0   (           "       0           -
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 57 of 59 PageID #: 789
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   R       S           T




               R



                                   U           V       W       X           Y       Z   V                       [           \           X               [       ]       Z               W           ^       _       Z   `           Z           [       V           _       [                       a   `       [       \                   [       \           V           [       b       X           c           V   W           [               ^           b   d                   e




                                  Z           \       ^       a                   `   _                       [           \           V                   ^           [       \       V           b               V   f           \           `   g               `       [           h               `           i           [           \       X           [           `       Z           h                   `   _                               i       X   W           [       h




           T



                                   a           \       V       _                   [   \           V                       Z           \               ^   [                   \       X       j       j           V   _           V           k               l               m                   _   k               `       [                   X           n       Z   ^               o           o               a               V           n           n       h           a           X       `       [




               y                   X               p           `           _       Y   [           V               l                                   q   X           _                   e               Y       Z   V                       d       ^           Y       b                   j       V       _           r




           S

                       s
                           l       t           Y       b       V               l




               



                   m       l           e               a       X           _       [               [           ^                   g                   X   W           u               [           \       X       [               Y       j                   l                       e               a       X       Z                   X       Z           u       V   k               [           ^               k           ^                           [   \           X   [




           


                                   a           `       [       \           ^       Y   [                       [           \           `               _   u           `       _       v                   X   g       ^           Y           [                   `       [                       w   V       b       d               p           Y           W       \       l                       x           \   V                           Z           \   ^           [               \       X       Z




                                   [           ^               V           c       V   W           [                       [           ^                   [           \       V                   b       `       v   \           [                   X           _       k                       [   ^               [       \           V                   b       V   X       b               l                       e               ]   p                   v           ^   `           _       v




               



                                   [           ^           p               ^       w   V                       [           \           `               Z               X               n           `       [       [   n           V               g               `       [               l               m           _       k               h               X       v   X       `       _               h           `               [                   ]   Z               c   Y           Z       [




       R       



                                   Z           `   p       j               n       d               _           ^           [                           [   ^                   Z       W           X       n       V           l




       R       R



                                                                                   U   Y           [                           e               ]   p                   v       ^       `           _       v           [           ^               p               ^       w       V                   `       [               X                   n           `       [   [       n       V                   g       `               [                       [   ^           a   X           b       k




       R



                                  [           \       V                   v       b   X           Z       Z                   h                       Z   ^                   [       \           X       [           \           V                   `           Z               Z               \   ^       ^       [       `           _       v                   [   ^       a       X           b           k                   [           \           V               k   ^           ^       b           h




       R   T



                                   X           _       k                   [       \   V                       W           X           Z               `   _           v               `           Z               V   c           V           W       [           `       _       v                   [       ^               [           \       V                   b   `       v       \           [               X           _               k               [           ^               [       \       V




       R                                                                                                                                                                                                                                                           S



               y                   b           V       X       b                   X   [                       X       j           j                   b   ^           f       `   p               X       [       V   n           d                       y                       k               V   v       b       V       V           Z           l




       R   S

                       s
                           l       t           ^               _           ^       a               [           \           V                           z               [       \       X           [               d   ^           Y                   \           X       w       V                   W       `       b       W           n       V           k           `       Z                   a           \   V               b           V               d           ^   Y




               
       R



                               g               V       n       `           V       w   V                       t           V           b               v   V           X       _       [                   t       [   V           a           X       b           [               a               X   Z               Z       [           X       _           k       `   _       v                   a           \   V           _                           \   V               o           o




       R
           


                   m       l   m           j       j           b           ^       f   `       p               X           [           V               n   d               l




       R

                       s
                           l   m               _       k                   d       ^   Y                       Z           X           `               k               [       \       X           [               \   V                       a       X           Z               Z               \   ^       ^       [       `           _       v                   [   ^       a       X           b           k                   [           \           V




               
       R



                               {               `       Z       Z           X       _       h                   `           Z                           [   \           X       [                   W       ^       b   b           V           W       [               r




               



                  m       l       |           V       Z           h               [   ^           a           X           b           k                   [           \       V                   k       ^       ^   b               l




               R

                       s
                          l   m               _       k                   [       \   V           _                       d           ^               Y           g           V       n           `       V       w   V                       [       \           X       [                       [   \       V               o           o               }           b       l           ~           b           V   V           _                       ]   Z           g       ^           k       d




                                 a           X       Z                   k       b   Y           v                       X               i           [   V           b               [           \       X       [       r




           T



                  m       l       |           V       Z               l                   e           g                   V           n               `   V           w       V                   [       \       V   d                       Z       X           `       k                       [   \       X       [           h               X           _       k               e               k           ^   _                   ]       [               k           `   Z       j           Y       [           V




              y                   [           \       X       [               l




           S                                                                                                                                                                                                           T

                       s
                          l                  u       X       d               l                   t           ^                       ^               _                      X       v           V                                          ^           i                      f               \   `   g           `       [                                  h       [       \       V           b           V           ]       Z                       X
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 58 of 59 PageID #: 790
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




               
                                                                                                                                                                                                                                                                                                                                                                                                       




           ²
                                                                   


                   




           ³
                                                                                                                                                                                                                                                                  ¡               ¢                                 ¢                                       £
                       
                               




               
                                                                   


                   




           
                                                                                       ¡                                           ¤               ¤                                                                                                           ¥                                                                                                  ¦                                                                                                
                       
                               




               ´
                                                                                                                ¢                                                   ¦                                                                      ¥                                                ¥                                                                                                                           £                               §                                            ¨




           µ                                                                                                                                     ©                                                   £




               ¶
                              ª                                                     «                                        ¬               ­                                                                                                                                                       ¬                   ¦                                   ©                                                                              ­                          ¨                         


                   




               ·
                                                                        ¦                                                                                                                                                                                   ¥               ¨                                                                                                       ¨                                                                                  ¥                            




              ¸
                                                                                                                                                          ­                          ®       ¡                                                                                                                 ¥                       ¨                                                                                           




              
                               ¢                                                                                                                                ¥                                                                                                                    ¡                                                                                                                                                                         ¯




           ²
       
                               ¢                                                           




           ³
       
                                                                                                                 ¨                                                    ¬                                                ¨                                              ¢                                                                           ¯                                                                      ¦                              




              
                                                                                                                   ¡                                             ¥                                                ©                                                                ¦                                                ¡                         ¬                                            ­                                                                      ¯




          
                                                                                              ¢       ¢                                            ¡                                             «                              ¯                 ¨                                                                                             ¡                             ¥                                                        ©                                                                     




               ´
       
                               ¦           ¡                                  ¨                              ¯             ¨                                                                                                 ­                           ¢                                  ¡                                                                       ¬               ­                                                   ¯                                                           




       
           µ                                                                                                                                                ¡                                         ¥                                        ©                                                                         ¨                                                                                                      




               ¶
       
                               ¢                                                                                                                                                                                             ®                                                                                       ¨                                                           °                                        ­                          ¨                         




               ·
       
                                       ¬       ­                                                           ¨                                




   ²
               ¸
                              «                                                ­                                                       ¥                                                       ¢                                                                               ¥                                                        ¦                                 £                       ±                                                         ¡
                       




   ²
               
                               ¦                                                       ©                                                                                                          ¡                                                                                       £




   ²       ²
                                      ¬                                                    ­                  ¯                     ¨                                                                           ¬               ¨          ¡                                                                                                   ¡                                                                                                              ­       


                   




   ²       ³
                                                         ¥                                                  ©                                                     ¬           ­                      ®       ¡                                              ¨                                                                       «                  ¯                                 ¨                                                                                                               




   ²
               
                                                                                                 ¡                                                                          ­                          ¥                                                            ¡                                         ¥                                                                                                            ¬               ­                          ®       ¡                  




   ²
           
                                                     ¯                                                                                                       ¡                  ¢                                               ¨                                                                                            ¥                                   ¦                                                                                    ¬                                               
Case 1:17-cv-02673-JPH-TAB Document 48-1 Filed 01/31/19 Page 59 of 59 PageID #: 791
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¹               º           º




               ¹




                                   »           ¼       »       ½               ¾               ¿           À                       Á                           Â           Ã       Ä           Å           Æ                       Ç               Æ           Æ                           È       Ã                   È               É       Ç           È               ¾                   Á       Ê               ¿       Ë           É           È                   »       ¼       »               ½           É           Ç           ¼           »




           ß




                                   Æ           Ã       ½       »                   È           É       Ç               È                   Ì                   »           Â       Ç           Ä           Í           »                       Î               »           Ï               É       Ç       Î           Í                       È           É           »           ¿       Ï               Í           È       Ç           È           »       Ê           »       ½       È           Í               Ð           Ç           Í               ¾




           à




                                   Ð           É       »       ½                   È           É       »               Ñ                       Ç           Î           Î           Ï           Ã           Ç           Â           É               »           Æ                           É       ¿       Ê               ¾                   É           »                       Ð       Ç       Í                   Ã       ½                       É           ¿       Í           Ì               Ç       Â       Ò                   Ó                               Á               ¾




               á




                                   É           Ã       ½       »           Í       È           Å       Ñ                   ¾                       Á               Ô       ¼       »                       Ë           Ã           È                           È           Ã                       Å           Ã       Ã               Ò               Ó                       Õ           ½       Æ                       Á       Ô   Ê                           ½       Ã       È                       Í   Ä       Ï           »                   Ó                               Ö           Ä           È




           º




                                       Á               Æ       Ã           ½               Ô   È                       È       É               ¿               ½           Ò                   È           É           Ç           È                               À       ¿               ½       Ç           Å                   Ì           Ã           Æ           Ñ                   ¿       Í                   Í       ¿           Ë           ½           ¿           À   ¿       Â               Ç   ½       È                       È           Ã                       Ê               Ñ




               â




                                   Ã       Î           ¿       ½           ¿       Ã           ½               Ó




           ã
                       ×




                           Ó       Ø           Ã               Æ           Ã                   Ñ       Ã               Ä                   Ì                   »           Å       ¿           »           ¼           »                           È           É           Ç               È                   Ù           À               À   ¿           Â           »           Ï               Ú       Å           Ã       ½           ½           »               Ô   Í               Ä           Í       »                   Ã               À




               ä




                                       À       Ã       Ï       Â           »                   Ð       Ç               Í                       Ï               »           Ç       Í           Ã           ½           Ç       Ì                   Å           »               Û




               å




                   Õ       Ó           Á               Æ       Ã           ½               Ô   È                   Ì           »               Å               ¿           »       ¼           »                       Ç           ½               Ñ                       Ä               Í       »                   Ã                   À                   À       Ã           Ï       Â       »                   Ð       Ç           Í                       Ï       »       Ç       Í           Ã       ½       Ç       Ì               Å           »                           ¿           ½




       ¹       æ




                                   È           É       ¿       Í                   Â           Ç       Í               »               Ó                                       Á               Æ           Ã           ½                   Ô       È                   Ì                   »       Å           ¿       »               ¼       »                       È           É       »               È           Ç       Í           »           Ï                   Ð       Ç       Í




       ¹       ¹




                                   Ï           »       Ç       Í           Ã       ½           Ç   Ì                   Å       »                   ¾                       Ç       ½           Æ                           Á                       Æ           ¿           Æ               ½           Ô       È                       Ç       Æ           Æ           Ï           »       Í       Í                   È       É           Ç           È                   ¿       Í       Í               Ä   »           Ó




           ß
       ¹

                       ×




                           Ó   Õ               ½       Æ                   Å       »           È               Ô       Í                       Í               È           ¿       Â           Ò                       Ð           ¿               È           É                           È       É           »                       Ü       Ü                       Ç           ¼       Ã       ¿       Æ           ¿       ½           Ë                       È       É       »                   È       Ç       Í           »           Ï                   Ó




           à
       ¹




                   Õ       Ó       Ý           »       Í           Ó




       ¹
               á
                       ×




                           Ó           Á               Æ       Ã           ½               Ô   È                       È       É               ¿               ½           Ò                   È           É           Ç           È                   Ô       Í                           Ã       ½           »                       Ã           À                   È           É       »               Â           Å       Ç           ¿       Ê               Í               ¿       ½                   É       »           Ï           »                   Ó




       ¹   º




                   Õ       Ó       Ý           »       Í           Ó




               â
       ¹

                       ×




                           Ó   Þ               É       Ñ                   Æ       Ã           ½               Ô       È                       Ñ               Ã           Ä               Ì               »           Å           ¿               »           ¼           »                       Ù               À       À           ¿       Â           »           Ï                   Ú       Å       Ã           ½       ½           »               Ô       Í               Ä       Í           »               Ã               À                       À       Ã               Ï           Â           »




       ¹
           ã




                                   Ð           Ç       Í                   Ï       »           Ç       Í               Ã       ½               Ç           Ì               Å       »               Û




               ä
       ¹




                   Õ       Ó       Ö           »       Â       Ç           Ä       Í           »                           Á                   Æ               Ã           ½           Ô       È                   Ì               »               Å           ¿           »               ¼       »                   Ç               ½       Ñ                       Ã               À           È       É           »                   È           É           Ï       »       »                       Ð   »       Ï           »                       »           ¼               »           Ï




               å
       ¹




                                   Ç           È               Ï           ¿       Í           Ò                       Ã           À                       Ì               »       ¿           ½           Ë                       É               ¿           È                       Ì           Ñ                   È               É       Ç           È                       Â       Ç       Ï           Ó                               Á                   Æ       Ã       ½           Ô       È               Ò           ½           Ã           Ð                           É           Ã           Ð




   ß
               æ




                                   »           Å       Í       »                   È           Ã                       Í       Ç               Ñ                           ¿       È                   Ó                               Á                   Ê               »               Ç       ½               ¾                   ¿       È                   Ô   Í                   Í       È       Ç           ½       Æ           Ç           Ï           Æ               ¿       ½                   Å       Ç           Ð




   ß
               ¹




                                   »           ½           À   Ã           Ï       Â           »   Ê                   »       ½               È                           ½       Ã           Ð               ¾                   Ñ               Ã           Ä                           Æ       Ã           ½               Ô       È                   Í           É           Ã       Ã       È                   ¿       ½           È           Ã                   Ç           Ê                   Ã   ¼       ¿           ½           Ë




   ß       ß




                                   ¼           »       É       ¿           Â       Å           »                       Ä       ½               Å               »           Í       Í                       Í           Ã       Ê                   »       Ì               Ã               Æ       Ñ                   ¿               Í                   Í           É           Ã       Ã       È       ¿           ½       Ë                       Ç           È               Ñ       Ã           Ä           ¾               Ã           Ï




   ß       à




                                   Í           Ã   Ê           »       Ì           Ã           Æ       Ñ                       ¿               Í                           Ç       È                       Ï           ¿           Í               Ò                       Ã                   À           Ì           »               ¿       ½           Ë                       É       ¿       È               Ì           Ñ                       È           É       »               Â               Ç   Ï           Ó




   ß
               á




                                                                                       Á               Æ               Ã       ½                       Ô       È                   È           É           ¿           ½           Ò                           È           É               »       Ï           »                       Ð       Ç           Í                       »       ¼       »       Ï                   Ç                   Î               Ã       Í       Í       ¿       Ì           ¿       Å           ¿           È           Ñ                           Ã               À




   ß
           º




                                   È           É       »       Í           »                   Ë       Ä               Ñ       Í                           Ì               »       ¿           ½           Ë                       É               ¿           È                   Ó
